

113 S1982 : Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014
U.S. Senate
2014-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1982IN THE SENATE OF THE UNITED STATESFebruary 3, 2014Mr. Sanders (for himself, Ms. Hirono, Ms. Landrieu, Mr. Begich, Mr. Schatz, Mr. Brown, Mr. Blumenthal, Ms. Heitkamp, Mrs. Boxer, Mr. Whitehouse, Mrs. Gillibrand, Mrs. Murray, Mr. Casey, Mr. Merkley, Mr. Heinrich, Mrs. Shaheen, Mr. Reed, Mr. Tester, Mr. Rockefeller, Ms. Cantwell, Mr. Booker, Ms. Stabenow, Mr. Coons, Mr. Markey, Mr. Schumer, Mr. Franken, Mr. Walsh, Mr. Kaine, and Ms. Baldwin) introduced the following bill; which was read the first timeFebruary 4, 2014Read the second time and placed on the calendarFebruary 27, 2014Committed to the Committee on Veterans' Affairs pursuant to section 312 of the Congressional Budget ActA BILLTo improve the provision of medical services and benefits to
	 veterans, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 38, United States Code.Sec. 3. Budgetary effects.TITLE I—Survivor and Dependent MattersSec. 101. Extension of initial period for increased dependency and indemnity compensation for
			 surviving spouses with children.Sec. 102. Eligibility for dependency and indemnity compensation, educational assistance, and
			 housing loans for surviving spouses who remarry after age 55.Sec. 103. Extension of marriage delimiting date for surviving spouses of Persian Gulf War veterans
			 to qualify for death pension.Sec. 104. Making effective date provision consistent with provision for benefits eligibility of a
			 veteran's child based upon termination of remarriage by annulment.Sec. 105. Expansion of Marine Gunnery Sergeant John David Fry Scholarship.Sec. 106. Expansion of Yellow Ribbon G.I. Education Enhancement Program.Sec. 107. Benefits for children of certain Thailand service veterans born with spina bifida.Sec. 108. Program on assisted living for children of Vietnam veterans and certain Korea service
			 veterans born with spina bifida.Sec. 109. Program on grief counseling in retreat settings for surviving spouses of members of the
			 Armed Forces who die while serving on active duty in the Armed Forces.Sec. 110. Program evaluation on survivors' and dependents' educational assistance authorities.TITLE II—Education MattersSec. 201. Approval of courses of education provided by public institutions of higher learning for
			 purposes of All-Volunteer Force Educational Assistance Program and
			 Post-9/11 Educational Assistance conditional on in-State tuition rate for
			 veterans.Sec. 202. Extension and expansion of authority for certain qualifying work-study activities for
			 purposes of the educational assistance programs of the Department of
			 Veterans Affairs.Sec. 203. Prohibitions relating to references to GI Bill and Post-9/11 GI Bill.Sec. 204. Review of utilization of educational assistance to pursue programs of training on the job
			 and participating employers.Sec. 205. Report on debt management and collection.Sec. 206. Restoration of prior reporting fee multipliers.TITLE III—Health Care MattersSubtitle A—Expansion and Improvements of Benefits GenerallySec. 301. Requirement for enrollment in patient enrollment system of the Department of Veterans
			 Affairs of certain veterans eligible for enrollment by law but not
			 currently permitted to enroll.Sec. 302. Further extension of period of eligibility for health care for veterans of combat service
			 during certain periods of hostilities and war.Sec. 303. Extension to all veterans with a serious service-connected disability of eligibility for
			 participation in family caregiver program.Sec. 304. Improved access to appropriate immunizations for veterans.Sec. 305. Expansion of provision of chiropractic care and services to veterans.Sec. 306. Modification of commencement date of period of service at Camp Lejeune, North Carolina,
			 for eligibility for hospital care and medical services in connection with
			 exposure to contaminated water.Sec. 307. Expansion of emergency treatment reimbursement for certain veterans.Sec. 308. Modification of determination of eligibility of veterans for treatment as a low-income
			 family for purposes of enrollment in the patient enrollment system of the
			 Department of Veterans Affairs.Sec. 309. Extension of sunset date regarding transportation of individuals to and from facilities
			 of Department of Veterans Affairs and requirement of report.Sec. 310. Coverage of costs of care for veterans at medical foster homes.Sec. 311. Extension and modification of pilot program on assisted living services for veterans with
			 traumatic brain injury.Sec. 312. Program on health promotion for overweight and obese veterans through support of fitness
			 center memberships.Sec. 313. Program on health promotion for veterans through establishment of Department of Veterans
			 Affairs fitness facilities.Subtitle B—Health Care AdministrationSec. 321. Extension of Department of Veterans Affairs Health Professional Scholarship Program.Sec. 322. Expansion of availability of prosthetic and orthotic care for veterans.Sec. 323. Contracting for health care.Sec. 324. Limitation on expansion of dialysis pilot program.Sec. 325. Requirement for Department of Veterans Affairs policy on reporting cases of infectious
			 diseases at facilities of the Department.Sec. 326. Independent assessment of the Veterans Integrated Service Networks and medical centers of
			 Department of Veterans Affairs.Sec. 327. Requirements in connection with next update of current strategic plan for Office of Rural
			 Health of the Department of Veterans Affairs.Sec. 328. Report on provision of telemedicine services.Sec. 329. Designation of Corporal Michael J. Crescenz Department of Veterans Affairs Medical
			 Center.Subtitle C—Complementary and Alternative MedicineSec. 331. Expansion of research and education on and delivery of complementary and alternative
			 medicine to veterans.Sec. 332. Program on integration of complementary and alternative medicine within Department of
			 Veterans Affairs medical centers.Sec. 333. Studies of barriers encountered by veterans in receiving, and administrators and
			 clinicians in providing, complementary and alternative medicine services
			 furnished by the Department of Veterans Affairs.Sec. 334. Program on use of wellness programs as complementary approach to mental health care for
			 veterans and family members of veterans.Subtitle D—Mental Health CareSec. 341. Inclusion of mental health professionals in the education and training program for health
			 personnel of the Department of Veterans Affairs.Sec. 342. Education program and peer support program for family members and caregivers of veterans
			 with mental health disorders.Sec. 343. Report on provision of mental health services for families of certain veterans at
			 facilities of the Department.Sec. 344. Annual report on community mental health partnership pilot program.Subtitle E—Dental care eligibility expansion and enhancementSec. 351. Restorative dental services for veterans.Sec. 352. Pilot program on expansion of furnishing of dental care to all enrolled veterans.Sec. 353. Program on education to promote dental health in veterans.Sec. 354. Information on dental services for inclusion in electronic medical records under dental
			 insurance pilot program.Sec. 355. Authorization of appropriations.Subtitle F—Health care related to sexual traumaSec. 361. Expansion of eligibility for sexual trauma counseling and treatment to veterans on
			 inactive duty training.Sec. 362. Provision of counseling and treatment for sexual trauma by the Department of Veterans
			 Affairs to members of the Armed Forces.Sec. 363. Department of Veterans Affairs screening mechanism to detect incidents of domestic abuse.Sec. 364. Reports on military sexual trauma and domestic abuse.Subtitle G—Reproductive treatment and servicesSec. 371. Clarification that fertility counseling and treatment are medical services which the
			 Secretary may furnish to veterans like other medical services.Sec. 372. Reproductive treatment and care for spouses and surrogates of veterans.Sec. 373. Adoption assistance for severely wounded veterans.Sec. 374. Regulations on furnishing of fertility counseling and treatment and adoption assistance
			 by Department of Veterans Affairs.Sec. 375. Coordination between Department of Veterans Affairs and Department of Defense on
			 furnishing of fertility counseling and treatment.Sec. 376. Facilitation of reproduction and infertility research.Sec. 377. Annual report on provision of fertility counseling and treatment furnished by Department
			 of Veterans Affairs.Sec. 378. Program on assistance for child care for certain veterans.Sec. 379. Counseling in retreat settings for women veterans newly separated from service in the
			 Armed Forces.Subtitle H—Major medical facility leasesSec. 381. Authorization of major medical facility leases.Sec. 382. Budgetary treatment of Department of Veterans Affairs major medical facilities leases.TITLE IV—Employment and Related MattersSubtitle A—Training and other services for veterans seeking employmentSec. 401. Reauthorization of veterans retraining assistance program.Sec. 402. Extension of authority of Secretary of Veterans Affairs to provide rehabilitation and
			 vocational benefits to members of Armed Forces with severe injuries or
			 illnesses.Sec. 403. Extension of additional rehabilitation programs for persons who have exhausted rights to
			 unemployment benefits under State law.Sec. 404. Unified employment portal for veterans.Sec. 405. Report on unified Government Internet portal for veterans on jobs available through the
			 Federal Government.Sec. 406. Information on disability-related employment and education protections in Transition
			 Assistance Program.Subtitle B—Employment of veterans and recognition of veteran status with respect to employment
			 related mattersSec. 411. Employment of veterans with the Federal Government.Sec. 412. State recognition of military experience of veterans in issuing licenses and credentials
			 to veterans.Sec. 413. Grants to hire veterans as first responders.Sec. 414. Employment of veterans as evaluation factor in the awarding of Federal contracts.Sec. 415. Report on discrimination against members of reserve components of Armed Forces and
			 veterans in civilian labor market.Subtitle C—Program on Career TransitionSec. 421. Program on provision of career transition services to young veterans.Subtitle D—Improving employment and reemployment rights of members of the uniformed servicesSec. 431. Enforcement of rights of members of uniformed services with respect to States and private
			 employers.Sec. 432. Suspension, termination, or debarment of contractors for repeated violations of
			 employment or reemployment rights of members of uniformed services.Sec. 433. Subpoena power for Special Counsel in enforcement of employment and reemployment rights
			 of members of uniformed services with respect to Federal executive
			 agencies.Sec. 434. Issuance and service of civil investigative demands by Attorney General.Subtitle E—Small Business MattersSec. 441. Expansion of contracting goals and preferences of Department of Veterans Affairs to
			 include conditionally owned small business concerns 100 percent owned by
			 veterans.Sec. 442. Modification of treatment under contracting goals and preferences of Department of
			 Veterans Affairs for small businesses owned by veterans of small
			 businesses after death of disabled veteran owners.Sec. 443. Treatment of businesses after deaths of servicemember-owners for purposes of Department
			 of Veterans Affairs contracting goals and preferences.Sec. 444. Special rule for treatment under contracting goals and preferences of Department of
			 Veterans Affairs of small business concerns licensed in community property
			 States.Sec. 445. Report on assistance for veterans in obtaining training on purchasing and operating a
			 franchise.TITLE V—Accountability and Administrative ImprovementsSec. 501. Administration of Veterans Integrated Service Networks.Sec. 502. Regional support centers for Veterans Integrated Service Networks.Sec. 503. Commission on Capital Planning for Department of Veterans Affairs Medical Facilities.Sec. 504. Advance appropriations for certain accounts of the Department of Veterans Affairs.Sec. 505. Public access to Department of Veterans Affairs research and data sharing between
			 Departments.Sec. 506. Assessment by Comptroller General of the United States of information made available by
			 Veterans Benefits Administration.Sec. 507. Comptroller general report on advisory committees of the Department of Veterans Affairs.TITLE VI—Improvement of Processing of Claims for CompensationSubtitle A—Claims Based on Military Sexual TraumaSec. 601. Medical examination and opinion for disability compensation claims based on military
			 sexual trauma.Sec. 602. Case representative officers for military sexual trauma support.Sec. 603. Report on standard of proof for service-connection of mental health conditions related to
			 military sexual trauma.Sec. 604. Reports on claims for disabilities incurred or aggravated by military sexual trauma.Subtitle B—Claims for dependency and indemnity compensationSec. 611. Program on treatment of certain applications for dependency and indemnity compensation as
			 fully developed claims.Sec. 612. Report by Secretary of Veterans Affairs on improving timeliness and accuracy of
			 administration of claims for dependency and indemnity compensation and
			 pension for surviving spouses and children.Subtitle C—Agency of Original JurisdictionSec. 621. Working group to improve employee work credit and work management systems of Veterans
			 Benefits Administration in an electronic environment.Sec. 622. Task force on retention and training of Department of Veterans Affairs claims processors
			 and adjudicators.Sec. 623. Reports on requests by the Department of Veterans Affairs for records of other Federal
			 agencies.Sec. 624. Recognition of representatives of Indian tribes in the preparation, presentation, and
			 prosecution of claims under laws administered by the Secretary of Veterans
			 Affairs.Sec. 625. Program on participation of local and tribal governments in improving quality of claims
			 for disability compensation submitted to Department of Veterans Affairs.Sec. 626. Department of Veterans Affairs notice of average times for processing compensation
			 claims.Sec. 627. Quarterly reports on progress of Department of Veterans Affairs in eliminating backlog of
			 claims for compensation that have not been adjudicated.Sec. 628. Reports on use of existing authorities to expedite benefits decisions.Sec. 629. Reports on Department disability medical examinations and prevention of unnecessary
			 medical examinations.Subtitle D—Board of Veterans' Appeals and Court of Appeals for Veterans ClaimsSec. 631. Treatment of certain misfiled documents as a notice of appeal to the Court of Appeals for
			 Veterans Claims.Sec. 632. Determination of manner of appearance for hearings before Board of Veterans' Appeals.TITLE VII—Outreach MattersSec. 701. Program to increase coordination of outreach efforts between the Department of Veterans
			 Affairs and Federal, State, and local agencies and nonprofit
			 organizations.Sec. 702. Cooperative agreements between Secretary of Veterans Affairs and States on outreach
			 activities.Sec. 703. Advisory committee on outreach activities of Department of Veterans Affairs.Sec. 704. Advisory boards on outreach activities of Department of Veterans Affairs relating to
			 health care.Sec. 705. Modification of requirement for periodic reports to Congress on outreach activities of
			 Department of Veterans Affairs.Sec. 706. Budget transparency for outreach activities of Department of Veterans Affairs.TITLE VIII—Enhancement of rights under Servicemembers Civil Relief ActSec. 801. Modification of period determining which actions are covered under stay of proceedings
			 and adjustment of obligation protections concerning mortgages and trust
			 deeds of members of uniformed services.Sec. 802. Protections for members of uniformed services regarding professional licenses.Sec. 803. Prohibition on denial of credit because of eligibility for protection.Sec. 804. Interest rate limitation on debt entered into during military service to consolidate or
			 refinance student loans incurred before military service.Sec. 805. Termination of residential leases after assignment or relocation to quarters of United
			 States or housing facility under jurisdiction of uniformed service.Sec. 806. Protection of surviving spouse with respect to mortgage foreclosure.Sec. 807. Improved protection of members of uniformed services against default judgments.Sec. 808. Clarification regarding application of enforcement authority of Attorney General and
			 private right of action under Servicemembers Civil Relief Act.Sec. 809. Clerical amendments.TITLE IX—Other MattersSec. 901. Repeal of reductions made by Bipartisan Budget Act of 2013.Sec. 902. Consideration by Secretary of Veterans Affairs of resources disposed of for less than
			 fair market value by individuals applying for pension.Sec. 903. Extension of reduced pension for certain veterans covered by medicaid plans for services
			 furnished by nursing facilities.Sec. 904. Conditions on award of per diem payments by Secretary of Veterans Affairs for provision
			 of housing or services to homeless veterans.Sec. 905. Exception to certain recapture requirements and treatment of contracts and grants with
			 State homes with respect to care for homeless veterans.Sec. 906. Extended period for scheduling of medical exams for veterans receiving temporary
			 disability ratings for severe mental disorders.Sec. 907. Authority to issue Veterans ID Cards.Sec. 908. Honoring as veterans certain persons who performed service in the reserve components of
			 the Armed Forces.Sec. 909. Extension of authority for Secretary of Veterans Affairs to obtain information from
			 Secretary of Treasury and Commissioner of Social Security for income
			 verification purposes.Sec. 910. Extension of authority for Secretary of Veterans Affairs to issue and guarantee certain
			 loans.Sec. 911. Review of determination of certain service in Philippines during World War II.Sec. 912. Review of determination of certain service of merchant mariners during World War II.Sec. 913. Report on Laotian military support of Armed Forces of the United States during Vietnam
			 War.Sec. 914. Report on practices of the Department of Veterans Affairs to adequately provide services
			 to veterans with hearing loss.Sec. 915. Report on joint programs of Department of Veterans Affairs and Department of Defense with
			 respect to hearing loss of members of the Armed Forces and veterans.Sec. 916. Limitation on aggregate amount of bonuses payable to personnel of the Department of
			 Veterans Affairs during fiscal year 2014.Sec. 917. Amendment to OCO adjustments.2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of title 38, United States Code.3.Budgetary effects(a)Paygo scorecardThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2
			 U.S.C. 933(d)).(b)Senate paygo scorecardThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).ISurvivor and Dependent Matters101.Extension of initial period for increased dependency and indemnity compensation for surviving
			 spouses with children(a)In generalSection 1311(f)(2) is amended by striking two-year and inserting three-year.(b)Effective dateThe amendment made by subsection (a) shall take effect as of September 30, 2014, and shall apply to
			 any surviving spouse who was eligible for or in receipt of benefits under
			 section 1311(f) of title 38, United States Code, on or after the date of
			 the enactment of this Act.102.Eligibility for dependency and indemnity compensation, educational assistance, and housing loans
			 for surviving spouses who remarry after age 55(a)In generalParagraph (2)(B) of section 103(d) is amended to read as follows:(B)The remarriage after age 55 of the surviving spouse of a veteran shall not bar the furnishing of
			 benefits specified in paragraph (5) to such person as the surviving spouse
			 of the veteran..(b)Conforming amendmentParagraph (5) of such section is amended by striking Paragraphs (2)(A) and inserting Paragraphs (2).(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.103.Extension of marriage delimiting date for surviving spouses of Persian Gulf War veterans to qualify
			 for death pensionSection 1541(f)(1)(E) is amended by striking January 1, 2001 and inserting the date that is 10 years and one day after the date on which the Persian Gulf War was terminated,
			 as prescribed by Presidential proclamation or by law.104.Making effective date provision consistent with provision for benefits eligibility of a veteran's
			 child based upon termination of remarriage by annulmentSection 5110(l) is amended by striking , or of an award or increase of benefits based on recognition of a child upon termination of the
			 child's marriage by death or divorce,.105.Expansion of Marine Gunnery Sergeant John David Fry Scholarship(a)Expansion of entitlementSubsection (b)(9) of section 3311 is amended by inserting or spouse after child.(b)Limitation and election on certain benefitsSubsection (f) of such section is amended—(1)by redesignating paragraph (2) as paragraph (4); and(2)by inserting after paragraph (1) the following new paragraphs:(2)LimitationThe entitlement of an individual to assistance under subsection (a) pursuant to paragraph (9) of
			 subsection (b) because the individual was a spouse of a person described
			 in such paragraph shall expire on the earlier of—(A)the date that is 15 years after the date on which the person died; and(B)the date on which the individual remarries.(3)Election on receipt of certain benefitsA surviving spouse entitled to assistance under subsection (a) pursuant to paragraph (9) of
			 subsection (b) who is also entitled to educational assistance under
			 chapter 35 of this title may not receive assistance under both this
			 section and such chapter, but shall make an irrevocable election (in such
			 form and manner as the Secretary may prescribe) under which section or
			 chapter to receive educational assistance..(c)Conforming amendmentSection 3321(b)(4) is amended—(1)by striking an individual and inserting a child; and(2)by striking such individual’s each time it appears and inserting such child’s.(d)Effective dateThe amendments made by this section shall take effect on the date that is two years after the date
			 of the enactment of this Act.106.Expansion of Yellow Ribbon G.I. Education Enhancement Program(a)In generalSection 3317(a) is amended by striking in paragraphs (1) and (2) and inserting in paragraphs (1), (2), and (9).(b)Effective dateThe amendment made by subsection (a) shall apply with respect to academic terms beginning after
			 July 1, 2015.107.Benefits for children of certain Thailand service veterans born with spina bifida(a)In generalSubchapter III of chapter 18 is amended by adding at the end the following new section:1822.Benefits for children of certain Thailand service veterans born with spina bifida(a)Benefits authorizedThe Secretary may provide to any child of a veteran of covered service in Thailand who is suffering
			 from spina bifida the health care, vocational training and rehabilitation,
			 and monetary allowance required to be paid to a child of a Vietnam veteran
			 who is suffering from spina bifida under subchapter I of this chapter as
			 if such child of a veteran of covered service in Thailand were a child of
			 a Vietnam veteran who is suffering from spina bifida under such
			 subchapter.(b)Spina bifida conditions coveredThis section applies with respect to all forms and manifestations of spina bifida, except spina
			 bifida occulta.(c)Veteran of covered service in ThailandFor purposes of this section, a veteran of covered service in Thailand is any individual, without
			 regard to the characterization of that individual's service, who—(1)served in the active military, naval, or air service in Thailand, as determined by the Secretary in
			 consultation with the Secretary of Defense, during the period beginning on
			 January 9, 1962, and ending on May 7, 1975; and(2)is determined by the Secretary, in consultation with the Secretary of Defense, to have been exposed
			 to a herbicide agent during such service in Thailand.(d)Herbicide agentFor purposes of this section, the term herbicide agent means a chemical in a herbicide used in support of United States and allied military operations in
			 Thailand, as determined by the Secretary in consultation with the
			 Secretary of Defense, during the period beginning on January 9, 1962, and
			 ending on May 7, 1975..(b)Conforming amendment to definition of childSection 1831(1) is amended—(1)in subparagraph (B)—(A)by striking subchapter III of this chapter and inserting section 1821 of this title; and(B)in clause (i), by striking section 1821 of this title and inserting that section; and(2)by adding at the end the following new subparagraph:(C)For purposes of section 1822 of this title, an individual, regardless of age or marital status,
			 who—(i)is the natural child of a veteran of covered service in Thailand (as determined for purposes of
			 that section); and(ii)was conceived after the date on which that veteran first entered service described in subsection
			 (c) of that section..(c)Clerical amendments(1)Subchapter headingThe heading for subchapter III of chapter 18 is amended by inserting and Thailand after Korea.(2)Table of sectionsThe table of sections at the beginning of chapter 18 is amended—(A)by striking the item relating to subchapter III and inserting the following new item:Subchapter III—Children of certain Korea and Thailand service veterans born with spina bifida;and(B)by inserting after the item relating to section 1821 the following new item:1822. Benefits for children of certain Thailand service veterans born with spina bifida..(d)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.108.Program on assisted living for children of Vietnam veterans and certain Korea service veterans born
			 with spina bifida(a)ProgramCommencing not later than 180 days after the date on which this section takes effect, the Secretary
			 of Veterans Affairs shall carry out a program to assess the feasibility
			 and advisability of providing assisted living, group home care, or similar
			 services in lieu of nursing home care to covered individuals.(b)Covered individualsFor purposes of this section, a covered individual is any individual who is entitled to health care
			 under subchapter I or III of chapter 18 of title 38, United States Code.(c)Duration(1)In generalExcept as otherwise provided in this subsection, the program shall be carried out during the
			 three-year period beginning on the date of the commencement of the
			 program.(2)ContinuationSubject to paragraph (3), the Secretary may continue the program for an additional two-year period
			 as the Secretary considers appropriate.(3)TerminationThe program may not operate after the date that is five years after the date of the commencement of
			 the program.(d)Scope of services and programUnder the program, the Secretary shall provide covered individuals with integrated, comprehensive
			 services, including the following:(1)Assisted living, group home care, or such other similar services as the Secretary considers
			 appropriate.(2)Transportation services.(3)Such other services as the Secretary considers appropriate for the care of covered individuals
			 under the program.(e)Program requirementsIn carrying out the program, the Secretary shall—(1)inform all covered individuals of the services available under the program;(2)enter into agreements with appropriate providers of assisted living, group home care, or other
			 similar services for provision of services under the program; and(3)determine the appropriate number of covered individuals to be enrolled in the program and criteria
			 for such enrollment.(f)Reports(1)Preliminary reports(A)In generalNot later than one year after the date of the commencement of the program and, if the program is
			 continued under subsection (c)(2), not later than three years after the
			 date of the commencement of the program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the program.(B)ContentsEach report submitted under subparagraph (A) shall include the following:(i)A description of the implementation and operation of the program.(ii)The number of covered individuals receiving benefits under the program.(iii)An analysis that compares the costs of furnishing assisted living, group home care, or similar
			 services with the costs of furnishing nursing home care.(iv)An analysis of the costs and benefits under the program.(v)The findings and conclusions of the Secretary with respect to the program.(vi)Such recommendations for the continuation or expansion of the program as the Secretary may have.(2)Final report(A)In generalNot later than 180 days after the completion of the program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the program.(B)ContentsThe report submitted under subparagraph (A) shall include the following:(i)The findings and conclusions of the Secretary with respect to the program.(ii)Such recommendations for the continuation or expansion of the program as the Secretary may have.(g)FundingAmounts to carry out the program shall be derived from amounts appropriated or otherwise made
			 available for the furnishing of nursing home care under chapter 18 of
			 title 38, United States Code.(h)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.109.Program on grief counseling in retreat settings for surviving spouses of members of the Armed
			 Forces who die while serving on active duty in the Armed Forces(a)Program required(1)In generalCommencing not later than 180 days after the date on which this section takes effect, the Secretary
			 of Veterans Affairs shall carry out, through the Readjustment Counseling
			 Service of the Veterans Health Administration, a program to assess the
			 feasibility and advisability of providing grief counseling services
			 described in subsection (b) in group retreat settings to surviving spouses
			 of members of the Armed Forces who die while serving on active duty in the
			 Armed Forces who would, as determined by the Readjustment Counseling
			 Service, benefit from the services provided under the program.(2)Participation at election of surviving spouseThe participation of a surviving spouse in the program under this section shall be at the election
			 of the surviving spouse.(b)Covered servicesThe services provided to a surviving spouse under the program shall include the following:(1)Information and counseling on coping with grief.(2)Information about benefits and services available to surviving spouses under laws administered by
			 the Secretary.(3)Such other information and counseling as the Secretary considers appropriate to assist a surviving
			 spouse under the program with adjusting to the death of a spouse.(c)EventsThe Secretary shall carry out the program at not fewer than six events as follows:(1)Three events at which surviving spouses with dependent children are encouraged to bring their
			 children.(2)Three events at which surviving spouses with dependent children are not encouraged to bring their
			 children.(d)DurationThe program shall be carried out during the two-year period beginning on the date of the
			 commencement of the program.(e)Reports(1)In generalNot later than 180 days after the completion of the first year of the program and not later than
			 180 days after the completion of the program, the Secretary shall submit
			 to Congress a report on the program.(2)ContentsEach report submitted under paragraph (1) shall contain the findings and conclusions of the
			 Secretary as a result of the program, and shall include such
			 recommendations for the continuation or expansion of the program as the
			 Secretary considers appropriate.(f)DefinitionsIn this section, the terms active duty, Armed Forces, and surviving spouse have the meanings given such terms in section 101 of title 38, United States Code.(g)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.110.Program evaluation on survivors' and dependents' educational assistance authorities(a)In generalThe Secretary of Veterans Affairs shall enter into a contract with an appropriate private sector
			 entity to conduct a program evaluation of the authorities for survivors'
			 and dependents' educational assistance under chapter 35 of title 38,
			 United States Code.(b)ReportNot later than six months after the entry into the contract required by subsection (a), the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report setting forth the results of the program evaluation conducted
			 pursuant to the contract, together with such comments on the results of
			 the program evaluation as the Secretary considers appropriate.(c)Effective dateThis section shall take effect one year after the date of the enactment of this Act.IIEducation Matters201.Approval of courses of education provided by public institutions of higher learning for purposes of
			 All-Volunteer Force Educational Assistance Program and Post-9/11
			 Educational Assistance conditional on in-State tuition rate for veterans(a)In generalSection 3679 is amended by adding at the end the following new subsection:(c)(1)Notwithstanding any other provision of this chapter and subject to paragraphs (3) through (6), the
			 Secretary shall disapprove a course of education provided by a public
			 institution of higher learning to a covered individual pursuing a course
			 of education with educational assistance under chapter 30 or 33 of this
			 title while living in the State in which the public institution of higher
			 learning is located if the institution charges tuition and fees for that
			 course for the covered individual at a rate that is higher than the rate
			 the institution charges for tuition and fees for that course for residents
			 of the State in which the institution is located, regardless of the
			 covered individual’s State of residence.(2)For purposes of this subsection, a covered individual is any individual as follows:(A)A veteran who was discharged or released from a period of not fewer than 90 days of service in the
			 active military, naval, or air service less than three years before the
			 date of enrollment in the course concerned.(B)An individual who is entitled to assistance under section 3311(b)(9) or 3319 of this title by
			 virtue of such individual's relationship to a veteran described in
			 subparagraph (A).(3)If after enrollment in a course of education that is subject to disapproval under paragraph (1) by
			 reason of paragraph (2)(A) or (2)(B) a covered individual pursues one or
			 more courses of education at the same public institution of higher
			 learning while remaining continuously enrolled (other than during
			 regularly scheduled breaks between courses, semesters or terms) at that
			 institution of higher learning, any course so pursued by the covered
			 individual at that institution of higher learning while so continuously
			 enrolled shall also be subject to disapproval under paragraph (1).(4)It shall not be grounds to disapprove a course of education under paragraph (1) if a public
			 institution of higher learning requires a covered individual pursuing a
			 course of education at the institution to demonstrate an intent, by means
			 other than satisfying a physical presence requirement, to establish
			 residency in the State in which the institution is located, or to satisfy
			 other requirements not relating to the establishment of residency, in
			 order to be charged tuition and fees for that course at a rate that is
			 equal to or less than the rate the institution charges for tuition and
			 fees for that course for residents of the State.(5)The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate.(6)Disapproval under paragraph (1) shall apply only with respect to educational assistance under
			 chapters 30 and 33 of this title..(b)Effective dateSubsection (c) of section 3679 of title 38, United States Code (as added by subsection (a) of this
			 section), shall apply with respect to educational assistance provided for
			 pursuit of programs of education during academic terms that begin after
			 July 1, 2015, through courses of education that commence on or after that
			 date.202.Extension and expansion of authority for certain qualifying work-study activities for purposes of
			 the educational assistance programs of the Department of Veterans Affairs(a)Extension of expiring current authoritySection 3485(a)(4) is amended by striking June 30, 2013 each place it appears and inserting June 30, 2015.(b)Expansion to outreach services provided through congressional officesSuch section is further amended by adding at the end the following new subparagraph:(K)During the period beginning on June 30, 2013, and ending on June 30, 2015, the following activities
			 carried out at the offices of Members of Congress for such Members:(i)The distribution of information to members of the Armed Forces, veterans, and their dependents
			 about the benefits and services under laws administered by the Secretary
			 and other appropriate governmental and nongovernmental programs.(ii)The preparation and processing of papers and other documents, including documents to assist in the
			 preparation and presentation of claims for benefits under laws
			 administered by the Secretary..(c)Annual reports(1)In generalNot later than June 30 of 2014 and 2015, the Secretary of Veterans Affairs shall submit to Congress
			 a report on the work-study allowances paid under paragraph (1) of section
			 3485(a) of title 38, United States Code, during the most recent one-year
			 period for qualifying work-study activities described in paragraph (4) of
			 such section, as amended by subsections (a) and (b) of this section.(2)ContentsEach report submitted under paragraph (1) shall include, for the year covered by such report, the
			 following:(A)A description of the recipients of such work-study allowances.(B)A list of the locations where qualifying work-study activities were carried out.(C)A description of the outreach conducted by the Secretary to increase awareness of the eligibility
			 of such work-study activities for such work-study allowances.203.Prohibitions relating to references to GI Bill and Post-9/11 GI Bill(a)In generalSubchapter II of chapter 36 is amended by adding at the end the following new section:3697B.Prohibition relating to references to GI Bill and Post-9/11 GI Bill(a)Prohibition(1)No person may, except with the written permission of the Secretary, use the words and phrases
			 covered by this subsection in connection with any promotion, goods,
			 services, or commercial activity in a manner that reasonably and falsely
			 suggests that such use is approved, endorsed, or authorized by the
			 Department or any component thereof.(2)For purposes of this subsection, the words and phrases covered by this subsection are as follows:(A)GI Bill.(B)Post-9/11 GI Bill.(3)A determination that a use of one or more words and phrases covered by this subsection in
			 connection with a promotion, goods, services, or commercial activity is
			 not a violation of this subsection may not be made solely on the ground
			 that such promotion, goods, services, or commercial activity includes a
			 disclaimer of affiliation with the Department or any component thereof.(b)Enforcement by Attorney General(1)When any person is engaged or is about to engage in an act or practice which constitutes or will
			 constitute conduct prohibited by subsection (a), the Attorney General may
			 initiate a civil proceeding in a district court of the United States to
			 enjoin such act or practice.(2)Such court may, at any time before final determination, enter such restraining orders or
			 prohibitions, or take such other action as is warranted, to prevent injury
			 to the United States or to any person or class of persons for whose
			 protection the action is brought..(b)Clerical amendmentThe table of sections at the beginning of chapter 36 is amended by inserting after the item
			 relating to section 3697A the following new item:3697B. Prohibition relating to references to GI Bill and Post-9/11 GI Bill..204.Review of utilization of educational assistance to pursue programs of training on the job and
			 participating employers(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall commence a review of—(1)the utilization of educational assistance under laws administered by the Secretary of Veterans
			 Affairs to pursue programs of training on the job (other than programs of
			 apprenticeship); and(2)the availability of such programs to individuals seeking to pursue such programs with such
			 educational assistance.(b)Report(1)In generalNot later than two years after the date on which the Secretary commences the review required by
			 subsection (a), the Secretary shall submit to Congress a report on such
			 review.(2)ContentsThe report required by paragraph (1) shall include the following:(A)The extent of utilization as described in paragraph (1) of subsection (a).(B)An assessment of the availability of programs as described in paragraph (2) of such subsection.(C)A description of any barriers the Secretary has identified to greater utilization of educational
			 assistance for pursuit of a program of training on the job or availability
			 of such programs.(D)Such recommendations for legislative or administrative action as the Secretary may have to increase
			 or decrease such utilization or availability.(E)Such other matters as the Secretary considers appropriate.205.Report on debt management and collection(a)ReportNot later than one year after the effective date specified in subsection (c), the Comptroller
			 General of the United States shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans’ Affairs of the House
			 of Representatives a report on processes used by the Department of
			 Veterans Affairs to identify and resolve cases of incorrect payments
			 associated with educational assistance under chapters 30 and 33 of title
			 38, United States Code.(b)Issues addressedThe report required by subsection (a) shall, to the extent possible, address the following:(1)The effectiveness of the processes referred to in subsection (a) in identifying and resolving
			 incorrect payments associated with educational assistance under chapters
			 30 and 33 of title 38, United States Code.(2)The accuracy of overpayment information provided to veterans by the Education Service and Debt
			 Management Center of the Department.(3)How well the Debt Management Center of the Department communicates and works with veterans to
			 resolve disputed debt amounts.(4)How the payment and debt collection processes of the Department compare to comparable programs in
			 other Federal agencies.(5)Any recommendations to improve the payment and debt collection processes of the Department that the
			 Comptroller General considers appropriate.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.206.Restoration of prior reporting fee multipliersSection 3684(c) is amended—(1)by striking $12 and inserting $7; and(2)by striking $15 and inserting $11.IIIHealth Care MattersAExpansion and Improvements of Benefits Generally301.Requirement for enrollment in patient enrollment system of the Department of Veterans Affairs of
			 certain veterans eligible for enrollment by law but not currently
			 permitted to enroll(a)Requirement for enrollmentSection 1705 is amended by adding at the end the following new subsection:(d)(1)The Secretary shall provide for the enrollment in the patient enrollment system of veterans
			 specified in paragraph (2) by not later than December 31, 2014.(2)Veterans specified in this paragraph are as follows:(A)Veterans with noncompensable service-connected disabilities rated as zero percent disabling who—(i)are not otherwise permitted to enroll in the system as of the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014; and(ii)as of the date of enrollment under this section, do not have access to health insurance except
			 through a health exchange established pursuant to section 1311 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18031).(B)Veterans without service-connected disability who—(i)are not otherwise permitted to enroll in the system as of the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014; and(ii)as of the date of enrollment under this section, do not have access to health insurance except
			 through a health exchange established pursuant to section 1311 of the
			 Patient Protection and Affordable Care Act.(3)A veteran who, after enrolling in the patient enrollment system pursuant to this subsection,
			 obtains access to health insurance other than through a health exchange
			 shall remain enrolled in the patient enrollment system notwithstanding
			 obtaining access to such health insurance.(4)A veteran enrolled in the patient enrollment system pursuant to this subsection shall maintain the
			 priority for care of the veteran at the time of enrollment unless and
			 until a change in circumstances of the veteran results in a higher
			 priority for care of the veteran under subsection (a)..(b)Verification of eligibility for enrollment(1)Use of information on health insurance coverage(A)In generalChapter 53 is amended by inserting after section 5318 the following new section:5319.Review of reporting of health insurance coverageThe Secretary shall notify each veteran who enrolls under subsection (d) of section 1705 of this
			 title in the patient enrollment system of veterans under such section that
			 information on the veteran's access to health insurance that is furnished
			 to the Secretary for purposes of such enrollment may be compared with
			 information obtained by the Secretary of the Treasury under section 6103(l)(23) of the Internal Revenue Code of 1986..(B)Clerical amendmentThe table of sections at the beginning of chapter 53 is amended by adding at the end the following
			 new item:5319. Review of reporting of health insurance coverage..(2)Disclosure of return information by Internal Revenue ServiceSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(23)Disclosure of certain return information for verification of eligibility of veterans for enrollment
			 in Department of Veterans Affairs patient enrollment system(A)Return information from Internal Revenue ServiceThe Secretary shall, upon written request, disclose current return information from returns under
			 section 6055 with respect to minimum essential coverage of individuals to
			 the Secretary of Veterans Affairs for the purposes of verifying the
			 eligibility of veterans for enrollment in the patient enrollment system of
			 the Department of Veterans Affairs under section 1705(d) of title 38.(B)Restriction on disclosureThe Secretary shall disclose return information under subparagraph (A) only for purposes of, and to
			 the extent necessary in, verifying the eligibility of veterans to enroll
			 in the patient enrollment system described in that subparagraph.(C)Restriction on use of disclosed informationReturn information disclosed under subparagraph (A) may be used by the Secretary of Veterans
			 Affairs only for the purposes of, and to the extent necessary in,
			 verifying the eligibility of veterans to enroll in the patient enrollment
			 system described in that subparagraph..(c)Public notice of commencement of enrollmentThe Secretary of Veterans Affairs shall publish in the Federal Register, and shall make available
			 to the public on an Internet website of the Department of Veterans
			 Affairs, a notice regarding the date on which veterans covered by
			 subsection (d) of section 1705 of title 38, United States Code (as added
			 by subsection (a) of this section), may commence enrollment in the patient
			 enrollment system required by that section.302.Further extension of period of eligibility for health care for veterans of combat service during
			 certain periods of hostilities and warSection 1710(e)(3) is amended—(1)in subparagraph (A), by striking the date that is five years before the date of the enactment of the National Defense Authorization
			 Act for Fiscal Year 2008, after a period of five years and inserting January 27, 2003, after a period of 10 years; and(2)in subparagraph (B), by striking more than five years and all that follows and inserting before January 28, 2003, and who did not enroll in the patient enrollment system under section 1705
			 of this title before January 28, 2008, after January 27, 2018..303.Extension to all veterans with a serious service-connected disability of eligibility for
			 participation in family caregiver program(a)In generalSection 1720G(a)(2)(B) is amended by striking on or after September 11, 2001.(b)Effective dateThe amendment made by subsection (a) shall take effect on September 30, 2014.304.Improved access to appropriate immunizations for veterans(a)Inclusion of recommended adult immunizations as medical services(1)Covered benefitSubparagraph (F) of section 1701(9) is amended to read as follows:(F)immunizations against infectious diseases, including each immunization on the recommended adult
			 immunization schedule at the time such immunization is indicated on that
			 schedule;.(2)Recommended adult immunization schedule definedSection 1701 is amended by adding after paragraph (9) the following new paragraph:(10)The term recommended adult immunization schedule means the schedule established (and periodically reviewed and, as appropriate, revised) by the
			 Advisory Committee on Immunization Practices established by the Secretary
			 of Health and Human Services and delegated to the Centers for Disease
			 Control and Prevention..(b)Inclusion of recommended adult immunizations in annual reportSection 1704(1)(A) is amended—(1)in clause (i), by striking and at the end;(2)in clause (ii), by striking the period at the end and inserting ; and; and(3)by inserting after clause (ii) the following new clause:(iii)to provide veterans each immunization on the recommended adult immunization schedule at the time
			 such immunization is indicated on that schedule..(c)Report to Congress(1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the development and implementation by the Department of Veterans
			 Affairs of quality measures and metrics, including targets for compliance,
			 to ensure that veterans receiving medical services under chapter 17 of
			 title 38, United States Code, receive each immunization on the recommended
			 adult immunization schedule at the time such immunization is indicated on
			 that schedule.(2)Recommended adult immunization schedule definedIn this subsection, the term recommended adult immunization schedule has the meaning given that term in section 1701(10) of title 38, United States Code, as added by
			 subsection (a)(2).(3)Effective dateThis subsection shall take effect on the date that is one year after the date of the enactment of
			 this Act.305.Expansion of provision of chiropractic care and services to veterans(a)Program for provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001
			 (Public Law 107–135; 115 Stat. 2459; 38 U.S.C. 1710 note) is amended—(1)by inserting (1) before The program; and(2)by adding at the end the following new paragraph:(2)The program shall be carried out at not fewer than two medical centers or clinics in each Veterans
			 Integrated Service Network by not later than one year after the effective
			 date specified in section 305(c) of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, and at not fewer than 50 percent of all medical centers in each Veterans Integrated Service
			 Network by not later than two years after such effective date..(b)Expanded chiropractor services available to veterans(1)Medical servicesParagraph (6) of section 1701 is amended by adding at the end the following new subparagraph:(H)Chiropractic services..(2)Rehabilitative servicesParagraph (8) of such section is amended by inserting chiropractic, after counseling,.(3)Preventive health servicesParagraph (9) of such section is amended—(A)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and(B)by inserting after subparagraph (E) the following new subparagraph (F):(F)periodic and preventive chiropractic examinations and services;.(c)Effective dateThis section and the amendments made by this section shall take effect on the date that is one year
			 after the date of the enactment of this Act.306.Modification of commencement date of period of service at Camp Lejeune, North Carolina, for
			 eligibility for hospital care and medical services in connection with
			 exposure to contaminated water(a)ModificationSection 1710(e)(1)(F) is amended by striking January 1, 1957, and inserting August 1, 1953 (or such earlier date for the commencement of exposure to contaminated water at Camp
			 Lejeune as the Secretary, in consultation with the Agency for Toxic
			 Substances and Disease Registry, shall specify),.(b)PublicationThe Secretary of Veterans Affairs shall publish in the Federal Register a notice of any earlier
			 date for the commencement of exposure to contaminated water at Camp
			 Lejeune, North Carolina, for purposes of section 1710(e)(1)(F) of title
			 38, United States Code, as amended by subsection (a).307.Expansion of emergency treatment reimbursement for certain veterans(a)In generalSection 1725(b)(2)(B) is amended—(1)by inserting (i) after (B);(2)by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(ii)the veteran was unable to receive care under this chapter within such 24-month period because of a
			 waiting period imposed by the Department with respect to a new patient
			 examination of such veteran..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date
			 of the enactment of this Act.308.Modification of determination of eligibility of veterans for treatment as a low-income family for
			 purposes of enrollment in the patient enrollment system of the Department
			 of Veterans Affairs(a)Areas of residenceThe Secretary of Veterans Affairs shall modify the areas in which veterans reside as specified for
			 purposes of determining whether veterans qualify for treatment as
			 low-income families for enrollment in the patient enrollment system of the
			 Department of Veterans Affairs under section 1705(a)(7) of title 38,
			 United States Code, to meet the requirements as follows:(1)Any area so specified shall be within only one State.(2)Any area so specified shall be co-extensive with one or more counties (or similar political
			 subdivisions) in the State concerned.(b)Variable income thresholdsThe Secretary shall modify the thresholds for income as specified for purposes of determining
			 whether veterans qualify for treatment as low-income families for
			 enrollment in the patient enrollment system referred to in subsection (a)
			 to meet the requirements as follows:(1)There shall be one income threshold for each State, equal to the highest income threshold among the
			 counties within such State.(2)The calculation of the highest income threshold of a county shall be consistent with the
			 calculation used for purposes of section 3(b) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437a(b)).(3)The timing and methodology for implementing any modifications in geographic income thresholds
			 pursuant to paragraph (1) shall be determined by the Secretary in such a
			 manner as to permit the Department to build capacity for enrolling such
			 additional veterans in the patient enrollment system of the Department as
			 become eligible for enrollment as a result of such modifications, except
			 that all required modifications shall be completed not later than five
			 years after date of the enactment of this Act.309.Extension of sunset date regarding transportation of individuals to and from facilities of
			 Department of Veterans Affairs and requirement of report(a)Extension of sunset dateSubsection (a)(2) of section 111A is amended by striking December 31, 2014 and inserting September 30, 2015.(b)Funding availableSuch section is further amended by adding at the end the following new subsection:(c)FundingThere is hereby authorized to be appropriated for each of fiscal years 2014 and 2015 for the
			 Department, $4,000,000 to carry out this section..(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on—(1)the efforts of the Secretary to carry out the transportation services required by section 111A(a)
			 of title 38, United States Code;(2)the utilization of those services by covered veterans; and(3)the feasibility and advisability of the continuation of the provision of such services after
			 September 30, 2015.310.Coverage of costs of care for veterans at medical foster homes(a)In generalIn conducting the medical foster home program pursuant to section 17.73 of title 38, Code of
			 Federal Regulations, the Secretary of Veterans Affairs may cover the costs
			 associated with the care of veterans at medical foster homes.(b)Effective dateSubsection (a) shall take effect on the date that is one year after the date of the enactment of
			 this Act.311.Extension and modification of pilot program on assisted living services for veterans with traumatic
			 brain injury(a)Extension of programSubsection (a) of section 1705 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 38 U.S.C. 1710C note) is amended by striking a five-year and inserting an eight-year.(b)Modification of locationsSubsection (b) of such section is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by striking paragraph (1) and inserting the following new paragraphs:(1)In generalThe pilot program shall be carried out at locations selected by the Secretary for purposes of the
			 pilot program.(2)Located in same region as polytrauma centersOf the locations selected under paragraph (1), at least one location shall be in each health care
			 region of the Veterans Health Administration of the Department of Veterans
			 Affairs that contains a polytrauma center of the Department of Veterans
			 Affairs..(c)Modification of report requirementsSubsection (e) of such section is amended to read as follows:(e)Reports(1)Annual report(A)In generalNot later than two years after the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, and not later than September 30 each year thereafter until 2018, the Secretary shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the pilot
			 program.(B)ElementsEach report submitted under subparagraph (A) shall include the following:(i)The number of individuals that participated in the pilot program during the year preceding the
			 submission of the report.(ii)The number of individuals that successfully completed the pilot program during the year preceding
			 the submission of the report.(iii)The degree to which pilot program participants and family members of pilot program participants
			 were satisfied with the pilot program.(iv)The interim findings and conclusions of the Secretary with respect to the success of the pilot
			 program and recommendations for improvement.(2)Final report(A)In generalNot later than 60 days after the completion of the pilot program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a final report on the
			 pilot program.(B)ElementsThe final report required by subparagraph (A) shall include the following:(i)A description of the pilot program.(ii)An assessment of the utility of the activities under the pilot program in enhancing the
			 rehabilitation, quality of life, and community reintegration of veterans
			 with traumatic brain injury, including complex mild traumatic brain
			 injury.(iii)Such recommendations as the Secretary considers appropriate regarding improving the pilot program..(d)Modification of definitions(1)Community-based brain injury residential rehabilitative care servicesSuch section is further amended—(A)in the section heading, by striking assisted livingand inserting community-based brain injury residential rehabilitative care;(B)in subsection (c), in the subsection heading, by striking assisted living and inserting community-based brain injury residential rehabilitative care;(C)by striking assisted living each place it appears, and inserting community-based brain injury rehabilitative care; and(D)in subsection (f)(1), by striking and personal care and inserting rehabilitation, and personal care.(2)Eligible veteranSubsection (f)(3) of such section is amended—(A)in subparagraph (C), by striking ; and and inserting a semicolon;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(E)has a traumatic brain injury that is classified as complex-mild to severe..(e)Authorization of appropriationsThere is authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2015
			 $46,000,000 to carry out the pilot program under section 1705 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 38 U.S.C. 1710C note), as amended by this section. The amount so
			 authorized to be appropriated shall be available for obligation for the
			 three-year period beginning on the date that is one year after the date of
			 the enactment of this Act.(f)Effective dateThe amendments made by this section shall take effect on October 1, 2014.312.Program on health promotion for overweight and obese veterans through support of fitness center
			 memberships(a)Program requiredCommencing not later than 180 days after the date on which this section takes effect, the Secretary
			 of Veterans Affairs shall, through the National Center for Preventive
			 Health, carry out a program to assess the feasibility and advisability of
			 promoting health in covered veterans, including achieving a healthy weight
			 and reducing risks of chronic disease, through support for fitness center
			 membership.(b)Covered veteransFor purposes of this section, a covered veteran is any veteran who—(1)is enrolled in the system of annual patient enrollment established and operated by the Secretary
			 under section 1705 of title 38, United States Code;(2)is determined by a clinician of the Department of Veterans Affairs to be overweight or obese as of
			 the date of the commencement of the program; and(3)resides in a location that is more than 15 minutes driving distance from a fitness center at a
			 facility of the Department that would otherwise be available to the
			 veteran for at least eight hours per day during five or more days per
			 week.(c)Duration of programThe program shall be carried out during the two-year period beginning on the date of the
			 commencement of the program.(d)Locations(1)In generalIn carrying out the program, the Secretary shall select—(A)not less than five medical centers of the Department at which the Secretary shall cover the full
			 reasonable cost of a fitness center membership for covered veterans within
			 the catchment area of such centers; and(B)not less than five medical centers of the Department at which the Secretary shall cover half the
			 reasonable cost of a fitness center membership for covered veterans within
			 the catchment area of such centers.(2)ConsiderationsIn selecting locations for the program, the Secretary shall consider the feasibility and
			 advisability of selecting locations in the following areas:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas in different geographic locations.(e)Participation(1)Maximum number of participantsThe number of covered veterans who may participate in the program at each location selected under
			 subsection (d) may not exceed 100.(2)Voluntary participationThe participation of a covered veteran in the program shall be at the election of the covered
			 veteran in consultation with a clinician of the Department.(f)Membership payment(1)In generalExcept as provided in paragraph (2), in carrying out the program, the Secretary shall pay the
			 following:(A)The full reasonable cost of a fitness center membership for covered veterans within the catchment
			 area of centers selected under subsection (d)(1)(A) who are participating
			 in the program.(B)Half the reasonable cost of a fitness center membership for covered veterans within the catchment
			 area of centers selected under subsection (d)(1)(B) who are participating
			 in the program.(2)LimitationPayment for a fitness center membership of a covered veteran may not exceed $50 per month of
			 membership.(g)Reports(1) Periodic reportsNot later than 90 days after the date of the commencement of the program and not less frequently
			 than once every 90 days thereafter, the Secretary shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on activities
			 carried out to implement the program, including outreach activities to
			 veterans and community organizations.(2)Final reportNot later than 180 days after the date of the completion of the program, the Secretary shall submit
			 to the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the program
			 detailing—(A)the findings and conclusions of the Secretary as a result of the program; and(B)recommendations for the continuation or expansion of the program.(h)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.313.Program on health promotion for veterans through establishment of Department of Veterans Affairs
			 fitness facilities(a)Program requiredCommencing not later than 180 days after the date on which this section takes effect, the Secretary
			 of Veterans Affairs shall carry out a program to assess the feasibility
			 and advisability of promoting health in covered veterans, including
			 achieving a healthy weight, through establishment of Department of
			 Veterans Affairs fitness facilities.(b)Covered veteransFor purposes of this section, a covered veteran is any veteran who is enrolled in the system of
			 annual patient enrollment established and operated by the Secretary under
			 section 1705 of title 38, United States Code.(c)Duration of programThe program shall be carried out during the three-year period beginning on the date of the
			 commencement of the program.(d)Locations(1)In generalThe Secretary shall carry out the program by establishing fitness facilities in Department
			 facilities as follows:(A)In not fewer than five Department of Veterans Affairs medical centers selected by the Secretary for
			 purposes of the program.(B)In not fewer than five outpatient clinics of the Department selected by the Secretary for purposes
			 of the program.(2)ConsiderationsIn selecting locations for the program, the Secretary shall consider the feasibility and
			 advisability of selecting locations in the following areas:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas in different geographic locations.(e)Limitation on expensesIn establishing and supporting a fitness facility in a facility of the Department under the
			 program, the Secretary may expend amounts as follows:(1)For establishment and support of a fitness facility in a Department of Veterans Affairs medical
			 center, not more than $60,000.(2)For establishment and support of a fitness facility in an outpatient clinic of the Department, not
			 more than $40,000.(f)Repurposing of physical space and purchases of equipment(1)In generalSubject to subsection (e), the Secretary may, in carrying out the program, repurpose existing
			 physical space of the Department and purchase such fitness equipment and
			 supplies as the Secretary considers appropriate for purposes of the
			 program.(2)Repurposing exceptionExisting physical space used for the direct delivery of health care to patients may not be
			 repurposed under paragraph (1).(g)Prohibition on assessment of user feesThe Secretary may not assess a fee upon a covered veteran for use of a fitness facility established
			 under the program.(h)Voluntary participationThe participation of a covered veteran in the program shall be at the election of the covered
			 veteran.(i)Reports(1)Periodic reportsNot later than 90 days after the date of the commencement of the program and not less frequently
			 than once every 90 days thereafter, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on activities
			 carried out to implement the program, including outreach activities to
			 veterans and community organizations.(2)Final reportNot later than 180 days after the date of the completion of the program, the Secretary shall submit
			 to the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the program
			 detailing—(A)the findings and conclusions of the Secretary as a result of the program; and(B)recommendations for the continuation or expansion of the program.(j)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.BHealth Care Administration321.Extension of Department of Veterans Affairs Health Professional Scholarship ProgramSection 7619 is amended by striking December 31, 2014 and inserting December 31, 2019.322.Expansion of availability of prosthetic and orthotic care for veterans(a)Establishment or expansion of advanced degree programs To expand availability of provision of careThe Secretary of Veterans Affairs shall work with institutions of higher education to develop
			 partnerships for the establishment or expansion of programs of advanced
			 degrees in prosthetics and orthotics in order to improve and enhance the
			 availability of high quality prosthetic and orthotic care for veterans.(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report setting forth a
			 plan for carrying out subsection (a). The Secretary shall develop the plan
			 in consultation with veterans service organizations, institutions of
			 higher education with accredited degree programs in prosthetics and
			 orthotics, and representatives of the prosthetics and orthotics field.(c)Funding(1)Authorization of appropriationsThere is hereby authorized to be appropriated for fiscal year 2015 for the Department of Veterans
			 Affairs, $10,000,000 to carry out this section.(2)AvailabilityThe amount authorized to be appropriated by paragraph (1) shall remain available for expenditure
			 until September 30, 2017.323.Contracting for health care(a)Use of capitation-based resource allocation in entry into contractsIn entering into contracts for the furnishing of health care services under the laws administered
			 by the Secretary of Veterans Affairs (including under this title and the
			 amendments made by this title), the Secretary shall use the
			 capitation-based resource allocation model of the Department of Veterans
			 Affairs.(b)Priority for contracts with certain entitiesIn entering into contracts for the furnishing of health care services under the laws administered
			 by the Secretary, the Secretary shall afford a priority for entry into
			 contracts for Federally Qualified Health Centers (FQHCs) and Community
			 Health Centers (CHCs), whenever appropriate.(c)Best practicesThe Secretary shall modify the guidance of the Department of Veterans Affairs on contracts for
			 health care services in order to provide for the incorporation into such
			 contracts of standardized requirements for such best practices under such
			 contracts, including the following:(1)Requirements that contracts provide the Department on a regular basis information on scheduling and
			 appearance for appointments for health care on per-patient basis.(2)Such other best practices requirements as the Secretary considers appropriate.(d)Federally Qualified Health Center definedIn this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)).324.Limitation on expansion of dialysis pilot program(a)LimitationThe Secretary of Veterans Affairs shall not expand the dialysis pilot program to, or expand the
			 capacity to provide additional dialysis care at, any facility owned or
			 leased by the Department that is not an initial facility until after the
			 date that—(1)the Secretary has implemented the dialysis pilot program at each initial facility for a period of
			 not less than two years;(2)an independent analysis of the dialysis pilot program has been conducted at each initial facility,
			 including a consideration and comparison of factors including—(A)the ability of veterans to access care under the dialysis pilot program;(B)the quality of care provided under the dialysis pilot program; and(C)the satisfaction of veterans who have received treatment under the dialysis pilot program; and(3)the report required by subsection (b) has been submitted.(b)ReportNot later than 60 days after the date of the completion of the independent analysis required by
			 subsection (a)(2), the Secretary shall submit to Congress a report that—(1)includes the results of that independent analysis; and(2)addresses any recommendations with respect to the dialysis pilot program provided in a report
			 prepared by the Government Accountability Office.(c)Utilization of existing dialysis resourcesIn order to increase the access of veterans to dialysis care and decrease the travel time of such
			 veterans to receive such care, the Secretary shall fully utilize existing
			 dialysis resources of the Department, including any community dialysis
			 provider with which the Department has entered into a contract or
			 agreement for the provision of such care.(d)DefinitionsIn this section:(1)Dialysis pilot programThe term dialysis pilot program means the pilot demonstration program established by the Secretary in 2009 to provide dialysis
			 care to patients at certain outpatient facilities operated by the
			 Department of Veterans Affairs.(2)Initial facilityThe term initial facility means one of the four outpatient facilities identified by the Secretary to participate in the
			 dialysis pilot program prior to the date of the enactment of this Act.(e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.325.Requirement for Department of Veterans Affairs policy on reporting cases of infectious diseases at
			 facilities of the Department(a)In generalSubchapter II of chapter 73 is amended by adding at the end the following new section:7330B.Reporting of infectious diseases(a)ReportingThe Secretary shall ensure that the Department has in effect an up-to-date policy on reporting a
			 notifiable infectious disease diagnosed at a facility under the
			 jurisdiction of the Secretary in accordance with the provisions of State
			 and local law in effect where such facility is located.(b)Notifiable infectious diseaseFor purposes of this section, a notifiable infectious disease is any infectious disease that is—(1)on the list of nationally notifiable diseases published by the Council of State and Territorial
			 Epidemiologists and the Centers for Disease Control and Prevention; or(2)covered by a provision of law of a State that requires the reporting of infectious diseases.(c)Performance measuresThe Secretary shall develop performance measures to assess whether and to what degree the directors
			 of Veterans Integrated Service Networks and Department medical centers are
			 complying with the policy required by subsection (a)..(b)Clerical amendmentThe table of sections at the beginning of chapter 73 is amended by inserting after the item
			 relating to section 7330A the following new item:7330B. Reporting of infectious diseases..(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.326.Independent assessment of the Veterans Integrated Service Networks and medical centers of
			 Department of Veterans Affairs(a)Contract(1)In generalThe Secretary of Veterans Affairs shall seek to enter into a contract with an independent
			 third-party to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into the contract described in paragraph (1) not later than 540
			 days after the date of the enactment of this Act.(b)Independent study(1)In generalUnder a contract between the Secretary and an independent third-party under this section, the third
			 party shall carry out a study—(A)to assess the organizational structures of medical centers of the Department of Veterans Affairs;
			 and(B)to improve succession planning among key leadership roles at Veterans Integrated Service Networks
			 and medical centers of the Department.(2)Matters studied and proposedIn carrying out the study, the third party shall—(A)assess whether the organizational structure of the medical centers of the Department is effective
			 for the furnishing of medical services, addressing issues that arise
			 regarding the furnishing of medical services, and addressing standard
			 business operations;(B)propose one organizational chart for Department medical centers with a common set of base position
			 descriptions;(C)propose a base set of medical positions that should be filled to ensure that the health care
			 provided to veterans by the Department is of good quality; and(D)identify which key leadership positions at Veterans Integrated Service Networks and Department
			 medical centers should have succession plans and propose how to implement
			 such plans.(3)TimingThe third party shall complete the study under this section not later than 270 days after entering
			 into the contract described in subsection (a).(c)ReportNot later than 90 days after the date on which the third party completes the study under this
			 section, the Secretary shall submit to the Committee on Veterans’ Affairs
			 of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the results of such study.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.327.Requirements in connection with next update of current strategic plan for Office of Rural Health of
			 the Department of Veterans Affairs(a)Requirements(1)In generalThe first update of the Strategic Plan Refresh for Fiscal Years 2012 through 2014 of the Office of
			 Rural Health of the Department of Veterans Affairs after the date of the
			 enactment of this Act, whether an update or refresh of such Strategic Plan
			 Refresh or a strategic plan to supersede such Strategic Plan Refresh,
			 shall be prepared in accordance with this section.(2)ConsultationThe Director of the Office of Rural Health shall prepare the update in consultation with the
			 following:(A)The Director of the Health Care Retention and Recruitment Office of the Department.(B)The Director of the Office of Quality and Performance of the Department.(C)The Director of the Office of Care Coordination Services of the Department.(b)ElementsThe update described in subsection (a) shall include, for the period covered by the update, the
			 following:(1)Goals and objectives for the recruitment and retention by the Veterans Health Administration of
			 health care personnel in rural areas.(2)Goals and objectives for ensuring timeliness and improving quality in the delivery of health care
			 services by the Veterans Health Administration in rural areas through
			 contract and fee-basis providers.(3)Goals and objectives for the implementation, expansion, and enhanced use of telemedicine services
			 by the Veterans Health Administration in rural areas, including through
			 coordination with other appropriate offices of the Department.(4)Goals and objectives for ensuring the full and effective use of mobile outpatient clinics by the
			 Veterans Health Administration for the provision of health care services
			 in rural areas, including goals and objectives for the use of such clinics
			 on a fully mobile basis and for encouraging health care providers who
			 provide services through such clinics to do so in rural areas.(5)Procedures for soliciting from each Veterans Health Administration facility that serves a rural
			 area the following:(A)A statement of the clinical capacity of such facility.(B)The procedures of such facility in the event of a medical, surgical, or mental health emergency
			 outside the scope of the clinical capacity of such facility.(C)The procedures and mechanisms of such facility for the provision and coordination of health care
			 for women veterans, including procedures and mechanisms for coordination
			 with local hospitals and health care facilities, oversight of primary care
			 and fee-basis care, and management of specialty care.(6)Goals and objectives for the modification of the funding allocation mechanisms of the Office of
			 Rural Health in order to ensure that the Office distributes funds to
			 components of the Department to best achieve the goals and objectives of
			 the Office and in a timely manner.(7)Goals and objectives for the coordination of, and sharing of resources with respect to, the
			 provision of health care services to veterans in rural areas between the
			 Department of Veterans Affairs, the Department of Defense, the Indian
			 Health Service of the Department of Health and Human Services, and other
			 Federal agencies, as appropriate and prudent.(8)Specific milestones for the achievement of the goals and objectives developed for the update.(9)Procedures for ensuring the effective implementation of the update.(c)Transmittal to CongressNot later than 90 days after the date of the issuance of the update described in subsection (a),
			 the Secretary of Veterans Affairs shall transmit the update to Congress,
			 together with such comments and recommendations in connection with the
			 update as the Secretary considers appropriate.328.Report on provision of telemedicine services(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the following:(1)Issues that may be impeding the provision by the Department of Veterans Affairs of telemedicine
			 services for veterans, including the following:(A)Statutory or regulatory restrictions.(B)Licensure or credentialing issues for any provider practicing telemedicine with veterans who live
			 in a different State than the provider.(C)Limited broadband access in rural areas.(D)Limited information technology resources or capabilities.(E)Long distances veterans must travel to access a facility or clinic with telemedicine capabilities.(F)Insufficient liability protection for providers.(G)Reimbursement issues faced by providers.(H)Travel limitations for providers that are unaffiliated with the Department and are participating or
			 seeking to participate in a telemedicine program of the Department.(2)Actions taken to address the issues identified in paragraph (1).(3)An update on efforts by the Department to carry out the initiative of teleconsultation for the
			 provision of remote mental health and traumatic brain injury assessments
			 required by section 1709A of title 38, United States Code.(4)An update on efforts by the Department to offer training opportunities in telemedicine to medical
			 residents, as required by section 108(b) of the Janey Ensminger Act
			 (Public Law 112–154; 38 U.S.C. 7406 note).(5)An update on efforts by the Department to, in partnership with primary care providers, install
			 video cameras and instruments to monitor weight, blood pressure, and other
			 vital statistics in the homes of patients.(b)Telemedicine definedIn this section, the term telemedicine means the use by a health care provider of telecommunications to assist in the diagnosis or
			 treatment of a patient’s medical condition.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.329.Designation of Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center(a)DesignationThe medical center of the Department of Veterans Affairs located at 3900 Woodland Avenue in
			 Philadelphia, Pennsylvania, shall after the date of the enactment of this
			 Act be known and designated as the Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center.(b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to
			 the medical center referred to in subsection (a) shall be considered to be
			 a reference to the Corporal Michael J. Crescenz Department of Veterans
			 Affairs Medical Center.CComplementary and Alternative Medicine331.Expansion of research and education on and delivery of complementary and alternative medicine to
			 veterans(a)Development of plan To expand research, education, and deliveryNot later than six months after the effective date specified in subsection (f), the Secretary of
			 Veterans Affairs shall develop a plan to expand materially and
			 substantially the scope of research and education on, and delivery and
			 integration of, complementary and alternative medicine services into the
			 health care services provided to veterans.(b)ElementsThe plan required by subsection (a) shall provide for the following:(1)Research on the following:(A)The comparative effectiveness of various complementary and alternative medicine therapies.(B)Approaches to integrating complementary and alternative medicine services into other health care
			 services provided by the Department.(2)Education and training for health care professionals of the Department on the following:(A)Complementary and alternative medicine services selected by the Secretary for purposes of the plan.(B)Appropriate uses of such services.(C)Integration of such services into the delivery of health care to veterans.(3)Research, education, and clinical activities on complementary and alternative medicine at centers
			 of innovation at Department medical centers.(4)Identification or development of metrics and outcome measures to evaluate the provision and
			 integration of complementary and alternative medicine services into the
			 delivery of health care to veterans.(5)Integration and delivery of complementary and alternative medicine services with other health care
			 services provided by the Department.(c)Consultation(1)In generalIn carrying out subsection (a), the Secretary shall consult with the following:(A)The Director of the National Center on Complementary and Alternative Medicine of the National
			 Institutes of Health.(B)The Commissioner of Food and Drugs.(C)Institutions of higher education, private research institutes, and individual researchers with
			 extensive experience in complementary and alternative medicine and the
			 integration of complementary and alternative medicine practices into the
			 delivery of health care.(D)Nationally recognized providers of complementary and alternative medicine.(E)Such other officials, entities, and individuals with expertise on complementary and alternative
			 medicine as the Secretary considers appropriate.(2)Scope of consultationThe Secretary shall undertake consultation under paragraph (1) in carrying out subsection (a) with
			 respect to the following:(A)To develop the plan.(B)To identify specific complementary and alternative medicine practices that, on the basis of
			 research findings or promising clinical interventions, are appropriate to
			 include as services to veterans.(C)To identify barriers to the effective provision and integration of complementary and alternative
			 medicine services into the delivery of health care to veterans, and to
			 identify mechanisms for overcoming such barriers.(d)FundingThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out
			 this section.(e)Complementary and alternative medicine definedIn this section, the term complementary and alternative medicine shall have the meaning given that term in regulations the Secretary shall prescribe for purposes
			 of this section, which shall, to the degree practicable, be consistent
			 with the meaning given such term by the Secretary of Health and Human
			 Services.(f)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.332.Program on integration of complementary and alternative medicine within Department of Veterans
			 Affairs medical centers(a)Program requiredThe Secretary of Veterans Affairs shall—(1)carry out, through the Office of Patient Centered Care and Cultural Transformation of the
			 Department of Veterans Affairs, a program to assess the feasibility and
			 advisability of integrating the delivery of complementary and alternative
			 medicine services selected by the Secretary with other health care
			 services provided by the Department for veterans with mental health
			 conditions, chronic pain conditions, other chronic conditions, and such
			 other conditions as the Secretary determines appropriate; and(2)in developing the program, identify and resolve barriers to the provision of complementary and
			 alternative medicine services selected by the Secretary and the
			 integration of those services with other health care services provided by
			 the Department.(b)Duration of programThe program shall be carried out during the three-year period beginning on the effective date
			 specified in subsection (j).(c)Locations(1)In generalThe Secretary shall carry out the program at not fewer than 15 separate Department medical centers.(2)Polytrauma centersNot less than two of the medical centers designated under paragraph (1) shall be located at
			 polytrauma rehabilitation centers of the Department.(3)Selection of locationsIn carrying out the program, the Secretary shall select locations that include the following areas:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas representing different geographic locations, such as census tracts established by the Bureau
			 of the Census.(d)Provision of servicesUnder the program, the Secretary shall provide covered services to covered veterans by integrating
			 complementary and alternative medicine services with other services
			 provided by the Department at the medical centers designated under
			 subsection (c)(1).(e)Covered veteransFor purposes of the program, a covered veteran is any veteran who—(1)has a mental health condition diagnosed by a clinician of the Department;(2)experiences chronic pain; or(3)has a chronic condition being treated by a clinician of the Department.(f)Covered services(1)In generalFor purposes of the program, covered services are services consisting of complementary and
			 alternative medicine as selected by the Secretary.(2)Administration of servicesCovered services shall be administered under the program as follows:(A)Covered services shall be administered by clinicians employed by the Secretary for purposes of this
			 section who, to the extent practicable, shall provide services consisting
			 of complementary and alternative medicine, including those clinicians who
			 solely provide such services.(B)Covered services shall be included as part of the Patient Aligned Care Teams initiative of the
			 Office of Patient Care Services, Primary Care Program Office, in
			 coordination with the Office of Patient Centered Care and Cultural
			 Transformation.(C)Covered services shall be made available to both—(i)covered veterans with mental health conditions, pain conditions, or chronic conditions described in
			 subsection (e) who have received conventional treatments from the
			 Department for such conditions; and(ii)covered veterans with mental health conditions, pain conditions, or chronic conditions described in
			 subsection (e) who have not received conventional treatments from the
			 Department for such conditions.(g)Voluntary participationThe participation of a veteran in the program shall be at the election of the veteran and in
			 consultation with a clinician of the Department.(h)Reports to Congress(1)Quarterly reportsNot later than 90 days after the date of the commencement of the program and not less frequently
			 than once every 90 days thereafter for the duration of the program, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the efforts of the Secretary to carry out the program, including
			 a description of the outreach conducted by the Secretary to veterans and
			 community organizations to inform such organizations about the program.(2)Final report(A)In generalNot later than 180 days after the completion of the program, the Secretary shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the program.(B)ContentsThe report submitted under subparagraph (A) shall include the following:(i)The findings and conclusions of the Secretary with respect to the program, including with respect
			 to—(I)the utilization and efficacy of the complementary and alternative medicine services established
			 under the program;(II)an assessment of the benefit of the program to covered veterans in mental health diagnoses, pain
			 management, and treatment of chronic illness; and(III)the comparative effectiveness of various complementary and alternative medicine therapies.(ii)Barriers identified under subsection (a)(2) that were not resolved.(iii)Such recommendations for the continuation or expansion of the program as the Secretary considers
			 appropriate.(i)Complementary and alternative medicine definedIn this section, the term complementary and alternative medicine shall have the meaning given that term in section 331(e) of this Act.(j)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.333.Studies of barriers encountered by veterans in receiving, and administrators and clinicians in
			 providing, complementary and alternative medicine services furnished by
			 the Department of Veterans Affairs(a)Studies required(1)In generalThe Secretary of Veterans Affairs shall conduct comprehensive studies of the barriers encountered
			 by veterans in receiving, and administrators and clinicians in providing,
			 complementary and alternative medicine services furnished by the
			 Department of Veterans Affairs.(2)Studies conducted(A)VeteransIn conducting the study of veterans, the Secretary shall—(i)survey veterans who seek or receive hospital care or medical services furnished by the Department,
			 as well as veterans who do not seek or receive such care or services;(ii)administer the survey to a representative sample of veterans from each Veterans Integrated Service
			 Network; and(iii)ensure that the sample of veterans surveyed is of sufficient size for the study results to be
			 statistically significant.(B)Administrators and cliniciansIn conducting the study of clinicians and administrators, the Secretary shall—(i)survey administrators of the Department who are involved in the provision of health care services;(ii)survey clinicians that have provided complementary and alternative medicine services through the
			 program established under section 332 of this Act, after those clinicians
			 have provided those services through such program for at least 90 days;
			 and(iii)administer the survey to administrators under clause (i)—(I)before the introduction of complementary and alternative medicine services through such program;
			 and(II)not earlier than 90 days after the introduction of complementary and alternative medicine services
			 through such program.(b)Elements of studies(1)VeteransIn conducting the study of veterans required by subsection (a), the Secretary shall study the
			 following:(A)The perceived barriers associated with obtaining complementary and alternative medicine services
			 from the Department.(B)The satisfaction of veterans with complementary and alternative medicine services in primary care.(C)The degree to which veterans are aware of eligibility requirements for, and the scope of services
			 available under, complementary and alternative medicine services furnished
			 by the Department.(D)The effectiveness of outreach to veterans on the availability of complementary and alternative
			 medicine for veterans.(E)Such other barriers as the Secretary considers appropriate.(2)Administrators and cliniciansIn conducting the study of administrators and clinicians required by subsection (a), the Secretary
			 shall study the following:(A)The extent of the integration of complementary and alternative medicine services within the
			 services provided by the Department.(B)The perception by administrators and clinicians of the structural and attitudinal barriers to the
			 delivery of high quality complementary and alternative medicine services
			 by the Department.(C)Strategies that have been used to reduce or eliminate such barriers and the results of such
			 strategies.(D)The satisfaction of administrators and clinicians regarding the integration of complementary and
			 alternative medicine services within the services provided by the
			 Department.(E)The perception by administrators and clinicians of the value of specific complementary and
			 alternative medicine services for inpatient and outpatient veteran
			 populations.(c)Discharge by contractThe Secretary shall enter into a contract with a qualified independent entity or organization to
			 carry out the studies required by this section.(d)Mandatory review of data by the National Research Advisory Council(1)In generalThe Secretary shall ensure that the head of the National Research Advisory Council reviews the
			 results of the studies conducted under this section.(2)Submittal of findingsThe head of the National Research Advisory Council shall submit findings with respect to the
			 studies to the Under Secretary for Health and to other pertinent program
			 offices within the Department with responsibilities relating to health
			 care services for veterans.(e)Reports(1)Report on implementationNot later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the status of the implementation of this section.(2)Report on study(A)In generalNot later than 45 days after the date of the completion of the study, the Secretary shall submit to
			 Congress a report on the study required by subsection (a).(B)ContentsThe report required by subparagraph (A) shall include the following:(i)Recommendations for such administrative and legislative proposals and actions as the Secretary
			 considers appropriate.(ii)The findings of the head of the National Research Advisory Council and of the Under Secretary for
			 Health.(f)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2015 for the Department of Veterans Affairs,
			 $2,000,000 to carry out this section.(g)Complementary and alternative medicine definedIn this section, the term complementary and alternative medicine shall have the meaning given that term in section 331(e) of this Act.334.Program on use of wellness programs as complementary approach to mental health care for veterans
			 and family members of veterans(a)Program required(1)In generalThe Secretary of Veterans Affairs shall carry out a program through the award of grants to public
			 or private nonprofit entities to assess the feasibility and advisability
			 of using wellness programs to complement the provision of mental health
			 care to veterans and family members eligible for counseling under section
			 1712A(a)(1)(C) of title 38, United States Code.(2)Matters to be addressedThe program shall be carried out so as to assess the following:(A)Means of improving coordination between Federal, State, local, and community providers of health
			 care in the provision of mental health care to veterans and family members
			 described in paragraph (1).(B)Means of enhancing outreach, and coordination of outreach, by and among providers of health care
			 referred to in subparagraph (A) on the mental health care services
			 available to veterans and family members described in paragraph (1).(C)Means of using wellness programs of providers of health care referred to in subparagraph (A) as
			 complements to the provision by the Department of Veterans Affairs of
			 mental health care to veterans and family members described in paragraph
			 (1).(D)Whether wellness programs described in subparagraph (C) are effective in enhancing the quality of
			 life and well-being of veterans and family members described in paragraph
			 (1).(E)Whether wellness programs described in subparagraph (C) are effective in increasing the adherence
			 of veterans described in paragraph (1) to the primary mental health
			 services provided such veterans by the Department.(F)Whether wellness programs described in subparagraph (C) have an impact on the sense of wellbeing of
			 veterans described in paragraph (1) who receive primary mental health
			 services from the Department.(G)Whether wellness programs described in subparagraph (C) are effective in encouraging veterans
			 receiving health care from the Department to adopt a more healthy
			 lifestyle.(b)DurationThe Secretary shall carry out the program for a period of three years beginning on the date that is
			 one year after the date of the enactment of this Act.(c)LocationsThe Secretary shall carry out the program at facilities of the Department providing mental health
			 care services to veterans and family members described in subsection
			 (a)(1).(d)Grant proposals(1)In generalA public or private nonprofit entity seeking the award of a grant under this section shall submit
			 an application therefor to the Secretary in such form and in such manner
			 as the Secretary may require.(2)Application contentsEach application submitted under paragraph (1) shall include the following:(A)A plan to coordinate activities under the program, to the extent possible, with the Federal, State,
			 and local providers of services for veterans to enhance the following:(i)Awareness by veterans of benefits and health care services provided by the Department.(ii)Outreach efforts to increase the use by veterans of services provided by the Department.(iii)Educational efforts to inform veterans of the benefits of a healthy and active lifestyle.(B)A statement of understanding from the entity submitting the application that, if selected, such
			 entity will be required to report to the Secretary periodically on
			 standardized data and other performance data necessary to evaluate
			 individual outcomes and to facilitate evaluations among entities
			 participating in the program.(C)Other requirements that the Secretary may prescribe.(e)Grant uses(1)In generalA public or private nonprofit entity awarded a grant under this section shall use the award for
			 purposes prescribed by the Secretary.(2)Eligible veterans and familyIn carrying out the purposes prescribed by the Secretary in paragraph (1), a public or private
			 nonprofit entity awarded a grant under this section shall use the award to
			 furnish services only to individuals specified in section 1712A(a)(1)(C)
			 of title 38, United States Code.(f)Reports(1)Periodic reports(A)In generalNot later than 180 days after the date of the commencement of the program, and every 180 days
			 thereafter, the Secretary shall submit to Congress a report on the
			 program.(B)Report elementsEach report required by subparagraph (A) shall include the following:(i)The findings and conclusions of the Secretary with respect to the program during the 180-day period
			 preceding the report.(ii)An assessment of the benefits of the program to veterans and their family members during the
			 180-day period preceding the report.(2)Final reportNot later than 180 days after the end of the program, the Secretary shall submit to Congress a
			 report detailing the recommendations of the Secretary as to the
			 advisability of continuing or expanding the program.(g)Wellness definedIn this section, the term wellness has the meaning given that term in regulations prescribed by the Secretary.DMental Health Care341.Inclusion of mental health professionals in the education and training program for health personnel
			 of the Department of Veterans Affairs(a)In generalIn carrying out the education and training program required under section 7302(a)(1) of title 38,
			 United States Code, the Secretary of Veterans Affairs shall include
			 education and training of marriage and family therapists and licensed
			 professional mental health counselors.(b)FundingThe Secretary shall apportion funding for the education and training program equally among the
			 professions included in the program.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.342.Education program and peer support program for family members and caregivers of veterans with
			 mental health disorders(a)Programs(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish an education program (in this section referred to
			 as the education program) and a peer support program (in this section referred to as the peer support program) for the education and training of family members and caregivers of eligible veterans with mental
			 health disorders.(2)DefinitionsIn this section:(A)Family member; caregiverThe terms family member and caregiver have the meaning given those terms in section 1720G(d) of title 38, United States Code.(B)Eligible veteranThe term eligible veteran means a veteran who is enrolled in the health care system established under section 1705(a) of
			 title 38, United States Code.(b)Education program(1)In generalUnder the education program, the Secretary shall provide a course of education to family members
			 and caregivers of eligible veterans on matters relating to coping with
			 mental health disorders in veterans.(2)Duration(A)In generalThe education program shall be carried out during the four-year period beginning on the date of the
			 commencement of the education program.(B)Authority for extensionThe Secretary may extend the duration of the education program for an additional four years.(3)Locations(A)In generalExcept as required by subparagraph (D), the Secretary shall carry out the education program at the
			 following facilities of the Department of Veterans Affairs:(i)Not less than 10 medical centers of the Department.(ii)Not less than 10 clinics of the Department.(iii)Not less than 10 Vet Centers (as defined in section 1712A(h) of title 38, United States Code).(B)Solicitation of applicationsIn selecting locations for the education program, the Secretary shall solicit applications from
			 eligible facilities of the Department that are interested in carrying out
			 the education program.(C)ConsiderationsIn selecting locations for the education program, the Secretary shall consider the feasibility and
			 advisability of selecting locations in the following areas:(i)Rural areas.(ii)Areas that are not in close proximity to an active duty installation.(iii)Areas in different geographic locations.(D)Expansion of locationsNot later than two years after the date of the commencement of the education program, the Secretary
			 shall expand the number of facilities at which the Secretary is carrying
			 out the education program to include the following:(i)Not less than 10 additional medical centers of the Department.(ii)Not less than 10 additional clinics of the Department.(iii)Not less than 10 additional Vet Centers.(4)Contracts(A)In generalIn carrying out the education program, the Secretary shall enter into contracts with qualified
			 entities described in subparagraph (B) to offer the course of education
			 described in paragraph (5) to family members and caregivers of eligible
			 veterans and covered veterans.(B)Qualified entity describedA qualified entity described in this subparagraph is a non-profit entity with experience in mental
			 health education and outreach, including work with children, teens, and
			 young adults, that—(i)uses high quality, relevant, and age-appropriate information in educational programming, materials,
			 and coursework, including such programming, materials, and coursework for
			 children, teens, and young adults; and(ii)works with agencies, departments, nonprofit mental health organizations, early childhood educators,
			 and mental health providers to develop educational programming, materials,
			 and coursework.(C)PriorityIn entering into contracts under this paragraph, the Secretary shall give priority to qualified
			 entities that, to the maximum extent practicable, use Internet technology
			 for the delivery of course content in an effort to expand the availability
			 of support services, especially in rural areas.(5)ElementsThe course of education described in this paragraph shall consist of not less than 10 weeks of
			 education and shall include the following:(A)General education on different mental health disorders, including information to improve
			 understanding of the experiences of individuals suffering from those
			 disorders.(B)Techniques for handling crisis situations and administering mental health first aid to individuals
			 suffering from mental health disorders.(C)Techniques for coping with the stress of living with someone with a mental health disorder.(D)Information on additional services available for family members and caregivers through the
			 Department or community organizations and providers related to mental
			 health disorders.(E)Such other matters as the Secretary considers appropriate.(6)Instructors(A)TrainingEach instructor of the course of education described in paragraph (5) shall maintain a level of
			 proficiency in the course of education as determined by the Secretary, and
			 shall submit proof of that level of proficiency to the Secretary at such
			 time and in such manner as the Secretary determines appropriate.(B)Individuals who have completed the course as instructorsCommencing as of the date that is two years after the date of the commencement of the education
			 program, any individual who has successfully completed the course of
			 education described in paragraph (5) and has successfully completed such
			 additional training as is required for instructors pursuant to
			 subparagraph (A) may act as an instructor in the course of education.(c)Peer support program(1)In generalUnder the peer support program, the Secretary shall provide peer support to family members and
			 caregivers of eligible veterans on matters relating to coping with mental
			 health disorders in veterans.(2)LocationsThe Secretary shall provide peer support under the peer support program at each location at which
			 the Secretary provides education under the education program.(3)ElementsPeer support under the peer support program shall consist of meetings in group settings between a
			 peer support coordinator under paragraph (4) and family members and
			 caregivers of eligible veterans on matters relating to coping with mental
			 health disorders in veterans. At each location, those meetings shall be
			 conducted not less often than twice each calendar quarter.(4)Peer support coordinator(A)In generalThe Secretary, acting through the director of each participating facility, may select an individual
			 who has successfully completed the course of education described in
			 subsection (b)(5) to serve as a peer support coordinator for each such
			 facility to carry out the peer support program.(B)Proficiency of instructorsEach peer support coordinator shall maintain a level of proficiency in peer support as determined
			 by the Secretary, and shall submit proof of that level of proficiency to
			 the Secretary at such time and in such manner as the Secretary determines
			 appropriate.(d)Surveys(1)In generalThe Secretary shall conduct a comprehensive and statistically significant survey of the
			 satisfaction of individuals that have participated in the course of
			 education described in subsection (b)(5) and individuals that have
			 participated in the peer support program that includes the following:(A)The general satisfaction of those individuals with the education and assistance provided in the
			 education program and the peer support program.(B)The perceived effectiveness of the education program and the peer support program in providing
			 education and assistance that is useful for those individuals.(C)The applicability of the education program and the peer support program to the issues faced by
			 those individuals.(D)Such other matters as the Secretary considers appropriate.(E)A representative sample of the information required by subparagraphs (A) through (D) from each
			 Veterans Integrated Service Network that is participating in the education
			 program and the peer support program.(2)Compilation of informationThe information compiled as a result of the surveys required by paragraph (1) shall be included in
			 the annual report required by subsection (e)(1).(e)Reports(1)Annual report(A)In generalNot later than one year after the date of the commencement of the education program and not later
			 than September 30 each year thereafter until 2017, the Secretary shall
			 submit to the Committee on Veterans’ Affairs of the Senate and the
			 Committee on Veterans’ Affairs of the House of Representatives a report on
			 the education program and the peer support program.(B)ElementsEach report submitted under subparagraph (A) shall include the following:(i)The number of individuals that participated in the course of education described in subsection
			 (b)(5) during the year preceding the submission of the report.(ii)The number of individuals that participated in the peer support program during the year preceding
			 the submission of the report.(iii)A detailed analysis of the surveys conducted under subsection (d) with respect to the individuals
			 described in clause (i) and (ii).(iv)The degree to which veterans and family members and caregivers of veterans are aware of the
			 eligibility requirements for enrollment in the education program and the
			 peer support program.(v)Any plans for expansion of the education program and the peer support program.(vi)The interim findings and conclusions of the Secretary with respect to the success of the education
			 program and the peer support program.(2)Final report(A)In generalNot later than one year after the completion of the education program, the Secretary shall submit
			 to the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the
			 feasibility and advisability of continuing the education program and the
			 peer support program.(B)ElementsThe report submitted under subparagraph (A) shall include the following:(i)A detailed analysis of the surveys conducted under subsection (d).(ii)The feasibility and advisability of continuing the education program without entering into
			 contracts for the course of education described in subsection (b)(5) and
			 instead using peer support coordinators selected under subsection (c)(4)
			 as instructors of the course of education.(iii)The feasibility and advisability of expanding the education program and the peer support program.343.Report on provision of mental health services for families of certain veterans at facilities of the
			 DepartmentNot later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the feasibility and advisability of providing services under the
			 program established by section 304(a) of the Caregivers and Veterans
			 Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1712A
			 note) at medical facilities of the Department of Veterans Affairs.344.Annual report on community mental health partnership pilot program(a)In generalNot later than one year after the date of the enactment of this Act and not later than September 30
			 each year thereafter until the completion of the pilot program described
			 in subsection (b), the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on that pilot
			 program.(b)Pilot program describedThe pilot program described in this subsection is the pilot program conducted by the Veterans
			 Health Administration to connect medical centers of the Department of
			 Veterans Affairs with community-based mental health care providers and
			 substance abuse treatment providers for the purpose of assisting in the
			 treatment of veterans with mental health disorders, commonly known as the Community Mental Health Partnership Pilot.(c)ElementsEach report submitted under subsection (a) shall include the following:(1)The number of sites participating in the pilot program.(2)The number of individuals participating in the pilot program at each site.(3)A detailed assessment of the effectiveness of, the participation of veterans in,  and the
			 satisfaction of veterans with the pilot program.(4)An analysis of barriers to the effectiveness of, the participation of veterans in,  and the
			 satisfaction of veterans with the pilot program.(5)A description of the plans of the Secretary to conduct outreach and provide information to veterans
			 and community mental health providers with respect to the pilot program.(6)A description of any plans to expand the pilot program, including plans that focus on the unique
			 needs of veterans located in rural areas.(7)An explanation of how the care provided under the pilot program is consistent with the minimum
			 clinical mental health guidelines promulgated by the Veterans Health
			 Administration, including clinical guidelines contained in the Uniform
			 Mental Health Services Handbook of such Administration.EDental care eligibility expansion and enhancement351.Restorative dental services for veterans(a)In generalSection 1710(c) is amended—(1)in the second sentence—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(2)by inserting (1) after (c);(3)by striking The Secretary and inserting the following:(2)The Secretary; and(4)by adding at the end the following new paragraph:(3)In addition to the dental services, treatment, and appliances authorized to be furnished by
			 paragraph (2), the Secretary may furnish dental services and treatment,
			 and dental appliances, needed to restore functioning in a veteran that is
			 lost as a result of any services or treatment furnished under this
			 subsection..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date
			 of the enactment of this Act.352.Pilot program on expansion of furnishing of dental care to all enrolled veterans(a)Pilot program requiredCommencing not later than 540 days after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall carry out a pilot program to assess the feasibility
			 and advisability of furnishing dental care to veterans enrolled in the
			 system of patient enrollment under section 1705 of title 38, United States
			 Code, who are not eligible for dental services and treatment, and related
			 dental appliances, under current authorities.(b)Duration of pilot programThe pilot program shall be carried out during the three-year period beginning on the date of the
			 commencement of the pilot program.(c)Locations(1)In generalThe Secretary shall carry out the pilot program at not fewer than 16 locations as follows:(A)Four Department of Veterans Affairs medical centers with an established dental clinic.(B)Four Department medical centers with a current contract for the furnishing of dental care.(C)Four Community-Based Outpatient Clinics (CBOCs) with space available for the furnishing of services
			 and treatment under the pilot program.(D)Four facilities selected from among Federally Qualified Health Centers (FQHCs) and Indian Health
			 Service facilities with established dental clinics, of which—(i)at least one facility shall be such an Indian Health Service facility; and(ii)any Indian Health Service facility so selected shall be selected in consultation with the Secretary
			 of Health and Human Services.(2)ConsiderationsIn selecting locations for the pilot program, the Secretary shall consider the feasibility and
			 advisability of selecting locations in each of the following:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas representing different geographic locations, such as census tracts established by the Bureau
			 of Census.(d)Limitation on number of participating veterans(1)In generalThe total number of eligible veterans who may participate in the pilot program may not exceed
			 30,000.(2)Distribution of limitationIn applying the limitation in paragraph (1) to the pilot program, the Secretary shall distribute
			 the limitation across and among locations selected for the pilot program
			 in a manner that takes appropriate account of the size and need of
			 veterans for dental services at each such location.(e)Scope of servicesThe dental services and treatment furnished to veterans under the pilot program shall be consistent
			 with the dental services and treatment furnished by the Secretary to
			 veterans with service-connected disabilities rated 100 percent disabling
			 under the laws administered by the Secretary.(f)Voluntary participationThe participation of a veteran in the pilot program shall be at the election of the veteran.(g)Limitation on amount of services(1)In generalThe total amount the Secretary may expend furnishing dental services and treatment to a veteran
			 participating in the pilot program during any one-year period may not
			 exceed such amount as the Secretary determines appropriate. The amount so
			 determined may not be less than $1,000.(2)ConsultationThe Secretary shall make the determination under paragraph (1)—(A)in consultation with the Director of the Indian Health Service; and(B)in consultation with the Director of the Health Resources and Services Administration of the
			 Department of Health and Human Services if one or more Federally Qualified
			 Health Center is selected as a location for the pilot program under
			 subsection (c)(1)(D).(h)CopaymentsThe Secretary may collect copayments for dental services and treatment furnished under the pilot
			 program in accordance with authorities on the collection of copayments for
			 medical care of veterans under chapter 17 of title 38, United States Code.(i)Program administration(1)Notice to eligible veterans on pilot programIn carrying out the pilot program, the Secretary shall inform all veterans eligible to participate
			 in the pilot program of the services and treatment available under the
			 pilot program.(2)ContractsIn carrying out the pilot program, the Secretary may enter into contracts with appropriate entities
			 for the provision of dental services and treatment under the pilot
			 program. Each such contract shall specify performance standards and
			 metrics and processes for ensuring compliance of the contractor concerned
			 with such performance standards.(j)Reports(1)Preliminary reports(A)In generalNot later than each of 540 days and three years after the date of the commencement of the pilot
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs
			 of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.(B)ContentsEach report under subparagraph (A) shall include the following:(i)A description of the implementation and operation of the pilot program.(ii)The number of veterans receiving services and treatment under the pilot program, and a description
			 of the dental services and treatment furnished to such veterans.(iii)An analysis of the costs and benefits of the pilot program, including a comparison of costs and
			 benefits by location type.(iv)An assessment of the impact of the pilot program on medical care, wellness, employability, and
			 perceived quality of life of veterans.(v)The current findings and conclusions of the Secretary with respect to the pilot program.(vi)Such recommendations for the continuation or expansion of the pilot program as the Secretary
			 considers appropriate.(2)Final report(A)In generalNot later than 180 days after the completion of the pilot program, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the pilot
			 program.(B)ContentsThe report under subparagraph (A) shall include the following:(i)The findings and conclusions of the Secretary with respect to the pilot program.(ii)Such recommendations for the continuation or expansion of the pilot program as the Secretary
			 considers appropriate.(k)Federally Qualified Health Center definedIn this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)).(l)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.353.Program on education to promote dental health in veterans(a)Program required(1)In generalThe Secretary of Veterans Affairs shall carry out a program of education to promote dental health
			 for veterans who are enrolled in the system of patient enrollment of the
			 Department of Veterans Affairs under section 1705 of title 38, United
			 States Code.(2)ConstructionNothing in the program shall be deemed to alter or revise the eligibility of any veteran for dental
			 care under the laws administered by the Secretary.(b)ElementsThe program required by subsection (a) shall provide education for veterans on the following:(1)The association between dental health and overall health and well-being.(2)Proper techniques for dental care.(3)Signs and symptoms of commonly occurring dental conditions.(4)Treatment options for commonly occurring dental issues.(5)Options for obtaining access to dental care, including information on eligibility for dental care
			 through the Department and on purchasing private dental insurance.(6)Available and accessible options for obtaining low or no-cost dental care, including through dental
			 schools and Federally Qualified Health Centers (FQHCs).(7)Such other matters relating to dental health as the Secretary considers appropriate.(c)Delivery of educational materials(1)In generalThe Secretary shall provide educational materials to veterans under the program required by
			 subsection (a) through a variety of mechanisms, including the following:(A)The availability and distribution of print materials at Department facilities (including at medical
			 centers, clinics, Vet Centers, and readjustment counseling centers) and to
			 providers (including members of Patient Aligned Care Teams).(B)The availability and distribution of materials over the Internet, including through webinars and My
			 HealtheVet.(C)Presentations of information, including both small group and large group presentations.(2)Selection of mechanismsIn selecting mechanisms for purposes of this subsection, the Secretary shall select mechanisms
			 designed to maximize the number of veterans who receive education under
			 the program.(d)Federally Qualified Health Center definedIn this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)).(e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.354.Information on dental services for inclusion in electronic medical records under dental insurance
			 pilot program(a)In generalCommencing not later than 540 days after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall expand the dental insurance pilot program
			 established by section 17.169 of title 38, Code of Federal Regulations, to
			 establish a mechanism by which private sector dental care providers shall
			 forward to the Department of Veterans Affairs information on dental care
			 furnished to individuals under the pilot program for inclusion in the
			 electronic medical records of the Department with respect to such
			 individuals.(b)Construction with current pilot program requirements(1)In generalNothing in this section shall be construed to revise eligibility for participation in, or the
			 locations of, the pilot program referred to in subsection (a).(2)DurationThe Secretary may continue the pilot program for two years in addition to the duration otherwise
			 provided for the pilot program in section 17.169 of title 38, Code of
			 Federal Regulations, if the Secretary determines that the continuation is
			 needed to assess the mechanism required by subsection (a).(3)Voluntary participation in mechanismThe participation in the mechanism required by subsection (a) of an individual otherwise
			 participating in the pilot program shall be at the election of the
			 individual.(c)Inclusion of information on mechanism in reportsEach report to Congress on the pilot program after the date of the commencement of the
			 mechanism required by subsection (a) shall include information on the
			 mechanism, including a current assessment of the feasability and
			 advisability of using the mechanism to include information on dental care
			 furnished individuals in the electronic medical records of the Department
			 with respect to such individuals.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.355.Authorization of appropriationsThere is authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2015
			 $305,000,000 to carry out this subtitle and the amendments made by this
			 subtitle. The amount so authorized to be appropriated shall be available
			 for obligation for the five-year period beginning on the date that is one
			 year after the date of the enactment of this Act.FHealth care related to sexual trauma361.Expansion of eligibility for sexual trauma counseling and treatment to veterans on inactive duty
			 trainingSection 1720D(a)(1) is amended by striking or active duty for training and inserting , active duty for training, or inactive duty training.362.Provision of counseling and treatment for sexual trauma by the Department of Veterans Affairs to
			 members of the Armed Forces(a)Expansion of coverage to members of the Armed ForcesSubsection (a) of section 1720D is amended—(1)by redesignating paragraph (2) as paragraph (3);(2)by inserting after paragraph (1) the following new paragraph (2):(2)(A)In operating the program required by paragraph (1), the Secretary may, in consultation with the
			 Secretary of Defense, provide counseling and care and services to members
			 of the Armed Forces (including members of the National Guard and Reserves)
			 on active duty to overcome psychological trauma described in that
			 paragraph.(B)A member described in subparagraph (A) shall not be required to obtain a referral before receiving
			 counseling and care and services under this paragraph.; and(3)in paragraph (3), as redesignated by paragraph (1)—(A)by striking a veteran and inserting an individual; and(B)by striking that veteran each place it appears and inserting that individual.(b)Information to members on availability of counseling and servicesSubsection (c) of such section is amended—(1)by striking to veterans each place it appears; and(2)in paragraph (3), by inserting members of the Armed Forces and before individuals.(c)Inclusion of members in reports on counseling and servicesSubsection (e) of such section is amended—(1)in the matter preceding paragraph (1), by striking to veterans;(2)in paragraph (2)—(A)by striking women veterans and inserting individuals; and(B)by striking training under subsection (d). and inserting “training under subsection (d), disaggregated by—(A)veterans;(B)members of the Armed Forces (including members of the National Guard and Reserves) on active duty;
			 and(C)for each of subparagraphs (A) and (B)—(i)men; and(ii)women.;(3)in paragraph (4), by striking veterans and inserting individuals; and(4)in paragraph (5)—(A)by striking women veterans and inserting individuals ; and(B)by inserting , including specific recommendations for individuals specified in subparagraphs (A), (B), and (C)
			 of paragraph (2) before the period at the end.(d)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.363.Department of Veterans Affairs screening mechanism to detect incidents of domestic abuse(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall develop and implement a screening mechanism to be used when
			 a veteran seeks healthcare services from the Department of Veterans
			 Affairs to detect if the veteran has been a victim of domestic abuse for
			 purposes of improving the treatment of the veteran and assessing the
			 prevalence of domestic abuse in the veteran population.(b)Readily available screening toolsIn developing and implementing a screening mechanism under subsection (a), the Secretary may
			 incorporate into the screening mechanism such readily available screening
			 tools as the Secretary considers appropriate for the screening mechanism.(c)Domestic abuse definedIn this section, the term domestic abuse means behavior with respect to an individual that—(1)constitutes—(A)a pattern of behavior resulting in physical or emotional abuse, economic control, or interference
			 with the personal liberty of that individual;(B)a violation of Federal or State law involving the use, attempted use, or threatened use of force or
			 violence against that individual; or(C)a violation of a lawful order issued for the protection of that individual; and(2)is committed by a person who—(A)is a current or former spouse or domestic partner of that individual;(B)shares a child in common with that individual;(C)is a current or former intimate partner of that individual that shares or has shared a common
			 domicile with that individual;(D)is a caregiver or family caregiver of that individual (as such terms are defined in section
			 1720G(d) of title 38, United States Code); or(E)is in any other type of relationship with that individual that the Secretary may specify for
			 purposes of this section.364.Reports on military sexual trauma and domestic abuse(a)Report on services available for military sexual trauma in the Department of Veterans AffairsNot later than 630 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the treatment and services available from the Department of
			 Veterans Affairs for male veterans who experience military sexual trauma
			 compared to such treatment and services available to female veterans who
			 experience military sexual trauma.(b)Report on domestic abuse among veteransNot later than two years after the implementation of the screening mechanism required by section
			 363(a) of this Act, the Secretary of Veterans Affairs and the Secretary of
			 Health and Human Services, acting through the Director of the Centers for
			 Disease Control and Prevention, shall jointly submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report on domestic abuse among veterans
			 that includes the following:(1)A summary of the types, outcomes, and circumstances of incidents of domestic abuse that have been
			 reported by veterans during the two-year period preceding the submission
			 of the report.(2)A summary of the treatments available from the Department of Veterans Affairs for veterans who
			 experience domestic abuse and an assessment of the effectiveness of those
			 treatments.(3)Data and analysis on any correlation between an incident of military sexual trauma or sexual trauma
			 experienced after the age of 18 and domestic abuse.(4)Any other issues that the Secretary of Veterans Affairs or the Director of the Centers for Disease
			 Control and Prevention determines appropriate.(c)Reports on transition of military sexual trauma and domestic abuse treatment from Department of
			 Defense to Department of Veterans AffairsNot later than 630 days after the date of the enactment of this Act, and annually thereafter for
			 five years, the Department of Veterans Affairs-Department of Defense Joint
			 Executive Committee established by section 320(a) of title 38, United
			 States Code, shall submit to the appropriate committees of Congress a
			 report on military sexual trauma and domestic abuse that includes the
			 following:(1)The processes and procedures utilized by the Department of Veterans Affairs and the Department of
			 Defense to facilitate transition of treatment of individuals who have
			 experienced military sexual trauma or domestic abuse from treatment
			 provided by the Department of Defense to treatment provided by the
			 Department of Veterans Affairs.(2)A description and assessment of the collaboration between the Department of Veterans Affairs and
			 the Department of Defense in assisting veterans in filing claims for
			 disabilities related to military sexual trauma or domestic abuse,
			 including permitting veterans access to information and evidence necessary
			 to develop or support such claims.(d)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of
			 Representatives.(2)Domestic abuseThe term domestic abuse has the meaning given that term in section 363(c) of this Act.(3)Military sexual traumaThe term military sexual trauma means psychological trauma, which in the judgment of a mental health professional employed by the
			 Department, resulted from a physical assault of a sexual nature, battery
			 of a sexual nature, or sexual harassment which occurred while the veteran
			 was serving on active duty or active duty for training.(4)Sexual harassmentThe term sexual harassment means repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in
			 character.(5)Sexual traumaThe term sexual trauma shall have the meaning given that term by the Secretary of Veterans Affairs for purposes of this
			 section.(e)Effective dateThis section shall take effect on the date that is 270 days after the date of the enactment of this
			 Act.GReproductive treatment and services371.Clarification that fertility counseling and treatment are medical services which the Secretary may
			 furnish to veterans like other medical servicesSection 1701(6), as amended by section 305(b)(1) of this Act, is further amended by adding at the
			 end the following new subparagraph:(I)Fertility counseling and treatment, including treatment using assisted reproductive technology..372.Reproductive treatment and care for spouses and surrogates of veterans(a)In generalSubchapter VIII of chapter 17 is amended by adding at the end the following new section:1788.Reproductive treatment and care for spouses and surrogates of veterans(a)In generalThe Secretary shall furnish fertility counseling and treatment, including through the use of
			 assisted reproductive technology, to a spouse or surrogate of a severely
			 wounded, ill, or injured veteran who has an infertility condition incurred
			 or aggravated in line of duty in the active military, naval, or air
			 service and who is enrolled in the system of annual patient enrollment
			 established under section 1705(a) of this title if the spouse or surrogate
			 and the veteran apply jointly for such counseling and treatment through a
			 process prescribed by the Secretary.(b)Coordination of care for other spouses and surrogatesIn the case of a spouse or surrogate of a veteran not described in subsection (a) who is seeking
			 fertility counseling and treatment, the Secretary may coordinate fertility
			 counseling and treatment for such spouse or surrogate.(c)ConstructionNothing in this section shall be construed to require the Secretary—(1)to find or certify a surrogate for a veteran or to connect a surrogate with a veteran; or(2)to furnish maternity care to a spouse or surrogate of a veteran.(d)Assisted reproductive technology definedIn this section, the term assisted reproductive technology includes in vitro fertilization and other fertility treatments in which both eggs and sperm are
			 handled when clinically appropriate..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item
			 relating to section 1787 the following new item:1788. Reproductive treatment and care for spouses and surrogates of veterans..373.Adoption assistance for severely wounded veterans(a)In generalSubchapter VIII of chapter 17, as amended by section 372(a) of this Act, is further amended by
			 adding at the end the following new section:1789.Adoption assistance(a)In generalThe Secretary may pay an amount, not to exceed the limitation amount, to assist a covered veteran
			 in the adoption of one or more children.(b)Covered veteranFor purposes of this section, a covered veteran is any severely wounded, ill, or injured veteran
			 who—(1)has an infertility condition incurred or aggravated in line of duty in the active military, naval,
			 or air service; and(2)is enrolled in the system of annual patient enrollment established under section 1705(a) of this
			 title.(c)Limitation amountFor purposes of this section, the limitation amount is the amount equal to the lesser of—(1)the cost the Department would incur if the Secretary were to provide a covered veteran with one
			 cycle of fertility treatment through the use of assisted reproductive
			 technology under section 1788 of this title, as determined by the
			 Secretary; or(2)the cost the Department would incur by paying the expenses of three adoptions by covered veterans,
			 as determined by the Secretary.(d)Assisted reproductive technology definedIn this section, the term assisted reproductive technology has the meaning given that term in section 1788 of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 17, as amended by section 372(b) of this Act, is
			 further amended by inserting after the item relating to section 1788 the
			 following new item:1789. Adoption assistance..374.Regulations on furnishing of fertility counseling and treatment and adoption assistance by
			 Department of Veterans Affairs(a)In generalNot later than 540 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall prescribe regulations—(1)on the furnishing of fertility treatment to veterans using assisted reproductive technology;(2)to carry out section 1788 of title 38, United States Code, as added by section 372 of this Act; and(3)to carry out section 1789 of such title, as added by section 373 of this Act.(b)LimitationNotwithstanding any other provision of law, during the period beginning on the date of the
			 enactment of this Act and ending on the date on which the Secretary
			 prescribes regulations under subsection (a), the Secretary may not
			 furnish—(1)to a veteran any fertility treatment that uses an assisted reproductive technology that the
			 Secretary has not used in the provision of a fertility treatment to a
			 veteran before the date of the enactment of this Act;(2)any fertility counseling or treatment under section 1788 of such title, as added by section 372 of
			 this Act; or(3)any assistance under section 1789 of such title, as added by section 373 of this Act.(c)Assisted reproductive technology definedIn this section, the term assisted reproductive technology has the meaning given the term in section 1788 of such title, as added by section 372 of this Act.375.Coordination between Department of Veterans Affairs and Department of Defense on furnishing of
			 fertility counseling and treatmentThe Secretary of Veterans Affairs and the Secretary of Defense shall share best practices and
			 facilitate referrals, as they consider appropriate, on the furnishing of
			 fertility counseling and treatment.376.Facilitation of reproduction and infertility research(a)In generalSubchapter II of chapter 73, as amended by section 325(a) of this Act, is further amended by adding
			 at the end the following new section:7330C.Facilitation of reproduction and infertility research(a)Facilitation of research requiredThe Secretary shall facilitate research conducted collaboratively by the Secretary of Defense and
			 the Secretary of Health and Human Services to improve the ability of the
			 Department of Veterans Affairs to meet the long-term reproductive health
			 care needs of veterans who have a genitourinary service-connected
			 disability or a condition that was incurred or aggravated in line of duty
			 in the active military, naval, or air service, such as a spinal cord
			 injury, that affects the veterans' ability to reproduce.(b)Dissemination of informationThe Secretary shall ensure that information produced by the research facilitated under this section
			 that may be useful for other activities of the Veterans Health
			 Administration is disseminated throughout the Veterans Health
			 Administration..(b)Clerical amendmentThe table of sections at the beginning of chapter 73, as amended by section 325(b) of this Act, is
			 further amended by inserting after the item relating to section 7330B the
			 following new item:7330C. Facilitation of reproduction and infertility research..(c)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the research activities
			 conducted by the Secretary under section 7330C of title 38, United States
			 Code, as added by subsection (a).377.Annual report on provision of fertility counseling and treatment furnished by Department of
			 Veterans Affairs(a)In generalNot later than one year after the date of the enactment of this Act and not less frequently than
			 annually thereafter, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the
			 fertility counseling and treatment furnished by the Department of Veterans
			 Affairs during the year preceding the submittal of the report.(b)ElementsEach report submitted under subsection (a) shall include, for the period covered by the report, the
			 following:(1)The number of veterans who received fertility counseling or treatment furnished by the Department
			 of Veterans Affairs, disaggregated by era of military service of such
			 veterans.(2)The number of spouses and surrogates of veterans who received fertility counseling or treatment
			 furnished by the Department.(3)The cost to the Department of furnishing fertility counseling and treatment, disaggregated by cost
			 of services and administration.(4)The average cost to the Department per recipient of such counseling and treatment.(5)In cases in which the Department furnished fertility treatment through the use of assisted
			 reproductive technology, the average number of cycles per person
			 furnished.(6)A description of how fertility counseling and treatment services of the Department are coordinated
			 with similar services of the Department of Defense.378.Program on assistance for child care for certain veterans(a)Assistance for child care for certain veterans receiving health care(1)In generalSubchapter I of chapter 17 is amended by adding at the end the following new section:1709B.Assistance for child care for certain veterans receiving health care(a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to
			 qualified veterans described in subsection (c) to obtain child care so
			 that such veterans can receive health care services described in
			 subsection (c).(b)Limitation on period of paymentsAssistance may only be provided to a qualified veteran under this section for receipt of child care
			 during the period that the qualified veteran—(1)receives health care services described in subsection (c) at a facility of the Department; and(2)requires travel to and from such facility for the receipt of such health care services.(c)Qualified veteransFor purposes of this section, a qualified veteran is a veteran who is—(1)the primary caretaker of a child or children; and(2)(A)receiving from the Department—(i)regular mental health care services;(ii)intensive mental health care services; or(iii)such other intensive health care services that the Secretary determines that provision of
			 assistance to the veteran to obtain child care would improve access to
			 such health care services by the veteran; or(B)in need of regular or intensive mental health care services from the Department, and but for lack
			 of child care services, would receive such health care services from the
			 Department.(d)LocationsThe Secretary shall carry out the program in no fewer than three Veterans Integrated Service
			 Networks selected by the Secretary for purposes of the program.(e)Forms of child care assistance(1)Child care assistance under this section may include the following:(A)Stipends for the payment of child care offered by licensed child care centers (either directly or
			 through a voucher program) which shall be, to the extent practicable,
			 modeled after the Department of Veterans Affairs Child Care Subsidy
			 Program established pursuant to section 630 of the Treasury and General
			 Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).(B)Direct provision of child care at an on-site facility of the Department.(C)Payments to private child care agencies.(D)Collaboration with facilities or programs of other Federal departments or agencies.(E)Such other forms of assistance as the Secretary considers appropriate.(2)In the case that child care assistance under this section is provided as a stipend under paragraph
			 (1)(A), such stipend shall cover the full cost of such child care..(2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item
			 relating to section 1709A the following new item:1709B. Assistance for child care for certain veterans receiving health care..(3)Conforming amendmentSection 205(e) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law
			 111–163; 38 U.S.C. 1710 note) is amended by inserting but not after the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014 before the period at the end.(b)Assistance for child care for individuals receiving readjustment counseling and related mental
			 health services(1)In generalSubchapter I of chapter 17, as amended by subsection (a)(1) of this section, is further amended by
			 adding at the end the following new section:1709C.Assistance for child care for individuals receiving readjustment counseling and related mental
			 health services(a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to
			 qualified individuals described in subsection (c) to obtain child care so
			 that such individuals can receive readjustment counseling and related
			 mental health services.(b)Limitation on period of paymentsAssistance may only be provided to a qualified individual under this section for receipt of child
			 care during the period that the qualified individual receives readjustment
			 counseling and related health care services at a Vet Center.(c)Qualified individualsFor purposes of this section, a qualified individual is an individual who is—(1)the primary caretaker of a child or children; and(2)(A)receiving from the Department regular readjustment counseling and related mental health services;
			 or(B)in need of readjustment counseling and related mental health services from the Department, and but
			 for lack of child care services, would receive such counseling and
			 services from the Department.(d)LocationsThe Secretary shall carry out the program under this section in no fewer than three Readjustment
			 Counseling Service Regions selected by the Secretary for purposes of the
			 program.(e)Forms of child care assistance(1)Child care assistance under this section may include the following:(A)Stipends for the payment of child care offered by licensed child care centers (either directly or
			 through a voucher program) which shall be, to the extent practicable,
			 modeled after the Department of Veterans Affairs Child Care Subsidy
			 Program established pursuant to section 630 of the Treasury and General
			 Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).(B)Payments to private child care agencies.(C)Collaboration with facilities or programs of other Federal departments or agencies.(D)Such other forms of assistance as the Secretary considers appropriate.(2)In the case that child care assistance under this subsection is provided as a stipend under
			 paragraph (1)(A), such stipend shall cover the full cost of such child
			 care.(f)Vet Center definedIn this section, the term Vet Center means a center for readjustment counseling and related mental health services for individuals
			 under section 1712A of this title..(2)Clerical amendmentThe table of sections at the beginning of chapter 17, as amended by subsection (a)(2) of this
			 section, is further amended by inserting after the item relating to
			 section 1709B the following new item:1709C. Assistance for child care for individuals receiving readjustment counseling and related
			 mental health services..379.Counseling in retreat settings for women veterans newly separated from service in the Armed Forces(a)Counseling in retreat settings(1)In generalSubchapter II of chapter 17 is amended by adding at the end the following new section:1720H.Counseling in retreat settings for women veterans newly separated from service in the Armed Forces(a)In generalThe Secretary shall provide, through the Readjustment Counseling Service of the Veterans Health
			 Administration, reintegration and readjustment services described in
			 subsection (c) in group retreat settings to women veterans who are
			 recently separated from service in the Armed Forces after a prolonged
			 deployment.(b)Election of veteranThe receipt of services under this section by a woman veteran shall be at the election of the
			 veteran.(c)Covered servicesThe services provided to a woman veteran under this section shall include the following:(1)Information on reintegration into the veteran’s family, employment, and community.(2)Financial counseling.(3)Occupational counseling.(4)Information and counseling on stress reduction.(5)Information and counseling on conflict resolution.(6)Such other information and counseling as the Secretary considers appropriate to assist the veteran
			 in reintegration into the veteran’s family, employment, and community..(2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item
			 relating to section 1720G the following new item:1720H. Counseling in retreat settings for women veterans newly separated from service in the Armed
			 Forces.. (b)Repeal of superseded pilot program authoritySection 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163;
			 38 U.S.C. 1712A note) is hereby repealed.HMajor medical facility leases381.Authorization of major medical facility leasesThe Secretary of Veterans Affairs may carry out the following major medical facility leases at the
			 locations specified, and in an amount for each lease not to exceed the
			 amount shown for such location (not including any estimated cancellation
			 costs):(1)For a clinical research and pharmacy coordinating center, Albuquerque, New Mexico, an amount not to
			 exceed $9,560,000.(2)For a community-based outpatient clinic, Brick, New Jersey, an amount not to exceed $7,280,000.(3)For a new primary care and dental clinic annex, Charleston, South Carolina, an amount not to exceed
			 $7,070,250.(4)For the Cobb County community-based Outpatient Clinic, Cobb County, Georgia, an amount not to
			 exceed $6,409,000.(5)For the Leeward Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located
			 clinic with the Department of Defense and the co-location of the Honolulu
			 Regional Office of the Veterans Benefits Administration and the Kapolei
			 Vet Center of the Department of Veterans Affairs, an amount not to exceed
			 $15,887,370.(6)For a community-based outpatient clinic, Johnson County, Kansas, an amount not to exceed
			 $2,263,000.(7)For a replacement community-based outpatient clinic, Lafayette, Louisiana, an amount not to exceed
			 $2,996,000.(8)For a community-based outpatient clinic, Lake Charles, Louisiana, an amount not to exceed
			 $2,626,000.(9)For outpatient clinic consolidation, New Port Richey, Florida, an amount not to exceed $11,927,000.(10)For an outpatient clinic, Ponce, Puerto Rico, an amount not to exceed $11,535,000.(11)For lease consolidation, San Antonio, Texas, an amount not to exceed $19,426,000.(12)For a community-based outpatient clinic, San Diego, California, an amount not to exceed
			 $11,946,100.(13)For an outpatient clinic, Tyler, Texas, an amount not to exceed $4,327,000.(14)For the Errera Community Care Center, West Haven, Connecticut, an amount not to exceed $4,883,000.(15)For the Worcester community-based Outpatient Clinic, Worcester, Massachusetts, an amount not to
			 exceed $4,855,000.(16)For the expansion of a community-based outpatient clinic, Cape Girardeau, Missouri, an amount not
			 to exceed $4,232,060.(17)For a multispecialty clinic, Chattanooga, Tennessee, an amount not to exceed $7,069,000.(18)For the expansion of a community-based outpatient clinic, Chico, California, an amount not to
			 exceed $4,534,000.(19)For a community-based outpatient clinic, Chula Vista, California, an amount not to exceed
			 $3,714,000.(20)For a new research lease, Hines, Illinois, an amount not to exceed $22,032,000.(21)For a replacement research lease, Houston, Texas, an amount not to exceed $6,142,000.(22)For a community-based outpatient clinic, Lincoln, Nebraska, an amount not to exceed $7,178,400.(23)For a community-based outpatient clinic, Lubbock, Texas, an amount not to exceed $8,554,000.(24)For a community-based outpatient clinic consolidation, Myrtle Beach, South Carolina, an amount not
			 to exceed $8,022,000.(25)For a community-based outpatient clinic, Phoenix, Arizona, an amount not to exceed $20,757,000.(26)For the expansion of a community-based outpatient clinic, Redding, California, an amount not to
			 exceed $8,154,000.(27)For the expansion of a community-based outpatient clinic, Tulsa, Oklahoma, an amount not to exceed
			 $13,269,200.382.Budgetary treatment of Department of Veterans Affairs major medical facilities leases(a)FindingsCongress finds the following:(1)Title 31, United States Code, requires the Department of Veterans Affairs to record the full cost
			 of its contractual obligation against funds available at the time a
			 contract is executed.(2)Office of Management and Budget Circular A–11 provides guidance to agencies in meeting the
			 statutory requirements under title 31, United States Code, with respect to
			 leases.(3)For operating leases, Office of Management and Budget Circular A–11 requires the Department of
			 Veterans Affairs to record up-front budget authority in an amount equal to total payments under the full term of the lease or [an] amount sufficient to cover
			 first year lease payments plus cancellation costs.(b)Requirement for obligation of full costSubject to the availability of appropriations provided in advance, in exercising the authority of
			 the Secretary of Veterans Affairs to enter into leases provided in this
			 Act, the Secretary shall record, pursuant to section 1501 of title 31, United States Code, as the full cost of the contractual obligation at the time a
			 contract is executed either—(1)an amount equal to total payments under the full term of the lease; or(2)if the lease specifies payments to be made in the event the lease is terminated before its full
			 term, an amount sufficient to cover the first year lease payments plus the
			 specified cancellation costs.(c)Transparency(1)ComplianceSubsection (b) of section 8104 is amended by adding at the end the following new paragraph:(7)In the case of a prospectus proposing funding for a major medical facility lease, a detailed
			 analysis of how the lease is expected to comply with Office of Management
			 and Budget Circular A–11 and section 1341 of title 31 (commonly referred to as the Anti-Deficiency Act). Any such analysis shall include—(A)an analysis of the classification of the lease as a lease-purchase, capital lease, or operating lease as those terms are defined in Office of Management and Budget Circular A–11;(B)an analysis of the obligation of budgetary resources associated with the lease; and(C)an analysis of the methodology used in determining the asset cost, fair market value, and
			 cancellation costs of the lease..(2)Submittal to CongressSuch section 8104 is further amended by adding at the end the following new subsection:(h)(1)Not less than 30 days before entering into a major medical facility lease, the Secretary shall
			 submit to the Committees on Veterans’ Affairs of the Senate and the House
			 of Representatives—(A)notice of the Secretary’s intention to enter into the lease;(B)a copy of the proposed lease;(C)a description and analysis of any differences between the prospectus submitted pursuant to
			 subsection (b) and the proposed lease; and(D)a scoring analysis demonstrating that the proposed lease fully complies with Office of Management
			 and Budget Circular A–11.(2)Each committee described in paragraph (1) shall ensure that any information submitted to the
			 committee under such paragraph is treated by the committee with the same
			 level of confidentiality as is required by law of the Secretary and
			 subject to the same statutory penalties for unauthorized disclosure or use
			 as the Secretary.(3)Not more than 30 days after entering into a major medical facility lease, the Secretary shall
			 submit to each committee described in paragraph (1) a report on any
			 material differences between the lease that was entered into and the
			 proposed lease described under such paragraph, including how the lease
			 that was entered into changes the previously submitted scoring analysis
			 described in subparagraph (D) of such paragraph..(d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to in any way
			 relieve the Department of Veterans Affairs from any statutory or
			 regulatory obligations or requirements existing prior to the enactment of
			 this section and such amendments.IVEmployment and Related MattersATraining and other services for veterans seeking employment401.Reauthorization of veterans retraining assistance program(a)ExtensionSubsection (k) of section 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C.
			 4100 note) is amended by striking March 31, 2014 and inserting June 30, 2016.(b)Number of eligible veteransSubsection (a)(2) of such section is amended—(1)in subparagraph (A), by striking and at the end;(2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following new subparagraphs:(C)50,000 during the period beginning April 1, 2014, and ending June 30, 2015; and(D)50,000 during the period beginning July 1, 2015, and ending June 30, 2016..(c)Clarification of limitation on aggregate amount of assistanceSubsection (b) of such section is amended by striking up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs and inserting an aggregate of not more than 12 months of retraining assistance provided by the Secretary of
			 Veterans Affairs under this section.(d)Providers of retraining assistanceSubsection (b) of such section is further amended—(1)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; and(2)by inserting after paragraph (2) the following new paragraph (3):(3)is offered by a four-year educational institution and, as determined by the Secretary, is not
			 reasonably available at a community college or technical school;.(e)Extension of application dateSubsection (e)(1)(G) of such section is amended by striking October 1, 2013 and inserting October 1, 2015.(f)ReportsSubsection (i) of such section is amended—(1)in the subsection heading, by striking Report and inserting Reports;(2)by striking paragraph (1) and inserting the following new paragraph (1):(1)In generalThe Secretary of Veterans Affairs shall submit to the appropriate committees of Congress reports on
			 training assistance provided under this section as follows:(A)By not later than October 1, 2015, for participants provided assistance through March 31, 2014.(B)By not later than October 1, 2017, for participants provided assistance during the period beginning
			 on April 1, 2014, and ending on June 2016.; and(3)in paragraph (2), by striking The report required by paragraph (1) shall include and inserting Each report required by paragraph (1) shall include, for the period covered by such report,.402.Extension of authority of Secretary of Veterans Affairs to provide rehabilitation and vocational
			 benefits to members of Armed Forces with severe injuries or illnesses(a)In generalSection 1631(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071
			 note) is amended by striking December 31, 2014 and inserting December 31, 2016.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the appropriate committees of Congress a report on
			 the benefits provided by the Secretary under section 1631(b) of such Act.(2)Appropriate committees of congressIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.403.Extension of additional rehabilitation programs for persons who have exhausted rights to
			 unemployment benefits under State lawSection 3102(b)(4) is amended by striking March 31, 2014 and inserting March 31, 2016.404.Unified employment portal for veterans(a)In generalSection 4105 is amended by adding at the end the following:(c)(1)The Secretary shall develop a single, unified Federal web-based employment portal, for use by
			 veterans, containing information regarding all Federal programs and
			 activities concerning employment, unemployment, and training to the extent
			 the programs and activities affect veterans.(2)The Secretary shall work with representatives from the Department of Defense, the Department of
			 Veterans Affairs, the Small Business Administration, and other Federal
			 agencies and organizations concerned with veterans' issues, to determine
			 an appropriate platform and implementing agency for the portal. The
			 Secretary shall enter into an agreement with the other Federal agencies
			 for the implementation of the portal..(b)ImplementationThe Secretary of Labor shall implement the portal required by subsection (c) of section 4105 of
			 title 38, United States Code (as added by subsection (a) of this section),
			 by not later than January 1, 2015.405.Report on unified Government Internet portal for veterans on jobs available through the Federal
			 Government(a)Identification of Internet websites and applications that can assist veterans seeking employment(1)In generalThe Secretary of Labor shall, in consultation with the Secretary of Veterans Affairs, the Secretary
			 of Defense, and other appropriate public and private entities, take
			 appropriate actions to identify Internet websites and applications that
			 can assist veterans in seeking employment.(2)Priority in identification of certain websites and applicationsIn identifying websites and applications pursuant to paragraph (1), the Secretary shall place a
			 particular priority on identifying websites and applications that do the
			 following:(A)Match veterans seeking employment with available jobs based on the skills the veterans acquired as
			 members of the Armed Forces.(B)Permit employers to post information about available jobs.(b)ReportNot later than 180 days after the effective date specified in subsection (c), the Secretary of
			 Labor shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a
			 report on the actions of the Secretary under subsection (a). The report
			 shall include an assessment of the feasibility and advisability of
			 creating a single, unified Internet-based employment portal for the
			 Federal Government for use by veterans regarding employment through the
			 Federal Government, including the cost of creating the portal, the
			 collaboration with other Federal agencies required to create the portal,
			 and the anticipated use of the portal.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.406.Information on disability-related employment and education protections in Transition Assistance
			 Program(a)In generalSection 1144(b) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:(9)Provide information about disability-related employment and education protections..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date
			 of the enactment of this Act.BEmployment of veterans and recognition of veteran status with respect to employment related matters411.Employment of veterans with the Federal Government(a)In generalSection 4214 is amended—(1)in subsection (b), by adding at the end the following:(4)(A)The requirement under this paragraph is in addition to the appointment of qualified covered
			 veterans under the authority under paragraph (1) by the Department of
			 Veterans Affairs and the Department of Defense.(B)The head of each agency, in consultation with the Director of the Office of Personnel Management,
			 shall develop a plan for exercising the authority specified in
			 subparagraph (C) during the five-year period beginning on the date of the
			 enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014.(C)The authority specified in this subparagraph is the authority as follows:(i)The authority under paragraph (1).(ii)The authority available to the agency concerned under the Veterans Employment Opportunities Act of
			 1998 (Public Law 105–339) and the amendments made by that Act.(D)The Director of the Office of Personnel Management shall ensure that under the plans developed
			 under subparagraph (B) agencies shall appoint to existing vacancies not
			 fewer than 15,000 qualified covered veterans during the five-year period
			 beginning on the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014. For purposes of complying with this subparagraph, an appointment pursuant to the authority
			 referred to in subparagraph (C)(ii) shall not count toward the number
			 required by this subparagraph unless the appointment is to a vacancy in a
			 full-time, permanent position.;(2)in subsection (d), in the third sentence, by inserting (including, during the 5-year period beginning on the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, the development and implementation by each agency of the plan required under subsection (b)(4),
			 which shall include information regarding the grade or pay level of
			 appointments by the agency under the plan and whether the appointments
			 are, or are converted to, career or career-conditional appointments) after subsection (b) of this section; and(3)in subsection (e)—(A)in paragraph (1)—(i)in the matter before subparagraph (A), by striking to the Congress and inserting to the appropriate committees of Congress; and(ii)in subparagraph (A), by inserting (including, during the 5-year period beginning on the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, the development and implementation by the agency of the plan required under subsection (b)(4),
			 which shall include information regarding the grade or pay level of
			 appointments by the agency under the plan and whether the appointments
			 are, or are converted to, permanent appointments) before the period; and(B)by adding at the end the following new paragraph:(3)In this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans' Affairs and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and(B)the Committee on Veterans' Affairs and the Committee on Oversight and Government Reform of the
			 House of Representatives..(b)ReportNot later than 180 days after the date of enactment of this Act, the Director of the Office of
			 Personnel Management shall submit to the appropriate committees of
			 Congress (as defined under section 4214(e)(3) of title 38, United States
			 Code, as amended by subsection (a)) regarding the development of a plan to
			 carry out the amendments made by subsection (a).412.State recognition of military experience of veterans in issuing licenses and credentials to
			 veterans(a)In generalSection 4102A(c) is amended by striking paragraph (9) and inserting the following new paragraph
			 (9):(9)(A)As a condition of a grant or contract under which funds are made available to a State under
			 subsection (b)(5) in order to carry out section 4103A or 4104 of this
			 title, the State shall—(i)establish a program under which the State administers an examination to each veteran seeking a
			 license or credential issued by the State and issues such license or
			 credential to such veteran without requiring such veteran to undergo any
			 training or apprenticeship if the veteran—(I)receives a satisfactory score on completion of such examination, as determined by the State;(II)has been awarded a military occupational specialty that is substantially equivalent to or exceeds
			 the requirements of the State for the issuance of such license or
			 credential;(III)has engaged in the active practice of the occupation for which the veteran is seeking such license
			 or credential for at least two of the five years preceding the date of
			 application; and(IV)pays any customary or usual fees required by the State for such license or credential; and(ii)submit each year to the Secretary a report on the exams administered under clause (i) during the
			 most recently completed 12-month period that includes, for the period
			 covered by the report the number of veterans who completed an exam
			 administered by the State under clause (i) and a description of the
			 results of such exams, disaggregated by occupational field.(B)The Secretary may waive the requirement under subparagraph (A) that a State establish a program
			 described in that subparagraph as a condition of a grant or contract if
			 the State certifies to the Secretary that the State—(i)takes into account previous military training for the purposes of issuing licenses or credentials;(ii)permits veterans to completely satisfy through examination any training or testing requirements for
			 a license or credential with respect to which a veteran has previously
			 completed military training; and(iii)for any credential or license for which a veteran is unable to completely satisfy such requirements
			 through examination, the State substantially reduces training time
			 required to satisfy such requirement based on the military training
			 received by the veteran.(C)Not less frequently than once each year, the Secretary shall submit to Congress and the Secretary
			 of Defense a report summarizing the information received by the Secretary
			 under subparagraph (A)(ii)..(b)Effective date(1)ExamsSubparagraph (A) of section 4102A(c)(9) of title 38, United States Code, as added by subsection
			 (a), shall take effect on the date that is one year after the date of the
			 enactment of this Act and shall apply with respect to grants and contracts
			 described in such subparagraph awarded after such date.(2)ReportsSubparagraph (B) of such section 4102A(c)(9), as so added, shall take effect on the date that is
			 one year after the date of the enactment of this Act and the Secretary of
			 Labor shall submit the first report under such subparagraph not later than
			 two years after the date of the enactment of this Act.413.Grants to hire veterans as first responders(a)Grants for firefightersThe Secretary of Homeland Security shall award grants under section 34 of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229a) to hire veterans as
			 firefighters.(b)Grants for law enforcement officersThe Attorney General shall award grants under part Q of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) to hire veterans as
			 law enforcement officers.(c)PriorityIn awarding grants under this section to hire veterans, the Secretary of Homeland Security and the
			 Attorney General shall give priority to the hiring of veterans who served
			 on active duty in the Armed Forces on or after September 11, 2001.(d)Funding(1)Department of Homeland SecurityThere is authorized to be appropriated for fiscal year 2015 for the Department of Homeland
			 Security, $125,000,000 to carry out subsection (a).(2)Department of JusticeThere is authorized to be appropriated for fiscal year 2015 for the Department of Justice,
			 $125,000,000 to carry out subsection (b).(3)AvailabilityThe amounts authorized to be appropriated by this subsection shall be available for expenditure
			 through September 30, 2018.414.Employment of veterans as evaluation factor in the awarding of Federal contracts(a)Civilian contracts(1)In generalChapter 33 of title 41, United States Code, is amended by adding at the end the following new
			 section:3313.Employment of veterans as evaluation factorThe head of each executive agency shall consider favorably as an evaluation factor in solicitations
			 for contracts and task or delivery order valued at or above $25,000,000
			 the employment by a prospective contractor of veterans constituting at
			 least 5 percent of the contractor's workforce..(2)Clerical amendmentThe table of sections at the beginning of chapter 33 of such title is amended by adding after the
			 item relating to section 3312 the following new item:3313. Employment of veterans as evaluation factor..(b)Defense contracts(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new
			 section:2338.Employment of veterans as evaluation factorThe head of each agency shall consider favorably as an evaluation factor in solicitations for
			 contracts and task or delivery order valued at or above $25,000,000 the
			 employment by a prospective contractor of veterans constituting at least 5
			 percent of the contractor's workforce..(2)Clerical amendmentThe table of sections at the beginning of chapter 137 of such title is amended by adding after the
			 item relating to section 2337 the following new item:2338. Employment of veterans as evaluation factor..(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council shall amend the Federal Acquisition Regulation to carry
			 out the provisions of section 3313 of title 41, United States Code, and
			 section 2338 of title 10, United States Code, as added by subsections (a)
			 and (b), respectively.415.Report on discrimination against members of reserve components of Armed Forces and veterans in
			 civilian labor market(a)In generalNot later than 570 days after the date of the enactment of this act, the Secretary of Labor, in
			 coordination with the heads of such agencies as the Secretary considers
			 appropriate, shall submit to the appropriate committees of Congress a
			 report on barriers and potential discrimination facing veterans in the
			 labor market.(b)ContentsThe report required by subsection (a) shall include the following:(1)An evaluation of the following:(A)The extent to which members of the reserve components of the Armed Forces and veterans face
			 barriers to entry into the civilian labor market, including whether such
			 members and veterans face obstacles in obtaining employment, maintaining
			 employment, or receiving promotions while employed.(B)The extent to which a member of a reserve component of the Armed Forces or a veteran faces
			 discrimination in the civilian labor market based on the member's or
			 veteran's status as a member of a reserve component of the Armed Forces or
			 as a veteran, as the case may be.(C)The adequacy and effectiveness of Federal laws in effect on the day before the date of the
			 enactment of this Act in preventing or ameliorating acts of discrimination
			 against members of the reserve components of the Armed Forces and veterans
			 seeking or retaining employment in the civilian labor market.(D)The adequacy and effectiveness of programs of the Department of Labor in effect on the day before
			 the date of the enactment of this Act in educating private sector
			 employers on matters relevant to hiring and employing veterans and the
			 military experience of veterans.(2)Such recommendations as the Secretary may have for legislative or administrative action—(A)to address barriers or discrimination that members of the reserve components of the Armed Forces
			 and veterans may face in the civilian labor market;(B)to improve education and outreach for employers in the civilian labor market on issues regarding
			 hiring and employing such members and veterans; and(C)to assist employers in the civilian labor market in matching the military experience of such
			 members and veterans with the needs of such employers.(3)Such other matters as the Secretary considers appropriate.(c)Appropriate committees of congressIn this section, the term appropriate committees of Congress means—(1)the Committee on Veterans’ Affairs and the Committee on Health, Education, Labor, and Pensions of
			 the Senate; and(2)the Committee on Veterans’ Affairs and the Committee on Education and the Workforce of the House of
			 Representatives.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.CProgram on Career Transition421.Program on provision of career transition services to young veterans(a)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall, in collaboration with the Secretary of Labor,
			 carry out a program to assess the feasibility and advisability of
			 establishing a program to provide career transition services to eligible
			 individuals—(1)to provide eligible individuals with work experience in the civilian sector;(2)to increase the marketable skills of eligible individuals;(3)to assist eligible individuals in obtaining long-term employment; and(4)to assist in integrating eligible individuals into their local communities.(b)Eligible individualsFor purposes of the program, an eligible individual is an individual who—(1)is—(A)a veteran of the Armed Forces who was discharged or released from service therein under conditions
			 other than dishonorable; or(B)a member of a reserve component of the Armed Forces (including the National Guard) who—(i)served on active duty in the Armed Forces (other than active duty for training) for more than 180
			 consecutive days during the three-year period ending on the date of
			 application for participation in the program; and(ii)is not serving on active duty on the date of commencement of participation in the program;(2)if discharged or released from the Armed Forces on the date of commencement of participation in the
			 program, was so discharged or released not later than three years before
			 application for participation in the program;(3)is unemployed or underemployed, as determined by the Secretary; and(4)is, at the time at which the individual applies for participation in the program, 18 years of age
			 or older, but not more than 30 years of age.(c)Eligible employers(1)In generalFor purposes of the program, an eligible employer is an employer determined by the Secretary to
			 meet such criteria for participation in the program as the Secretary shall
			 establish for purposes of the program.(2)Past performance on certain mattersThe criteria established by the Secretary under paragraph (1) may include past performance of an
			 employer with respect to the following:(A)Job training, basic skills training, and related activities.(B)Financial accountability.(C)Demonstrated high potential for growth and long-term job creation.(3)For-profit and not-for-profit employersThe employers determined by the Secretary to be eligible employers under paragraph (1) may include
			 both for-profit and not-for-profit employers.(4)Small business concernsIn determining employers to be eligible employers under paragraph (1), the Secretary shall ensure
			 that small business concerns are afforded opportunities to participate in
			 the program.(5)ExclusionsThe following employers may not be determined to be an eligible employer under paragraph (1):(A)An agency of the Federal Government or a State or local government.(B)An employer that has previously participated in the program and, as determined by the Secretary,
			 failed to abide by any requirement of the program.(C)An employer that cannot give an assurance to the Secretary at the time of application for
			 participation in the program under subsection (l), and in such manner as
			 the Secretary shall specify pursuant to that subsection, on each matter as
			 follows:(i)That the employer has not been investigated or subject to a case or action by the Federal Trade
			 Commission during the 180-day period ending on the date the employer would
			 otherwise commence participation in the program.(ii)That the employer has been in good standing with a State business bureau during the period
			 described in clause (i).(iii)That the employer is not delinquent with respect to payment of any taxes or employer contributions
			 described under section 3301 and 3302 (a)(1) of the Internal Revenue Code
			 of 1986 (26 U.S.C. 3301 and 3302(a)(1)).(iv)That the employer would not request the placement of an additional eligible individual under the
			 program, if after such additional placement, the number of eligible
			 individuals placed in internships at such employer under the program would
			 constitute more than 10 percent of the eligible employer’s workforce. For
			 purposes of the previous sentence, being an intern under the program
			 placed at an employer shall be considered part of the employer’s
			 workforce.(v)That the employer has the intention of retaining eligible participants after such participants have
			 completed participation in the program.(d)DurationThe Secretary shall carry out the program during the three-year period beginning on the date of the
			 commencement of the program.(e)Career transition servicesFor purposes of the program, career transition services are the following:(1)Internships under subsection (f).(2)Mentorship and job-shadowing under subsection (g).(3)Volunteer opportunities under subsection (h).(4)Professional skill workshops under subsection (i).(5)Skills assessment under subsection (j).(6)Additional services under subsection (k).(f)Internships(1)In generalFor each eligible individual whom the Secretary approves for participation in the program, the
			 Secretary shall attempt to place such eligible individual in an internship
			 on a full-time basis with an eligible employer whom the Secretary has
			 approved for participation in the program.(2)DurationEach internship under the program shall be for a period of one year.(3)Wages(A)In generalThe Secretary shall furnish pay and benefits to each eligible individual participating in an
			 internship under the program for the duration of such participation in an
			 aggregate amount not to exceed $25,000.(4)Employment statusFor purposes of the Patient Protection and Affordable Care Act (Public Law 111–148), an eligible
			 individual placed in an internship with an eligible employer under the
			 program shall be considered an employee of the Department of Veterans
			 Affairs and not the eligible employer during the period of such internship
			 under the program.(5)Relation to other Federal assistanceNotwithstanding any other provision of law, pay received by an individual under this subsection may
			 not be used in any calculation to determine the eligibility of such
			 individual for any Federal program for the purpose of obtaining child care
			 assistance.(g)Mentorship and job-Shadowing(1)In generalAs a condition of an eligible employer's participation in the program and the placement of an
			 eligible individual in an internship at the eligible employer, the
			 eligible employer shall provide each eligible individual placed in an
			 internship at the eligible employer under the program with at least one
			 mentor who is an employee of the eligible employer.(2)Job-shadowing and career counselingTo the extent practicable, a mentor assigned to an eligible individual participating in the program
			 shall provide such eligible individual with job shadowing and career
			 counseling.(h)Volunteer opportunities(1)In generalAs a condition on participation in the program, each eligible individual who participates in the
			 program shall, not less frequently than once each month in which the
			 eligible individual participates in the program, engage in a qualifying
			 volunteer activity in accordance with guidelines the Secretary shall
			 establish.(2)Qualifying volunteer activitiesFor purposes of this subsection, a qualifying volunteer activity is any activity the Secretary
			 considers related to providing assistance to, or for the benefit of, a
			 veteran. Such activities may include the following:(A)Outreach.(B)Assisting an organization recognized by the Secretary for the representation of veterans under
			 section 5902 of title 38, United States Code, on a volunteer basis.(C)Service benefitting a veteran in a State home or a Department of Veterans Affairs medical facility.(D)Service benefitting a veteran at an institution of higher education.(i)Professional skills workshops(1)In generalThe Secretary shall provide eligible individuals participating in the program with workshops for
			 the development and improvement of the professional skills of such
			 eligible individuals.(2)TailoredThe workshops provided by the Secretary shall be tailored to meet the particular needs of eligible
			 individuals participating in the program as determined under subsection
			 (j).(3)TopicsThe workshops provided to eligible individuals participating in the program may include workshops
			 for the development of such professional skills as the Secretary considers
			 appropriate, which may include the following:(A)Written and oral communication skills.(B)Basic word processing and other computer skills.(C)Interpersonal skills.(4)Manner of presentationWorkshops on particular topics shall be provided through such means as may be appropriate,
			 effective, and approved of by the Secretary for purposes of the program.
			 Such means may include use of electronic communication.(5)AssessmentsThe Secretary shall conduct an assessment of a participant in a workshop conducted under this
			 subsection to assess the participant’s knowledge acquired as a result of
			 participating in the workshop.(j)Skills assessment(1)In generalUnder the program, the Secretary shall develop and implement an objective assessment of eligible
			 individuals participating in the program to assist in the placement of
			 such individuals in internships under subsection (f) and to assist in the
			 tailoring of workshops under subsection (i).(2)ElementsThe assessment may include an assessment of the skill levels and service needs of each participant,
			 which may include a review of basic professional entry-level skills, prior
			 work experience, employability, and the individual's interests.(k)Additional services(1)In generalExcept as provided in paragraph (2), the Secretary shall, under the program, furnish the following
			 services to an eligible individual participating in the program when
			 assessment under subsection (j) indicates such services are appropriate:(A)Counseling, such as job counseling and career counseling.(B)Job search assistance.(C)Follow-up services with participants that are offered unsubsidized employment by the employer with
			 whom they were assigned.(D)Transportation, as described in paragraph (3).(2)ReferralsIn lieu of furnishing a service to an eligible individual under paragraph (1), the Secretary may
			 refer such eligible individual to another Federal, State, or local
			 government program that provides such service.(3)TransportationIn accordance with criteria established by the Secretary for purposes of the program, the Secretary
			 may pay an allowance based upon mileage, of any eligible individual placed
			 in an internship under the program not in excess of 75 miles to or from a
			 facility of the eligible employer or other place in connection with such
			 internship.(l)Participation(1)Application(A)In generalAn eligible employer or eligible individual seeking to participate in the program shall submit to
			 the Secretary an application therefor at such time, in such manner, and
			 containing such information as the Secretary shall specify.(B)Requirements for eligible employersAn application submitted by an eligible employer under subparagraph (A) shall include a
			 certification or other information, in such form and manner as the
			 Secretary shall specify, on each of the assurances required by subsection
			 (c)(5)(C), including the assurance that the employer has the intention of
			 retaining eligible participants after they have completed participation in
			 the program as provided in clause (v) of that subsection.(2)Time of application for certain eligible individualsA member of the Armed Forces on active duty who expects to be an eligible individual described in
			 subsection (b)(1)(A) upon discharge or release from the Armed Forces may
			 submit an application to participate in the program not earlier than 180
			 days before the date on which the member expects to be discharged or
			 released from the Armed Forces. A member who submits such an application
			 shall be treated as unemployed or underemployed for purposes of subsection
			 (b)(2) if the member has not accepted an offer of employment after
			 discharge or release as of the time of the submittal of the application.(3)Delimiting date for commencement of participation by individualsAn eligible individual may not commence participation in the program after the date that is two
			 years after the date of the commencement of the program.(4)SelectionThe Secretary shall review each application submitted by an applicant under paragraph (1) and
			 approve or disapprove the applicant for participation in the program.(m)Grants(1)In generalThe Secretary may award grants to eligible entities to assist the Secretary in carrying out the
			 program.(2)Eligible entitiesFor purposes of the program, an eligible entity is a nonprofit organization.(3)ConsiderationsIn awarding grants under this subsection, the Secretary may consider whether an eligible entity—(A)has an understanding of the unemployment problems of eligible individuals and members of the Armed
			 Forces transitioning from service in the Armed Forces to civilian life;
			 and(B)has the capability to assist the Secretary in administering effectively the program and providing
			 career transition services to eligible individuals.(4)Use of fundsAmounts received by a recipient of a grant under this subsection may be used as the Secretary
			 considers appropriate for purposes of the program, including as follows:(A)To assist the Secretary in carrying out the program.(B)To recruit eligible employers and eligible individuals to participate in the program.(C)To match eligible individuals participating in the program with internship opportunities at
			 eligible employers participating in the program.(D)To coordinate and carry out job placement and other employer outreach activities.(n)Outreach(1)In generalThe Secretary of Veterans Affairs and the Secretary of Labor shall jointly carry out a program of
			 outreach to inform eligible employers and eligible individuals about the
			 program and the benefits of participating in the program.(2)Included locations and groupsThe Secretary of Veterans Affairs and the Secretary of Labor shall ensure that any outreach program
			 and activities conducted under paragraph (1) include, to the extent
			 practicable, rural communities, tribal lands of the United States, Native
			 Americans, and tribal organizations (as defined in section 3765 of title
			 38, United States Code).(o)Awards for outstanding contributions to program(1)In generalEach year of the program, the Secretary of Veterans Affairs may recognize one or more eligible
			 employers or one or more eligible individuals participating in the program
			 for demonstrating outstanding achievement in carrying out or in
			 contributing to the success of the program.(2)CriteriaThe Secretary shall establish such selection procedures and criteria as the Secretary considers
			 appropriate for the award of recognition under this subsection.(p)Minimization of administrative burden on participating employersThe Secretary shall take such measures as may be necessary to minimize administrative burdens
			 incurred by eligible employers due to participation in the program.(q)Reports(1)In generalNot later than 45 days after the completion of the first year of the program and not later than 180
			 days after the completion of the second and third years of the program,
			 the Secretary shall submit to Congress a report on the program.(2)ContentsEach report submitted under paragraph (1) shall include the following:(A)An evaluation of the program.(B)The number and characteristics of participants in the program.(C)The number and types of internships in which eligible individuals were placed under the program.(D)The number of individuals who obtained long-term full-time unsubsidized employment positions after
			 participation in the program, the hourly wage and nature of such
			 employment, and if available, whether such individuals were still employed
			 in such positions three months after obtaining such positions.(E)An assessment of the feasibility and advisability of providing career transition services to
			 eligible individuals.(F)An assessment of the effect of the program on earnings of eligible individuals and the employment
			 of eligible individuals.(G)Such recommendations for legislative and administrative action as the Secretary may have to improve
			 the program, to expand the program, or to improve the employment of
			 eligible individuals.(r)Funding limitations(1)Wages for internshipsNot less than 95 percent of amounts authorized to be appropriated for the program by subsection (t)
			 shall be used to provide pay under subsection (f)(3).(2)AdministrationNot more than 5 percent of amounts authorized to be appropriated for the program by subsection (t)
			 may be used to administer the program.(s)DefinitionsIn this section:(1)Active duty, Armed Forces, reserve component, and veteranThe terms active duty, Armed Forces, reserve component, and veteran have the meanings given such terms in section 101 of title 38, United States Code.(2)Full-time basisThe term full-time basis, with respect to an internship, means participation in the internship of not fewer than 30 hours
			 per week and not more than 40 hours per week.(3)Small business concernThe term small business concern has the meaning given that term under section 3(a) of the Small Business Act (15 U.S.C. 632(a)).(4)Unemployment compensationThe term unemployment compensation means regular compensation (as defined in section 205 of the Federal-State Extended Unemployment
			 Compensation Act of 1970), compensation under the Federal-State Extended
			 Compensation Act of 1970, and compensation under the emergency
			 unemployment compensation program under title IV of the Supplemental
			 Appropriations Act, 2008.(t)Authorization of appropriationsThere is hereby authorized to be appropriated for fiscal year 2015 for the Department of Veterans
			 Affairs, $600,000,000 to carry out this section. The amount so authorized
			 to be appropriated shall remain available until expended.DImproving employment and reemployment rights of members of the uniformed services431.Enforcement of rights of members of uniformed services with respect to States and private employers(a)Action for reliefSubsection (a) of section 4323 is amended—(1)in paragraph (1)—(A)by striking appear on behalf of, and act as attorney for, the person on whose behalf the complaint is submitted
			 and;(B)by striking for such person;(C)by striking the fourth sentence; and(D)by adding at the end the following: The person on whose behalf the complaint is referred may, upon timely application, intervene in
			 such action, and may obtain such appropriate relief as is provided in
			 subsections (d) and (e).;(2)by striking paragraph (2) and inserting the following new paragraph (2):(2)(A)Not later than 60 days after the date the Attorney General receives a referral under paragraph (1),
			 the Attorney General shall transmit, in writing, to the person on whose
			 behalf the complaint is submitted—(i)if the Attorney General has made a decision to commence an action for relief under paragraph (1)
			 relating to the complaint of the person, notice of the decision; and(ii)if the Attorney General has not made such a decision, notice of when the Attorney General expects
			 to make such a decision.(B)If the Attorney General notifies a person that the Attorney General expects to make a decision
			 under subparagraph (A)(ii), the Attorney General shall, not later than 30
			 days after the date on which the Attorney General makes such decision,
			 notify, in writing, the person of such decision.;(3)by redesignating paragraph (3) as paragraph (4);(4)by inserting after paragraph (2) the following new paragraph (3):(3)Whenever the Attorney General has reasonable cause to believe that a State (as an employer) or a
			 private employer is engaged in a pattern or practice of resistance to the
			 full enjoyment of any of the rights and benefits provided for under this
			 chapter, and that the pattern or practice is of such a nature and is
			 intended to deny the full exercise of such rights and benefits, the
			 Attorney General may commence an action for relief under this chapter.; and(5)in paragraph (4), as redesignated by paragraph (3), by striking subparagraph (C) and inserting the
			 following new subparagraph (C):(C)has been notified by the Attorney General that the Attorney General does not intend to commence an
			 action for relief under paragraph (1) with respect to the complaint under
			 such paragraph..(b)StandingSubsection (f) of such section is amended to read as follows:(f)StandingAn action under this chapter may be initiated only by the Attorney General or by a person claiming
			 rights or benefits under this chapter under subsection (a)..(c)Conforming amendmentSubsection (h)(2) of such section is amended by striking under subsection (a)(2) and inserting under paragraph (1) or (4) of subsection (a).432.Suspension, termination, or debarment of contractors for repeated violations of employment or
			 reemployment rights of members of uniformed services(a)In generalSubchapter III of chapter 43 is amended by adding at the end the following new section:4328.Suspension, termination, or debarment of contractors(a)Grounds for suspension, termination, or debarmentPayment under a contract awarded by a Federal executive agency may be suspended and the contract
			 may be terminated, and the contractor who made the contract with the
			 agency may be suspended or debarred in accordance with the requirements of
			 this section, if the head of the agency determines that the contractor as
			 an employer has repeatedly been convicted of failing or refusing to comply
			 with one or more provisions of this chapter.(b)Effect of debarmentA contractor debarred by a final decision under this section is ineligible for award of a contract
			 by a Federal executive agency, and for participation in a future
			 procurement by a Federal executive agency, for a period specified in the
			 decision, not to exceed 5 years..(b)Clerical amendmentThe table of sections at the beginning of chapter 43 is amended by inserting after the item
			 relating to section 4327 the following new item:4328. Suspension, termination, or debarment of contractor..(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council shall amend the Federal Acquisition Regulation to carry
			 out section 4328 of title 38, United States Code, as added by subsection
			 (a).(d)Effective dateSection 4328 of title 38, United States Code, as added by subsection (a), shall apply with respect
			 to failures and refusals to comply with provisions of chapter 43 of title
			 38, United States Code, occurring on or after the date of the enactment of
			 this Act.(e)Annual reportSection 4332(a) is amended—(1)by redesignating paragraph (10) as paragraph (11); and(2)by inserting after paragraph (9) the following new paragraph (10):(10)The number of suspensions, terminations, and debarments under section 4328 of this title,
			 disaggregated by the agency or department imposing the suspension or
			 debarment..433.Subpoena power for Special Counsel in enforcement of employment and reemployment rights of members
			 of uniformed services with respect to Federal executive agenciesSection 4324 is amended by adding at the end the following new subsection:(e)(1)In order to carry out the Special Counsel’s responsibilities under this section, the Special
			 Counsel may require by subpoena the attendance and testimony of Federal
			 employees and the production of documents from Federal employees and
			 Federal executive agencies.(2)In the case of contumacy or failure to obey a subpoena issued under paragraph (1), upon application
			 by the Special Counsel, the Merit Systems Protection Board may issue an
			 order requiring a Federal employee or Federal executive agency to comply
			 with a subpoena of the Special Counsel.(3)An order issued under paragraph (2) may be enforced by the Merit Systems Protection Board in the
			 same manner as any order issued under section 1204 of title 5..434.Issuance and service of civil investigative demands by Attorney General(a)In generalSection 4323 is amended—(1)by redesignating subsection (i) as subsection (j); and(2)by inserting after subsection (h) the following new subsection (i):(i)Issuance and service of civil investigative demands(1)Whenever the Attorney General has reason to believe that any person may be in possession, custody,
			 or control of any documentary material relevant to an investigation under
			 this subchapter, the Attorney General may, before commencing a civil
			 action under subsection (a), issue in writing and serve upon such person,
			 a civil investigative demand requiring—(A)the production of such documentary material for inspection and copying;(B)that the custodian of such documentary material answer in writing written questions with respect to
			 such documentary material; or(C)the production of any combination of such documentary material or answers.(2)The provisions of section 3733 of title 31 governing the authority to issue, use, and enforce civil
			 investigative demands shall apply with respect to the authority to issue,
			 use, and enforce civil investigative demands under this section, except
			 that, for purposes of applying such section 3733—(A)references to false claims law investigators or investigations shall be considered references to
			 investigators or investigations under this subchapter;(B)references to interrogatories shall be considered references to written questions, and answers to
			 such need not be under oath;(C)the definitions relating to false claims law shall not apply; and(D)provisions relating to qui tam relators shall not apply..(b)Effective dateSubsection (i) of section 4323 of title 38, United States Code, as added by subsection (a)(2),
			 shall take effect on the date of the enactment of this Act and shall apply
			 with respect to violations of chapter 43 of title 38, United States Code,
			 alleged to have occurred on or after such date.(c)Annual reportsSection 4332(b)(2) is amended—(1)by striking Not later than and inserting the following:(A)In generalNot later than; and(2)by adding at the end the following new subparagraph:(B)Annual supplement on civil investigative demands(i)In generalThe Attorney General shall include with each report submitted under subparagraph (A) for the last
			 quarter of each fiscal year a report on the issuance of civil
			 investigative demands under section 4323(i) of this title during the most
			 recently completed fiscal year.(ii)ElementsEach report submitted under clause (i) shall include the following for the fiscal year covered by
			 the report:(I)The number of times that a civil investigative demand was issued under section 4323(i) of this
			 title.(II)For each civil investigative demand issued under such section with respect to an investigation,
			 whether such investigation resulted in a settlement, order, or judgment..ESmall Business Matters441.Expansion of contracting goals and preferences of Department of Veterans Affairs to include
			 conditionally owned small business concerns 100 percent owned by veteransSection 8127(l) is amended—(1)in paragraph (2), by inserting unconditionally before owned by each place it appears; and(2)by adding at the end the following new paragraph:(3)The term unconditionally owned includes, with respect to ownership of a small business concern, conditional ownership of such
			 small business concern if such business concern is 100 percent owned by
			 one or more veterans..442.Modification of treatment under contracting goals and preferences of Department of Veterans Affairs
			 for small businesses owned by veterans of small businesses after death of
			 disabled veteran owners(a)In generalSection 8127(h) is amended—(1)in paragraph (3), by striking rated as and all that follows through disability. and inserting a period; and(2)in paragraph (2), by amending subparagraph (C) to read as follows:(C)The date that—(i)in the case of a surviving spouse of a veteran with a service-connected disability rated as 100
			 percent disabling or who dies as a result of a service-connected
			 disability, is 10 years after the date of the veteran's death; or(ii)in the case of a surviving spouse of a veteran with a service-connected disability rated as less
			 than 100 percent disabling who does not die as a result of a
			 service-connected disability, is three years after the date of the
			 veteran's death..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date
			 of the enactment of this Act and shall apply with respect to applications
			 received pursuant to section 8127(f)(2) of title 38, United States Code,
			 that are verified on or after such date.443.Treatment of businesses after deaths of servicemember-owners for purposes of Department of Veterans
			 Affairs contracting goals and preferences(a)In generalSection 8127 is amended—(1)by redesignating subsections (i) through (l) as subsections (j) through (m), respectively; and(2)by inserting after subsection (h) the following new subsection (i):(i)Treatment of businesses after death of servicemember-Owner(1)If a member of the Armed Forces owns at least 51 percent of a small business concern and such
			 member is killed in line of duty in the active military, naval, or air
			 service, the surviving spouse or dependent child of such member who
			 acquires such ownership rights in such small business concern shall, for
			 the period described in paragraph (2), be treated as if the surviving
			 spouse or dependent child were a veteran with a service-connected
			 disability for purposes of determining the status of the small business
			 concern as a small business concern owned and controlled by veterans for
			 purposes of contracting goals and preferences under this section.(2)The period referred to in paragraph (1) is the period beginning on the date on which the member of
			 the Armed Forces dies and ending on the date as follows:(A)In the case of a surviving spouse, the earliest of the following dates:(i)The date on which the surviving spouse remarries.(ii)The date on which the surviving spouse relinquishes an ownership interest in the small business
			 concern and no longer owns at least 51 percent of such small business
			 concern.(iii)The date that is ten years after the date of the member's death.(B)In the case of a dependent child, the earliest of the following dates:(i)The date on which the surviving dependent child relinquishes an ownership interest in the small
			 business concern and no longer owns at least 51 percent of such small
			 business concern.(ii)The date that is ten years after the date of the member's death..(b)Effective dateSubsection (i) of section 8127 of title 38, United States Code, as added by subsection (a), shall
			 take effect on the date of the enactment of this Act and shall apply with
			 respect to the deaths of members of the Armed Forces occurring on or after
			 such date.444.Special rule for treatment under contracting goals and preferences of Department of Veterans
			 Affairs of small business concerns licensed in community property StatesSection 8127, as amended by section 443 of this Act, is further amended by adding at the end the
			 following new subsection:(n)Special rule for community property StatesWhenever the Secretary assesses, for purposes of this section, the degree of ownership by an
			 individual of a small business concern licensed in a community property
			 State, the Secretary shall also assess what that degree of ownership would
			 be if such small business concern had been licensed in a State other than
			 a community property State. If the Secretary determines that such
			 individual would have had a greater degree of ownership of the small
			 business concern had such small business concern been licensed in a State
			 other than a community property State, the Secretary shall treat, for
			 purposes of this section, such small business concern as if it had been
			 licensed in a State other than a community property State..445.Report on assistance for veterans in obtaining training on purchasing and operating a franchise(a)Report requiredNot later than one year after the effective date specified in subsection (c), the Secretary of
			 Labor shall, in consultation with the Secretary of Veterans Affairs, the
			 Administrator of the Small Business Administration, and other appropriate
			 entities, submit to Congress a report on the assistance available to
			 veterans to obtain training necessary to purchase and operate a franchise.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description of the assistance available for veterans through the Department of Labor, the
			 Department of Veterans Affairs, the Small Business Administration, or any
			 other agency of the Federal Government in order to obtain training
			 necessary to purchase or operate a franchise.(2)Information on the number of veterans who have sought and obtained the training described in
			 paragraph (1) during the five calendar years preceding the report.(3)A description of any barriers encountered by veterans in obtaining the training described in
			 paragraph (1).(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.VAccountability and Administrative Improvements501.Administration of Veterans Integrated Service Networks(a)Veterans Integrated Service Networks(1)In generalSubchapter I of chapter 73 is amended by adding at the end the following new section:7310.Veterans Integrated Service Networks(a)Organization(1)The Secretary shall organize the Veterans Health Administration in geographically defined Veterans
			 Integrated Service Networks.(2)Each Veterans Integrated Service Network shall be organized in consideration of the following:(A)The size of the veteran population of the region of the network.(B)The complexity of the medical needs of the veterans in such region.(C)Patient referral patterns.(D)The availability of a full continuum of health care services.(E)The ability of the Department to furnish health care efficiently.(F)Partnerships with non-Department health care entities.(b)Staffing model(1)The Secretary shall establish a staffing model for each Veterans Integrated Service Network that—(A)is appropriate for the mission and responsibilities of the Veterans Integrated Service Network; and(B)accounts for the specific health care needs of differing populations in the Veterans Integrated
			 Service Network.(2)The Secretary shall ensure that each Veterans Integrated Service Network complies with the staffing
			 model established by the Secretary under paragraph (1) for such Veterans
			 Integrated Service Network.(c)Integrated health care systemThe Secretary shall ensure that each Veterans Integrated Service Network maintains a regional
			 integrated healthcare system by—(1)implementing alliances with such other governmental, public, and private health care organizations
			 and practitioners as the Secretary considers appropriate to meet the needs
			 of veterans in the Network;(2)providing oversight and management of, and taking responsibility for, a regional budget for the
			 activities of the Veterans Health Administration in the geographic area of
			 the Network that is—(A)aligned with the budget guidelines of the Department and the Veterans Health Administration;(B)balanced at the end of each fiscal year; and(C)sufficient to provide high-quality health care to veterans within the region and to meet any unique
			 needs of the veterans of the region;(3)using national metrics to develop systems to provide effective, efficient, and safe delivery of
			 health care; and(4)ensuring high-quality clinical programs and services are rendered in and through—(A)the medical centers and outpatient clinics of the Department that are located in the Network; and(B)other non-Department clinical or health care delivery settings located in the Network.(d)Reduction in duplicate functionsThe Secretary shall ensure that the Veterans Integrated Service Networks identify and reduce,
			 whenever practicable, the duplication of functions in clinical,
			 administrative, and operational processes and practices of the Veterans
			 Health Administration.(e)Collaboration and cooperationThe Secretary shall ensure that each Veterans Integrated Service Network—(1)works to achieve maximum effectiveness in patient care and safety, graduate medical education, and
			 research; and(2)assesses the consolidation or realignment of institutional functions, including capital asset,
			 safety, and operational support functions, in collaboration and
			 cooperation with other Veterans Integrated Service Networks and the
			 following offices or entities within the geographical area of the Network:(A)The offices of the Veterans Benefits Administration and the National Cemetery Administration.(B)The offices, installations, and facilities of the Department of Defense, including the offices,
			 installations, and facilities of each branch of the Armed Forces and the
			 reserve components of the Armed Forces.(C)The offices, installations, and facilities of the Coast Guard.(D)Offices of State and local agencies that have a mission to provide assistance to veterans.(E)Medical schools and other affiliates.(F)Offices of Congress, offices of State and local elected officials, and other government offices.(G)Federal, State, and local emergency preparedness organizations.(H)Community and nonprofit organizations.(I)Such other entities of the Federal Government as the Secretary considers appropriate.(f)Headquarters(1)The Secretary shall ensure that each Veterans Integrated Service Network has only one headquarters
			 office.(2)The location of a headquarters office for a Veterans Integrated Service Network shall be determined
			 by the Secretary and co-located with a Department of Veterans Affairs
			 medical center.(3)(A)The Secretary may employ or contract for the services of such full time equivalent employees and
			 contractors at the headquarters of each Veterans Integrated Service
			 Network as the Secretary considers appropriate in accordance with the
			 staffing models established under subsection (b).(B)Not later than December 31 each year, the Secretary shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House
			 of Representatives a report on employment at the headquarters of Veterans
			 Integrated Service Networks during the most recently completed fiscal
			 year.(C)Each report submitted under subparagraph (B) shall include the following for the year covered by
			 the report:(i)The number of individuals employed at each headquarters of a Veterans Integrated Service Network.(ii)The number of individuals employed by the Veterans Health Administration in each Veterans
			 Integrated Service Network who are not employed at the same location as
			 the headquarters of the Network.(iii)The title for each position of employment at a headquarters of a Veterans Integrated Service
			 Network.(iv)The title for each position of employment with the Veterans Health Administration in each Veterans
			 Integrated Service Network that is not at the same location as the
			 headquarters of the Network.(v)An assessment of the impact on the budget of the Department by the employment of individuals at the
			 headquarters of the Veterans Integrated Service Networks.(g)Triennial structure review, reassessment, and report(1)Beginning three years after the date of the enactment of this section and not less frequently than
			 once every three years thereafter, the Secretary shall conduct a review
			 and assessment of the structure and operations of the Veterans Integrated
			 Service Networks in order to identify recommendations—(A)for streamlining and reducing costs associated with the operation of each headquarters of a
			 Veterans Integrated Service Network; and(B)for reducing costs of health care within the Veterans Health Administration.(2)Not later than 180 days after conducting a review and assessment under paragraph (1), the Secretary
			 shall submit to the Committee of Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report on
			 such review and assessment, which shall include such recommendations for
			 legislative or administrative action as the Secretary considers
			 appropriate to improve the Veterans Integrated Service Networks..(2)Clerical amendmentThe table of sections at the beginning of chapter 73 is amended by inserting after the item
			 relating to section 7309 the following new item:7310. Veterans Integrated Service Networks..(b)Relocation of headquarters(1)In generalIn the case of a headquarters office of a Veterans Integrated Service Network that on the day
			 before the date of the enactment of this Act was in a location that was
			 not co-located with a Department of Veterans Affairs medical center and
			 the Secretary is engaged in a lease for such location, the Secretary may—(A)relocate such headquarters upon the expiration of such lease so that such headquarters is
			 co-located as required by section 7310(f)(2) of title 38, United States
			 Code (as added by subsection (a)(1)); or(B)notwithstanding such section 7310(f)(2) (as so added), renew such lease or enter into a new lease
			 to keep such headquarters in such location.(2)ReportIf the Secretary renews a lease or engages in a new lease under paragraph (1)(B), the Secretary
			 shall submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives, before
			 renewing such lease or engaging in such lease, a report describing the
			 reasons for such renewal or engagement. Such report shall include the
			 following:(A)A list of Department of Veterans Affairs medical centers in the Veterans Integrated Service Network
			 of the headquarters with underutilized buildings, the number of such
			 buildings, and the total underutilized square footage for each such
			 medical center.(B)The cost of the current lease (the annual amount of rent, the total cost over the life of the
			 lease, and the total cost per square foot) and the current square footage
			 being leased.(C)The cost of the new lease (the annual amount of rent, the total cost over the life of the lease,
			 and the total cost per square foot) and the square footage to be leased.(c)ConstructionNothing in this section shall be construed to require any change in the location or type of medical
			 care or service provided by a Department of Veterans Affairs medical
			 center, a Department community based outpatient clinic, a center for
			 readjustment counseling and related mental health services for veterans
			 under section 1712A of title 38, United States Code (known as a vet center), or other facility that provides direct care or services under a law administered by the
			 Secretary of Veterans Affairs.(d)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is one
			 year after the date of the enactment of this Act.502.Regional support centers for Veterans Integrated Service Networks(a)In generalSubchapter I of chapter 73, as amended by section 501(a)(1) of this Act, is further amended by
			 adding at the end the following new section:7310A.Regional support centers for Veterans Integrated Service Networks(a)EstablishmentThe Secretary shall establish not more than four regional support centers within the Veterans
			 Health Administration to assess the effectiveness and efficiency of the
			 Veterans Integrated Service Networks. The head of each regional support
			 center shall report to the Under Secretary of Health.(b)FunctionsThe functions of the regional support centers established under subsection (a) are as follows:(1)To assess the quality of work performed within finance operations and other compliance related
			 activities of the Veterans Integrated Service Networks.(2)To assess how effectively and efficiently each Veterans Integrated Service Network conducts
			 outreach to veterans who served in Operation Enduring Freedom, Operation
			 Iraqi Freedom, Operation New Dawn, or any other contingency operation (as
			 that term is defined in section 101 of title 10).(3)To assess how effectively and efficiently each Veterans Integrated Service Network conducts
			 programs for the benefit of women veterans.(4)To assess how effectively and efficiently each Veterans Integrated Service Network conducts
			 programs that address homelessness among veterans.(5)To assess how effectively and efficiently each Veterans Integrated Service Network consumes energy.(6)To assess such other matters concerning the operations and activities of the Veterans Integrated
			 Service Networks as the Secretary considers appropriate.(c)StaffThe Secretary may hire such employees and contractors as the Secretary considers appropriate to
			 carry out the functions of the regional support centers.(d)Location of regional support centers(1)Except as provided in paragraph (2), the location of each regional support center established under
			 subsection (a) shall be determined by the Secretary and co-located with a
			 medical center of the Department.(2)The Secretary may choose a location for a regional support center established under subsection (a)
			 that is not co-located with a medical center of the Department if the
			 Secretary submits to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives, before
			 entering into a contract for a location that is not co-located with a
			 medical center, a report describing the reasons for choosing a location
			 for the regional support center that is not co-located with a medical
			 center of the Department. Such report shall include the following:(A)A list of medical centers of the Department in the Veterans Integrated Service Network of the
			 regional support center with underutilized buildings, the number of all
			 Veterans Health Administration buildings in such Network, and the total
			 underutilized square footage for each medical center of the Department in
			 such Network.(B)The estimated cost of such lease (the annual amount of rent, the total cost over the life of the
			 lease, and the total cost per square foot) and the square footage to be
			 leased..(b)Initial staffingIn providing for the initial staff of each regional support center established under section
			 7310A(a) of title 38, United States Code, as added by subsection (a), the
			 Secretary of Veterans Affairs shall, to the degree practicable, transfer
			 employees from headquarters of Veterans Integrated Service Networks to
			 regional support centers who were employed in positions at such
			 headquarters that covered functions similar to those described in section
			 7310A(b) of such title, as so added.(c)Clerical amendmentThe table of sections at the beginning of chapter 73, as amended by section 501(a)(2) of this Act,
			 is further amended by inserting after the item relating to section 7310
			 the following new item:7310A. Regional support centers for Veterans Integrated Service Networks..(d)ConstructionNothing in this section shall be construed to require any change in the location or type of medical
			 care or service provided by a Department of Veterans Affairs medical
			 center, a Department community based outpatient clinic, a center for
			 readjustment counseling and related mental health services for veterans
			 under section 1712A of title 38, United States Code (known as a vet center), or other facility that provides direct care or services under a law administered by the
			 Secretary of Veterans Affairs.(e)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is one
			 year after the date of the enactment of this Act.503.Commission on Capital Planning for Department of Veterans Affairs Medical Facilities(a)Establishment of commission(1)EstablishmentThere is established the Commission on Capital Planning for Department of Veterans Affairs Medical
			 Facilities (in this section referred to as the Commission).(2)Membership(A)Voting membersThe Commission shall, subject to subparagraph (B), be composed of 10 voting members as follows:(i)1 shall be appointed by the President.(ii)1 shall be appointed by the Administrator of General Services.(iii)3 shall be appointed by the Secretary of Veterans Affairs, of whom—(I)1 shall be an employee of the Veterans Health Administration;(II)1 shall be an employee of the Office of Asset Enterprise Management of the Department of Veterans
			 Affairs; and(III)1 shall be an employee of the Office of Construction and Facilities Management of the Department of
			 Veterans Affairs.(iv)1 shall be appointed by the Secretary of Defense from among employees of the Army Corps of
			 Engineers.(v)1 shall be appointed by the majority leader of the Senate.(vi)1 shall be appointed by the minority leader of the Senate.(vii)1 shall be appointed by the Speaker of the House of Representatives.(viii)1 shall be appointed by the minority leader of the House of Representatives.(B)Requirement relating to certain appointments of voting membersOf the members appointed pursuant to clause (i), (ii), and (iv) through (viii) of subparagraph (A),
			 all shall have expertise in capital leasing, construction, or health
			 facility management planning.(C)Non-voting membersThe Commission shall be assisted by 10 non-voting members, appointed by the vote of a majority of
			 members of the Commission under subparagraph (A), of whom—(i)6 shall be representatives of veterans service organizations recognized by the Secretary of
			 Veterans Affairs; and(ii)4 shall be individuals from outside the Department of Veterans Affairs with experience and
			 expertise in matters relating to management, construction, and leasing of
			 capital assets.(D)Date of appointment of voting membersThe appointments of the members of the Commission under subparagraph (A) shall be made not later
			 than 60 days after the date of the enactment of this Act.(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.(4)Initial meetingNot later than 15 days after the date on which 7 members of the Commission have been appointed, the
			 Commission shall hold its first meeting.(5)MeetingsThe Commission shall meet at the call of the Chair.(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.(7)Chair and vice chairThe Commission shall select a Chair and Vice Chair from among its members.(b)Duties of commission(1)In generalThe Commission shall undertake a comprehensive evaluation and assessment of various options for
			 capital planning for Department of Veterans Affairs medical facilities,
			 including an evaluation and assessment of the mechanisms by which the
			 Department currently selects means for the delivery of health care,
			 whether by major construction, major medical facility leases, sharing
			 agreements with the Department of Defense, the Indian Health Service, and
			 Federally Qualified Health Clinics under section 330 of the Public Health
			 Service Act (42 U.S.C. 254b), contract care, multisite care, telemedicine,
			 extended hours for care, or other means.(2)Context of evaluation and assessmentIn undertaking the evaluation and assessment, the Commission shall consider—(A)the importance of access to health care through the Department, including associated guidelines of
			 the Department on access to, and drive time for, health care;(B)limitations and requirements applicable to the construction and leasing of medical facilities for
			 the Department, including applicable laws, regulations, and costs as
			 determined by both the Congressional Budget Office and the Office of
			 Management and Budget;(C)the nature of capital planning for Department medical facilities in an era of fiscal uncertainty;(D)projected future fluctuations in the population of veterans; and(E)the extent to which the Department was able to meet the mandates of the Capital Asset Realignment
			 for Enhanced Services Commission.(3)Particular considerationsIn undertaking the evaluation and assessment, the Commission shall address, in particular, the
			 following:(A)The Major Medical Facility Lease Program of the Department, including an identification of
			 potential improvements to the lease authorization processes under that
			 Program.(B)The management processes of the Department for its Major Medical Facility Construction Program,
			 including processes relating to contract award and management, project
			 management, and processing of change orders.(C)The overall capital planning program of the Department for medical facilities, including an
			 evaluation and assessment of—(i)the manner in which the Department determines whether to use capital or non-capital means to expand
			 access to health care;(ii)the manner in which the Department determines the disposition of under-utilized and un-utilized
			 buildings on campuses of Department medical centers, and any barriers to
			 disposition;(iii)the effectiveness of the facility master planning initiative of the Department; and(iv)the extent to which sustainable attributes are planned for to decrease operating costs for
			 Department medical facilities.(D)The current backlog of construction projects for Department medical facilities, including an
			 identification of the most effective means to quickly secure the most
			 critical repairs required, including repairs relating to facility
			 condition deficiencies, structural safety, and compliance with the
			 Americans With Disabilities Act of 1990.(4)ReportsSubject to paragraph (5), the Commission shall submit to the Secretary of Veterans Affairs, and to
			 the Committee Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives, reports as follows:(A)Not later than six months after its initial meeting under subsection (a)(4), a report on the Major
			 Medical Facility Lease Program and the Congressional lease authorization
			 process.(B)Not later than one year after its initial meeting, a report—(i)on the management processes of the Department for the construction of Department medical
			 facilities; and(ii)setting forth an update of any matters covered in the report under subparagraph (A).(C)Not later than 18 months after its initial meeting, a report—(i)on the overall capital planning program of the Department for medical facilities; and(ii)setting forth an update of any matters covered in earlier reports under this paragraph.(D)Not later than two years after its initial meeting, a report—(i)on the current backlog of construction projects for Department medical facilities;(ii)setting forth an update of any matters covered in earlier reports under this paragraph; and(iii)including such other matters relating to the duties of the Commission that the Commission considers
			 appropriate.(E)Not later than 27 months after its initial meeting, a report on the implementation by the Secretary
			 of Veterans Affairs pursuant to subsection (g) of the recommendations
			 included pursuant to paragraph (5) in the reports under this paragraph.(5)RecommendationsEach report under paragraph (4) shall include, for the aspect of the capital asset planning process
			 of the Department covered by such report, such recommendations as the
			 Commission considers appropriate for the improvement and enhancement of
			 such aspect of the capital asset planning process.(c)Powers of commission(1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out this section.(2)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this section. Upon request of
			 the Chair of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.(d)Commission personnel matters(1)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.(2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.(3)Staff(A)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint
			 and terminate an executive director and such other additional personnel as
			 may be necessary to enable the Commission to perform its duties. The
			 employment of an executive director shall be subject to confirmation by
			 the Commission.(B)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel
			 without regard to chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates, except that the rate of pay for the executive director
			 and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.(4)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.(5)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.(e)Termination of commissionThe Commission shall terminate 60 days after the date on which the Commission submits its report
			 under subsection (b)(4)(E).(f)FundingThe Secretary of Veterans Affairs shall make available to the Commission such amounts as the
			 Secretary and the Chair of the Commission jointly consider appropriate for
			 the Commission to perform its duties under this section.(g)Action on recommendations(1)In generalThe Secretary of Veterans Affairs shall implement each recommendation included in a report under
			 subsection (b)(4) that the Secretary considers feasible and advisable and
			 can be implemented without further legislative action.(2)ReportsNot later than 120 days after receipt of a report under subparagraphs (A) through (D) of subsection
			 (b)(4), the Secretary shall submit to the Committee Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report setting forth the following:(A)An assessment of the feasibility and advisability of each recommendation contained in such report.(B)For each recommendation assessed as feasible and advisable—(i)if such recommendation does not require further legislative action for implementation, a
			 description of the actions taken, and to be taken, by the Secretary to
			 implement such recommendation; and(ii)if such recommendation requires further legislative action for implementation, recommendations for
			 such legislative action.504.Advance appropriations for certain accounts of the Department of Veterans Affairs(a)In generalSection 117 is amended—(1)by striking medical care accounts of the Department each place it appears and inserting covered accounts of the Department;(2)in subsection (c)—(A)by striking medical care accounts of the Veterans Health Administration, Department of Veterans Affairs account and inserting accounts of the Department of Veterans Affairs account;(B)in paragraph (1), by inserting Veterans Health Administration, after (1);(C)in paragraph (2), by inserting Veterans Health Administration, after (2);(D)in paragraph (3), by inserting Veterans Health Administration, after (3);(E)by redesignating paragraphs (1) through (3) as paragraphs (7) through (9), respectively;(F)by inserting before paragraph (7), as redesignated by subparagraph (E), the following new
			 paragraphs:(1)Veterans Benefits Administration, Compensation and Pensions.(2)Veterans Benefits Administration, Readjustment Benefits.(3)Veterans Benefits Administration, Veterans Insurance and Indemnities.(4)Veterans Benefits Administration, Veterans Housing Benefit Program Fund.(5)Veterans Benefits Administration, Vocational Rehabilitation Loans Program Account.(6)Veterans Benefits Administration, Native American Veteran Housing Loan Program Account.; and(G)in the subsection heading, by striking Medical care accounts and inserting Covered accounts; and(3)in the section heading, by striking certain medical care accounts and inserting certain accounts.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to fiscal year 2016 and each
			 subsequent fiscal year.(c)Conforming amendmentSection 1105 of title 31, United States Code, is amended by striking the first paragraph (37) and
			 inserting the following:(37)information on estimates of appropriations for the fiscal year following the fiscal year for which
			 the budget is submitted for the following accounts of the Department of
			 Veterans Affairs:(A)Veterans Benefits Administration, Compensation and Pensions.(B)Veterans Benefits Administration, Readjustment Benefits.(C)Veterans Benefits Administration, Veterans Insurance and Indemnities.(D)Veterans Benefits Administration, Veterans Housing Benefit Program Fund.(E)Veterans Benefits Administration, Vocational Rehabilitation Loans Program Account.(F)Veterans Benefits Administration, Native American Veteran Housing Loan Program Account.(G)Veterans Health Administration, Medical Services.(H)Veterans Health Administration, Medical Support and Compliance.(I)Veterans Health Administration, Medical Facilities..(d)Technical correctionSuch section is further amended by redesignating the second paragraph (37), as added by section
			 11(a)(2) of the GPRA Modernization Act of 2010 (Public Law 111–352; 124
			 Stat. 3881), as paragraph (39).505.Public access to Department of Veterans Affairs research and data sharing between Departments(a)Establishment of Internet websiteThe Secretary of Veterans Affairs shall make available on an Internet website of the Department of
			 Veterans Affairs available to the public the following:(1)Data files that contain information on research of the Department.(2)A data dictionary on each data file.(3)Instructions for how to obtain access to each data file for use in research.(b)Public access to manuscripts on Department funded research(1)In generalBeginning not later than 540 days after the effective date specified in subsection (e), the
			 Secretary shall require, as a condition on the use of any data gathered or
			 formulated from research funded by the Department, that any final,
			 peer-reviewed manuscript prepared for publication that uses such data be
			 submitted to the Secretary for deposit in the digital archive under
			 paragraph (2) and publication under paragraph (3).(2)Digital archiveNot later than 540 days after the effective date specified in subsection (e), the Secretary shall—(A)establish a digital archive consisting of manuscripts described in paragraph (1); or(B)partner with another executive agency to compile such manuscripts in a digital archive.(3)Public availability(A)Availability of archiveThe Secretary shall ensure that the digital archive under paragraph (2) and the contents of such
			 archive are available to the public via a publicly accessible Internet
			 website at no cost to the public.(B)Availability of manuscriptsThe Secretary shall ensure that each manuscript submitted to the Secretary under paragraph (1) is
			 available to the public under subparagraph (A) not later than one year
			 after the official date on which the manuscript is otherwise published.(4)Consistent with copyright lawThe Secretary shall carry out this subsection in a manner consistent with applicable copyright law.(5)Annual report(A)In generalNot later than one year after the date the Secretary begins making manuscripts available to the
			 public under this subsection and not less frequently than once each year
			 thereafter, the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans’ Affairs of the House
			 of Representatives a report on the implementation of this subsection
			 during the most recent one-year period.(B)ContentsEach report submitted under subparagraph (A) shall include for the period of the report:(i)The number of manuscripts submitted under paragraph (1).(ii)The titles of such manuscripts.(iii)The authors of such manuscripts.(iv)For each such manuscript, the name and issue number or volume number, as the case may be, of the
			 journal or other publication in which such manuscript was published.(c)Recommendations for data sharing between Department of Veterans Affairs and Department of DefenseNot later than one year after the effective date specified in subsection (e), the Department of
			 Veterans Affairs-Department of Defense Joint Executive Committee
			 established by section 320(a) of title 38, United States Code, shall
			 submit to the Secretary of Veterans Affairs and the Secretary of Defense
			 options and recommendations for the establishment of a program for
			 long-term cooperation and data sharing between and within the Department
			 of Veterans Affairs and the Department of Defense to facilitate research
			 on outcomes of military service, readjustment after combat deployment, and
			 other topics of importance to the following:(1)Veterans.(2)Members of the Armed Forces.(3)Family members of veterans.(4)Family members of members of the Armed Forces.(5)Members of communities that have a significant population of veterans or members of the Armed
			 Forces.(d)Executive agency definedIn this section, the term executive agency has the meaning given that term in section 133 of title 41, United States Code.(e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.506.Assessment by Comptroller General of the United States of information made available by Veterans
			 Benefits Administration(a)Assessment of information currently availableNot later than two years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall—(1)conduct an assessment of the process by which the Veterans Benefits Administration informs
			 veterans, veterans service organizations, and such other persons as the
			 Comptroller General considers appropriate regarding the furnishing of
			 benefits under laws administered by the Secretary of Veterans Affairs to
			 determine the extent to which the process results in disseminated
			 information that—(A)adequately supports and improves the timeliness and accuracy of decisions made by the
			 Administration with respect to claims for disability compensation and such
			 other benefits furnished under laws administered by the Secretary of
			 Veterans Affairs as the Comptroller General considers appropriate; and(B)encourages the filing of fully developed claims for benefits under laws administered by the
			 Secretary; and(2)assess how the Veterans Benefits Administration notifies each claimant during, and as part of, any
			 electronic filing process established by the Secretary for the filing of
			 applications for disability compensation and such other benefits under
			 laws administered by the Secretary as the Comptroller General considers
			 appropriate that services may be available to the claimant from a veterans
			 service organization.(b)ReportNot later than two years after the date of the enactment of this Act, the Comptroller General shall
			 submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report on
			 the findings of the Comptroller General under subsection (a). Such report
			 shall include such recommendations as the Comptroller General may have for
			 legislative or administrative action to improve the availability of
			 information made available to the public by the Veterans Benefits
			 Administration regarding the furnishing of benefits under laws
			 administered by the Secretary of Veterans Affairs.(c)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.507.Comptroller general report on advisory committees of the Department of Veterans Affairs(a)In generalNot later than one year after the effective date specified in subsection (c), the Comptroller
			 General shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the advisory committees of the Department of Veterans Affairs.(b)ContentsThe report required by subsection (a)—(1)shall include—(A)recommendations or proposals for continuing, modifying, or terminating certain advisory committees,
			 including noting areas of overlap and duplication among the advisory
			 committees; and(B)such other information as the Comptroller General considers appropriate; and(2)may include—(A)a description of each advisory committee, including with respect to each committee—(i)the purpose of the committee;(ii)the commencement date of the committee; and(iii)the anticipated termination date of the committee;(B)a summary of the anticipated expenses and the actual expenses incurred for each advisory committee
			 during the most recent three fiscal years ending before the date of the
			 enactment of this Act; and(C)with respect to meetings held by each advisory committee—(i)the frequency with which each committee has met during the shorter of—(I)the most recent three fiscal years ending before the date of the enactment of this Act; and(II)the life of the committee;(ii)the date of the most recent meeting held by the committee before such date of enactment; and(iii)the date of the most recent report or other written product developed by the committee before such
			 date of enactment.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.VIImprovement of Processing of Claims for CompensationAClaims Based on Military Sexual Trauma601.Medical examination and opinion for disability compensation claims based on military sexual trauma(a)In generalSection 5103A(d) is amended by adding at the end the following new paragraph:(3)(A)In the case of a claim for disability compensation based on a mental health condition related to
			 military sexual trauma, the Secretary shall treat an examination or
			 opinion as being necessary to make a decision on a claim for purposes of
			 paragraph (1) if the evidence of record before the Secretary, taking into
			 consideration all information and lay or medical evidence (including
			 statements of the claimant)—(i)(I)contains competent evidence that the claimant has a current disability, or persistent or recurrent
			 symptoms of disability; and(II)indicates that the disability or symptoms may be associated with the claimant’s active military,
			 naval, or air service; but(ii)does not contain a diagnosis or opinion by a mental health professional that may assist in
			 corroborating the occurrence of a military sexual trauma stressor related
			 to a diagnosable mental health condition.(B)In this paragraph, the term military sexual trauma shall have the meaning specified by the Secretary for purposes of this paragraph, and shall
			 include sexual harassment (as so specified)..(b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the number of examinations and opinions conducted by the
			 Secretary pursuant to paragraph (3) of section 5103A(d) of title 38,
			 United States Code (as added by subsection (a)), including the following:(1)The number of examinations conducted using a standardized disability assessment.(2)The number of examinations conducted using a non-standardized clinical interview.602.Case representative officers for military sexual trauma support(a)In generalThe Secretary of Veterans Affairs shall assign to each individual seeking compensation under the
			 laws administered by the Secretary based on military sexual trauma a case
			 representative officer who shall provide advice and general information to
			 such individual on the claims process for such compensation. Each case
			 representative officer so assigned shall be assigned from among current
			 personnel of the Department of Veterans Affairs.(b)LiaisonA case representative officer assigned to an individual under subsection (a) shall be responsible
			 for serving as a liaison between the individual, an authorized agent or
			 attorney of the individual under section 5904 of title 38, United States
			 Code, or an otherwise accredited representative of the individual, and the
			 Department of Veterans Affairs on matters relating to the claim of the
			 individual for compensation under the laws administered by the Secretary.(c)Case representative officer requirements(1)Competence and knowledgeEach case representative officer assigned under subsection (a) shall be competent and knowledgeable
			 about the following:(A)The claims adjudication process and applicable laws, regulations, and other authority applicable to
			 the adjudication of disability claims based on military sexual trauma.(B)Such other services to victims of sexual trauma as the Secretary considers appropriate.(2)Limitation on number of individuals to which assignedA case representative officer may not be assigned to more individuals described in subsection (a)
			 than, as determined by the Secretary, is appropriate for the provision of
			 individual case management assistance by such officer.(d)Information on benefits and programs relating to military sexual trauma(1)In generalThe Secretary shall make available to the public information on the availability of case
			 representative officers under subsection (a) to assist in the application
			 for benefits based on military sexual trauma. The Secretary shall revise
			 and update the information so made available in order to ensure that the
			 information is as current as possible.(2)Individuals separating from military serviceThe Secretary shall, in consultation with the Secretary of Defense, ensure that individuals who are
			 being separated from the active military, naval, or air service are
			 provided appropriate information about programs, requirements, and
			 procedures for applying for benefits based on military sexual trauma and
			 the availability of case representative officers under subsection (a).(e)Information on training for agents and representatives of individuals assigned case representative
			 officerThe Secretary shall make available to the authorized agent or attorney of an individual assigned a
			 case representative under subsection (a), or to the otherwise accredited
			 representative of the individual, any relevant materials used to train
			 such case representative officer for the duties of such position.(f)Advisory Committee on Women Veterans consideration of mechanisms To enhance coordination between
			 VBA and VHA on benefits for military sexual traumaThe Advisory Committee on Women Veterans established under section 542 of title 38, United States
			 Code, shall undertake actions to identify mechanisms to enhance
			 coordination between the Veterans Benefits Administration and the Veterans
			 Health Administration in the provision of benefits based on military
			 sexual trauma, including the identification of barriers to the appropriate
			 provision of benefits for military sexual trauma by such Administrations
			 and of means of eliminating or reducing such barriers.(g)Annual reportsNot less frequently than annually, the Secretary of Veterans Affairs shall submit to the Committee
			 on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs
			 of the House of Representatives a report setting forth the following:(1)A certification whether or not the case representative officers assigned under subsection (a)
			 during the preceding year met the requirements specified in subsection
			 (c).(2)A description of the current training the Secretary provides to employees of the Veterans Benefits
			 Administration on claims for benefits based on military sexual trauma,
			 including the frequency, length, and content of such training.(3)A description of current policies and procedures on the training the Secretary provides to case
			 representative officers, including the current position descriptions for
			 case representative officers.(4)A description of current efforts to coordinate activities and assistance provided to individuals
			 who seek care or benefits for military sexual trauma between the Veterans
			 Health Administration and Veterans Benefits Administration, including the
			 efforts of the Advisory Committee on Women Veterans under subsection (f).(h)Sunset(1)In generalNo case representative officer may be assigned under subsection (a) after December 31, 2018.(2)Continuation of duties after sunset dateParagraph (1) shall not be construed to prohibit any case representative officer assigned to an
			 individual before the date specified in that paragraph from performing
			 duties pursuant to this section after that date with respect to a claim
			 for which that case representative officer was assigned to such individual
			 before that date.(i)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.(2)Military sexual traumaThe term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).603.Report on standard of proof for service-connection of mental health conditions related to military
			 sexual trauma(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the current standard of proof for service-connection under
			 chapter 11 of title 38, United States Code, for covered mental health
			 conditions based on military sexual trauma.(b)RecommendationsThe Secretary shall include in the report under subsection (a) any recommendations the Secretary
			 considers appropriate to improve the adjudication of claims for
			 compensation based on military sexual trauma, including—(1)recommendations for an appropriate standard of proof for such claims if the Secretary considers
			 such recommendations advisable; and(2)recommendations for legislative action, if necessary, to carry out such improvement.(c)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.(2)Covered mental health conditionThe term covered mental health condition means post-traumatic stress disorder, anxiety, depression, or other mental health diagnosis that
			 the Secretary determines to be related to military sexual trauma.(3)Military sexual traumaThe term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).604.Reports on claims for disabilities incurred or aggravated by military sexual trauma(a)ReportsNot later than December 1, 2014, and each year thereafter through 2018, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the covered claims submitted
			 to the Secretary during the previous fiscal year.(b)ElementsEach report under subsection (a) shall include the following:(1)The number of covered claims submitted to or considered by the Secretary during the fiscal year
			 covered by the report.(2)Of the covered claims under paragraph (1), the number and percentage of such claims—(A)submitted by each gender;(B)that were approved, including the number and percentage of such approved claims submitted by each
			 gender; and(C)that were denied, including the number and percentage of such denied claims submitted by each
			 gender.(3)Of the covered claims under paragraph (1) that were approved, the number and percentage, listed by
			 each gender, of claims assigned to each rating percentage of disability.(4)Of the covered claims under paragraph (1) that were denied—(A)the three most common reasons given by the Secretary under section 5104(b)(1) of title 38, United
			 States Code, for such denials; and(B)the number of denials that were based on the failure of a veteran to report for a medical
			 examination.(5)Of the covered claims under paragraph (1) that were resubmitted to the Secretary after denial in a
			 previous adjudication—(A)the number of such claims submitted to or considered by the Secretary during the fiscal year
			 covered by the report;(B)the number and percentage of such claims—(i)submitted by each gender;(ii)that were approved, including the number and percentage of such approved claims submitted by each
			 gender; and(iii)that were denied, including the number and percentage of such denied claims submitted by each
			 gender;(C)the number and percentage, listed by each gender, of claims assigned to each rating percentage of
			 disability; and(D)of such claims that were again denied—(i)the three most common reasons given by the Secretary under section 5104(b)(1) of such title for
			 such denials; and(ii)the number of denials that were based on the failure of a veteran to report for a medical
			 examination.(6)The number of covered claims that, as of the end of the fiscal year covered by the report, are
			 pending and, separately, the number of such claims on appeal.(7)For the fiscal year covered by the report, the average number of days that covered claims take to
			 complete beginning on the date on which the claim is submitted.(c)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.(2)Covered claimsThe term covered claims means claims for disability compensation submitted to the Secretary based on post traumatic stress
			 disorder alleged to have been incurred or aggravated by military sexual
			 trauma.(3)Military sexual traumaThe term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).BClaims for dependency and indemnity compensation611.Program on treatment of certain applications for dependency and indemnity compensation as fully
			 developed claims(a)In generalThe Secretary of Veterans Affairs shall carry out a program to assess the feasibility and
			 advisability of expediting the treatment of a covered dependency and
			 indemnity compensation claim.(b)Covered dependency and indemnity compensation claimsFor purposes of this section, a covered dependency and indemnity compensation claim is a claim
			 submitted to the Secretary for compensation under chapter 13 of title 38,
			 United States Code, for which the claimant—(1)applies for such compensation within one-year of the death of the veteran upon whose service the
			 claim is based;(2)was the dependent on the claim of a veteran who was receiving benefits for one or more
			 service-connected conditions as of the date of death;(3)submits a death certificate or other evidence with the claim indicating that the veteran’s death
			 was due to a service-connected or compensable disability; and(4)in the case that the claimant is the spouse of the deceased veteran, certifies that he or she has
			 not remarried since the date of the veteran’s death.(c)DurationThe program shall be carried out during the one-year period beginning on the date that is 90 days
			 after the date of the enactment of this Act.(d)LocationsThe program shall be carried out at the Pension Management Center of the Department of Veterans
			 Affairs or such centers selected by the Secretary for purposes of the
			 program.(e)Report(1)In generalNot later than 270 days after the date on which the program is completed, the Secretary shall
			 submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report on
			 the program.(2)ContentsThe report required by paragraph (1) shall include the following:(A)The number of covered dependency and indemnity compensation claims that were adjudicated under the
			 program, disaggregated by the following:(i)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's
			 status as the spouse of a deceased veteran.(ii)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's
			 status as the child of a deceased veteran.(iii)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's
			 status as the parent of a deceased veteran.(B)The number of covered dependency and indemnity compensation claims that were adjudicated under the
			 program and for which compensation was not awarded, disaggregated by
			 clauses (i) through (iii) of subparagraph (A).(C)A comparison of the accuracy and timeliness of claims adjudicated under the program with claims
			 submitted to the Secretary for compensation under chapter 13 of title 38,
			 United States Code, that were not provided expeditious treatment under the
			 program.(D)The findings of the Secretary with respect to the program.(E)Such recommendations as the Secretary may have for legislative or administrative action to improve
			 the adjudication of claims submitted to the Secretary for compensation
			 under chapter 13 of title 38, United States Code.612.Report by Secretary of Veterans Affairs on improving timeliness and accuracy of administration of
			 claims for dependency and indemnity compensation and pension for surviving
			 spouses and children(a)In generalNot later than 455 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report with recommendations for legislative or administrative actions to
			 improve the timeliness and accuracy with which the Secretary processes and
			 adjudicates claims for compensation under chapter 13 of title 38, United
			 States Code, and pension under sections 1541 and 1542 of such title.(b)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.CAgency of Original Jurisdiction621.Working group to improve employee work credit and work management systems of Veterans Benefits
			 Administration in an electronic environment(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish a working group to assess and develop
			 recommendations for the improvement of the employee work credit and work
			 management systems of the Veterans Benefits Administration in an
			 electronic environment.(b)CompositionThe working group shall be composed of the following:(1)The Secretary or the Secretary's designee.(2)Individuals selected by the Secretary from among employees of the Department of Veterans Affairs
			 who handle claims for compensation and pension benefits and are
			 recommended to the Secretary by a labor organization for purposes of this
			 section, including at least one of each of the following individuals:(A)A veterans service representative.(B)A rating veterans service representative.(C)A decision review officer.(3)Not fewer than three individuals selected by the Secretary to represent different organizations
			 recognized by the Secretary for the representation of veterans under
			 section 5902 of title 38, United States Code.(4)Individuals selected by the Secretary—(A)that are not employees of the Department; and(B)that are experts in work credit and work management systems.(c)DutiesThe duties of the working group are to assess and develop recommendations for the following:(1)The improvement of the employee work credit and work management systems of the Veterans Benefits
			 Administration in an electronic environment.(2)A scientific, data based methodology to be used in revising the employee work credit system of the
			 Department to improve the quality and quantity of work produced by
			 employees of the Department.(3)The improvement of the resource allocation model of the Veterans Benefits Administration, with a
			 focus on the processing of claims in an electronic environment.(4)A schedule by which the revisions referred to in paragraph (2) will be implemented by the
			 Department.(d)Review and incorporation of findings from prior studyIn carrying out its duties under subsection (c), the working group shall review the findings and
			 conclusions of previous studies of the employee work credit and work
			 management systems of the Veterans Benefits Administration.(e)Role of the SecretaryThe Secretary shall consider the recommendations of the working group and implement such
			 recommendations as the Secretary determines appropriate.(f)Reports(1)Interim reportNot later than 180 days after the date of the establishment of the working group, the working group
			 shall submit to Congress a report on the progress of the working group.(2)Final reportNot later than one year after the date of the establishment of the working group, the Secretary
			 shall submit to Congress the methodology described in subsection (c)(2)
			 and the schedule described in subsection (c)(4) that the Secretary has
			 decided to implement pursuant to subsection (e).(g)Implementation of methodology and scheduleAfter submitting the report under subsection (f), the Secretary shall take such actions as may be
			 necessary to apply the methodology described in subsection (c)(2) and the
			 schedule described in subsection (c)(4) that the Secretary has decided to
			 implement pursuant to subsection (e).622.Task force on retention and training of Department of Veterans Affairs claims processors and
			 adjudicators(a)EstablishmentThe Secretary of Veterans Affairs shall establish a task force to assess retention and training of
			 claims processors and adjudicators that are employed by the Department of
			 Veterans Affairs and other departments and agencies of the Federal
			 Government.(b)CompositionThe task force shall be composed of the following:(1)The Secretary of Veterans Affairs or designee.(2)The Director of the Office of Personnel Management or designee.(3)The Commissioner of Social Security or designee.(4)An individual selected by the Secretary of Veterans Affairs who represents an organization
			 recognized by the Secretary for the representation of veterans under
			 section 5902 of title 38, United States Code.(5)Such other individuals selected by the Secretary who represent such other organizations and
			 institutions as the Secretary considers appropriate.(c)DurationThe task force established under subsection (a) shall terminate not later than two years after the
			 date on which the task force is established under such subsection.(d)DutiesThe duties of the task force are as follows:(1)To identify key skills required by claims processors and adjudicators to perform the duties of
			 claims processors and adjudicators in the various claims processing and
			 adjudication positions throughout the Federal Government.(2)To identify reasons for employee attrition from claims processing positions.(3)To coordinate with educational institutions to develop training and programs of education for
			 members of the Armed Forces to prepare such members for employment in
			 claims processing and adjudication positions in the Federal Government.(4)To identify and coordinate offices of the Department of Defense and the Department of Veterans
			 Affairs located throughout the United States to provide information about,
			 and promotion of, available claims processing positions to members of the
			 Armed Forces transitioning to civilian life and to veterans with
			 disabilities.(5)To establish performance measures to evaluate the effectiveness of the task force.(6)Not later than one year after the date of the establishment of the task force, to develop a
			 Government-wide strategic and operational plan for promoting employment of
			 veterans in claims processing positions in the Federal Government.(7)To establish performance measures to assess the plan developed under paragraph (6), to assess the
			 implementation of such plan, and to revise such plan as the task force
			 considers appropriate.(e)Reports(1)Submittal of planNot later than one year after the date of the establishment of the task force, the Secretary of
			 Veterans Affairs shall submit to Congress a report on the plan developed
			 by the task force under subsection (d)(6).(2)Assessment of implementationNot later than 120 days after the termination of the task force, the Secretary shall submit to
			 Congress a report that assesses the implementation of the plan developed
			 by the task force under subsection (d)(6).623.Reports on requests by the Department of Veterans Affairs for records of other Federal agencies(a)Reports requiredNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter
			 through the date that is 910 days after the date of the enactment of this
			 Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of
			 the House of Representatives a report on the attempts of the Department of
			 Veterans Affairs to obtain records necessary to adjudicate claims for
			 benefits from another department or agency of the Federal Government
			 during the 180-day period ending on the date of such report.(b)Elements(1)In generalEach report shall set forth the following:(A)For the period covered by such report, the following:(i)The total number of requests made by the Department.(ii)The types of records requested.(iii)The number of requests made before the receipt of each record.(iv)The amount of time between the initial request for each record and the receipt of each record.(v)The number of occurrences of the receipt of a record after the adjudication of the claim for which
			 the record was sought.(vi)A description of the efforts of the Secretary to expedite the delivery of records to the Department
			 from other departments and agencies of the Federal Government.(B)Such recommendations for legislative or administrative action as the Secretary considers
			 appropriate in light of such report.(2)PresentationThe information in a report under clause (i) through (v) of paragraph (1)(A) shall be set forth
			 separately for each department and agency of the Federal Government
			 covered by such report.624.Recognition of representatives of Indian tribes in the preparation, presentation, and prosecution
			 of claims under laws administered by the Secretary of Veterans AffairsSection 5902(a)(1) is amended by inserting , including Indian tribes (as defined in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)) after as the Secretary may approve.625.Program on participation of local and tribal governments in improving quality of claims for
			 disability compensation submitted to Department of Veterans Affairs(a)Program requiredThe Secretary of Veterans Affairs shall carry out a program to assess the feasibility and
			 advisability of entering into memoranda of understanding with local
			 governments and tribal organizations—(1)to improve the quality of claims submitted to the Secretary for compensation under chapter 11 of
			 title 38, United States Code, and pension under chapter 15 of such title;
			 and(2)to provide assistance to veterans who may be eligible for such compensation or pension in
			 submitting such claims.(b)Minimum number of participating tribal organizationsIn carrying out the program required by subsection (a), the Secretary shall enter into, or maintain
			 existing, memoranda of understanding with at least—(1)two tribal organizations; and(2)10 State or local governments.(c)DurationThe program shall be carried out during the two-year period beginning on the date of the
			 commencement of the program.(d)Report(1)Initial reportNot later than one year after the date of the commencement of the program, the Secretary shall
			 submit to the Committee on Veterans’ Affairs of the Senate and the
			 Committee on Veterans’ Affairs of the House of Representatives a report
			 that includes the following:(A)A description of the implementation and operation of the program, including a description of
			 outreach conducted by the Secretary to tribal organizations and State and
			 local governments.(B)An evaluation of the program, including the total number of memoranda of understanding entered into
			 or maintained by the Secretary.(2)Final reportNot later than 180 days after the termination of the program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report that includes
			 the following:(A)A description of the implementation and operation of the program, including a description of
			 outreach conducted by the Secretary to tribal organizations and State and
			 local governments.(B)An evaluation of the program, including the total number of memoranda of understanding entered into
			 or maintained by the Secretary.(C)The findings and conclusions of the Secretary with respect to the program.(D)Such recommendations for continuation or expansion of the program as the Secretary considers
			 appropriate.(e)Tribal organization definedIn this section, the term tribal organization has the meaning given that term in section 3765 of title 38, United States Code.626.Department of Veterans Affairs notice of average times for processing compensation claims(a)Public noticeThe Secretary of Veterans Affairs shall, to the extent practicable, post the information described
			 in subsection (b)—(1)in physical locations, such as Regional Offices or other claims in-take facilities, that the
			 Secretary considers appropriate;(2)on the Internet website of the Department; and(3)through other mediums or using such other methods, including collaboration with veterans service
			 organizations, as the Secretary considers appropriate.(b)Information described(1)In generalThe information described in this subsection is the average processing time of the claims described
			 in paragraph (2).(2)Claims describedThe claims described in this paragraph are each of the following types of claims for benefits under
			 the laws administered by the Secretary of Veterans Affairs:(A)A fully developed claim.(B)A claim that is not fully developed.(3)Update of informationThe information described in this subsection shall be updated not less frequently than once each
			 fiscal quarter.(c)Expiration of requirementsThe requirements of subsection (a) shall expire on December 31, 2015.(d)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.627.Quarterly reports on progress of Department of Veterans Affairs in eliminating backlog of claims
			 for compensation that have not been adjudicated(a)In generalNot later than 90 days after the date of the enactment of this Act and not less frequently than
			 quarterly thereafter through calendar year 2015, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the backlog of claims filed with the Department of Veterans
			 Affairs for compensation that have not been adjudicated by the Department.(b)ContentsEach report submitted under subsection (a) shall include the following:(1)For each month through calendar year 2015, a projection of the following:(A)The number of claims completed.(B)The number of claims received.(C)The number of claims on backlog at the end of the month.(D)The number of claims pending at the end of the month.(E)The number of appeals pending at the end of the month.(F)A description of the status of the implementation of initiatives carried out by the Secretary to
			 address the backlog, including the expected impact of those initiatives on
			 accuracy and timeliness of adjudication of claims.(2)For each quarter through calendar year 2015, a projection of the average accuracy of disability
			 determinations for compensation claims that require a disability rating
			 (or disability decision).(3)For each month during the most recently completed quarter, the following:(A)The number of claims completed.(B)The number of claims received.(C)The number of claims on backlog at the end of the month.(D)The number of claims pending at the end of the month.(E)The number of appeals pending at the end of the month.(F)A description of the status of the implementation of initiatives carried out by the Secretary to
			 address the backlog, including the impact of those initiatives on accuracy
			 and timeliness of adjudication of claims.(G)An assessment of the accuracy of disability determinations for compensation claims that require a
			 disability rating (or disability decision).(4)For the most recently completed quarter—(A)the number of cases physically received at the Board of Veterans’ Appeals and docketed;(B)the number of cases pending at the Board of Veterans’ Appeals at the end of the quarter;(C)the number of cases physically at the Board of Veterans’ Appeals at the end of the quarter;(D)the number of notices of disagreement and appeals filed to the agency of original jurisdiction
			 referred to in section 7105(b)(1) of title 38, United States Code; and(E)the number of decisions made by the Board of Veterans’ Appeals and the percentage of such decisions
			 that were allowed, remanded, denied, or otherwise disposed of.(c)Availability to publicThe Secretary shall make each report submitted under subsection (a) available to the public.(d)On backlog and pending definedIn this section, the terms on backlog and pending, with respect to a claim for compensation received by the Secretary, shall have the meaning
			 specified by the Secretary for purposes of this section.628.Reports on use of existing authorities to expedite benefits decisions(a)Report on current use of temporary, intermediate, and provisional rating decisions(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the use of temporary, intermediate, and provisional rating
			 decisions to expedite the benefits decisions of the Department of Veterans
			 Affairs.(2)Report elementsThe report required by paragraph (1) shall include the following:(A)With respect to temporary and intermediate rating decisions, the following:(i)The number of temporary and intermediate rating decisions issued by the Department during each of
			 fiscal years 2011, 2012, and 2013.(ii)A description of any reasons or obstacles that prevent use of existing authorities to issue
			 temporary or intermediate rating decisions.(iii)A description of the Quick Pay Disability initiative, including the rationale for not expanding the
			 initiative beyond pilot program status.(B)With respect to provisional rating decisions, the following:(i)The number of provisional rating decisions issued by the Department during the oldest claims first
			 initiative.(ii)Of the provisional rating decisions issued during the oldest claims first initiative—(I)the number of such decisions that involved a claim granted;(II)the number of such decisions that involved a claim denied; and(III)the number of such decisions that involved a claim granted in part or a claim denied in part.(iii)A statement of the most common reasons claims were not granted earlier under the oldest claims
			 first initiative when there was sufficient evidence to render an award of
			 benefits in the provisional rating decision.(iv)The average number of days to issue a provisional rating decision under the oldest claims first
			 initiative.(v)Of the total number of decisions that were completed under the oldest claims first initiative—(I)the number that were Category 1 claims and received a final rating decision; and(II)the number that were Category 2 claims and received a provisional rating decision.(vi)The number of rating decisions issued during the oldest claims first imitative that involved a
			 brokered claim, set forth by number of such claims by Regional Office of
			 the Department, including—(I)the number of brokered claims received by each Regional Office; and(II)the number of brokered claims issued by each Regional Office.(vii)The number of provisional rating decisions issued during the oldest claims first initiative with
			 respect to which the veteran requested that the provisional decision
			 become final in order to appeal.(viii)The number of provisional rating decisions issued during the oldest claims first initiative with
			 respect to which the veteran requested an appeal after the expiration of
			 the 1-year period beginning on the date of notification of the provisional
			 rating decision.(ix)An assessment of the accuracy of provisional rating decisions issued during the oldest claims first
			 initiative, set forth by Category 1 claims and Category 2 claims.(C)Such other matters as the Secretary considers appropriate for purposes of the report.(3)Supplemental informationIf the Secretary continues to obtain information on rating decisions under clauses (vii) and (viii)
			 of paragraph (2)(B) after the date of the submittal of the report required
			 by paragraph (1), the Secretary shall submit to the committees of Congress
			 referred to in paragraph (1) a report on such information that supplements
			 the information on such clauses in the report under paragraph (1) when the
			 Secretary completes accumulation of such information.(b)Plan for increase in use of temporary or intermediate rating decisions(1)Report on plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report setting forth a
			 plan to increase the use of temporary or intermediate rating decisions to
			 expedite benefit decisions of the Department when the record contains
			 sufficient evidence to grant any claim at issue, including service
			 connection.(2)Plan elementsThe plan required under paragraph (1) shall include the following:(A)Mechanisms to overcome obstacles to the use of temporary or intermediate rating decisions,
			 including mechanisms (such as upgrades) to assure the ability of the
			 Veterans Benefits Management System to facilitate the issuance of
			 temporary or intermediate rating decisions.(B)Mechanisms to ensure that appropriate claimant populations, such as claimants who file complex or
			 multi-issue disability compensation claims, benefit from the availability
			 of temporary or intermediate rating decisions.(C)Mechanisms to provide for the use of temporary or intermediate rating decisions, including
			 mechanisms to resolve whether a request by a claimant or claimant
			 representative should trigger use of a temporary or intermediate rating
			 decision depending on the circumstances of the claimant.(D)Mechanisms to prevent the use of temporary or intermediate rating decisions in lieu of a final
			 rating decision when a final rating decision could be made with little or
			 no additional claim development.(E)Such recommendations for legislative or administrative action as the Secretary considers
			 appropriate to increase the use of temporary or intermediate rating
			 decisions to expedite benefit decisions of the Department.629.Reports on Department disability medical examinations and prevention of unnecessary medical
			 examinations(a)Report on disability medical examinations furnished by Department of Veterans Affairs(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the furnishing of general medical and specialty medical
			 examinations by the Department of Veterans Affairs for purposes of
			 adjudicating claims for benefits under laws administered by the Secretary.(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)The number of general medical examinations furnished by the Department during the period of fiscal
			 years 2009 through 2012 for purposes of adjudicating claims for benefits
			 under laws administered by the Secretary.(B)The number of general medical examinations furnished by the Department during the period of fiscal
			 years 2009 through 2012 for purposes of adjudicating a claim in which a
			 comprehensive joint examination was conducted, but for which no disability
			 relating to a joint, bone, or muscle had been asserted as an issue in the
			 claim.(C)The number of specialty medical examinations furnished by the Department during the period of
			 fiscal years 2009 through 2012 for purposes of adjudicating a claim.(D)The number of specialty medical examinations furnished by the Department during the period of
			 fiscal years 2009 through 2012 for purposes of adjudicating a claim in
			 which one or more joint examinations were conducted.(E)A summary with citations to any medical and scientific studies that provide a basis for determining
			 that three repetitions is adequate to determine the effect of repetitive
			 use on functional impairments.(F)The names of all examination reports, including general medical examinations and Disability
			 Benefits Questionnaires, used for evaluation of compensation and pension
			 disability claims which require measurement of repeated ranges of motion
			 testing and the number of examinations requiring such measurements which
			 were conducted in fiscal year 2012.(G)The average amount of time taken by an individual conducting a medical examination to perform the
			 three repetitions of movement of each joint.(H)A discussion of whether there are more efficient and effective scientifically reliable methods of
			 testing for functional loss on repetitive use of an extremity other than
			 the three time repetition currently used by the Department.(I)Recommendations as to the continuation of the practice of measuring functional impairment by using
			 three repetitions of movement of each joint during the examination as a
			 criteria for evaluating the effect of repetitive motion on functional
			 impairment with supporting rationale.(b)Report and plan to prevent the ordering of unnecessary medical examinations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the efforts
			 of the Secretary in reducing the necessity for in-person disability
			 examinations and other efforts to comply with the provisions of section
			 5125 of title 38, United States Code.(2)ContentsThe report required by paragraph (1) shall include the following:(A)Criteria used by the Secretary to determine if a claim is eligible for the Acceptable Clinical
			 Evidence initiative.(B)The number of claims determined to be eligible for the Acceptable Clinical Evidence initiative
			 during the period beginning on the date of the initiation of the
			 initiative and ending on the date of the enactment of this Act,
			 disaggregated—(i)by fiscal year; and(ii)by claims determined eligible based in whole or in part on medical evidence provided by a private
			 health care provider.(C)The total number of claims determined to be eligible for the Acceptable Clinical Evidence
			 initiative that required an employee of the Department to supplement the
			 evidence with information obtained during a telephone interview with a
			 claimant or health care provider.(D)Information on any other initiatives or efforts, including disability benefits questionnaires, of
			 the Department to further encourage the use of medical evidence provided
			 by a private health care provider and reliance upon reports of a medical
			 examination administered by a private physician if the report is
			 sufficiently complete to be adequate for the purposes of adjudicating a
			 claim.(E)A plan—(i)to measure, track, and prevent the ordering of unnecessary medical examinations when the provision
			 by a claimant of a medical examination administered by a private physician
			 in support of a claim for benefits under chapter 11 or 15 of title 38,
			 United States Code, is adequate for the purpose of making a decision on
			 that claim; and(ii)that includes the actions the Secretary will take to eliminate any request by the Department for a
			 medical examination in the case of a claim for benefits under chapter 11
			 or 15 of such title in support of which a claimant submits medical
			 evidence or a medical opinion provided by a private health care provider
			 that is competent, credible, probative, and otherwise adequate for
			 purposes of making a decision on that claim.DBoard of Veterans' Appeals and Court of Appeals for Veterans Claims631.Treatment of certain misfiled documents as a notice of appeal to the Court of Appeals for Veterans
			 ClaimsSection 7266 is amended by adding at the end the following new subsection:(e)(1)If a person adversely affected by a final decision of the Board, who has not filed a notice of
			 appeal with the United States Court of Appeals for Veterans Claims under
			 subsection (a), misfiles a document with the Board or the agency of
			 original jurisdiction referred to in section 7105(b)(1) of this title that
			 expresses disagreement with such decision and a clear intent to seek
			 review of such decision by the United States Court of Appeals for Veterans
			 Claims, not later than 120 days after the date of such decision, such
			 document shall be treated as timely filed under subsection (a).(2)The treatment of misfiled documents under paragraph (1) does not limit equitable relief that may be
			 otherwise available to a person described in that paragraph..632.Determination of manner of appearance for hearings before Board of Veterans' Appeals(a)In generalSection 7107 is amended—(1)in subsection (a)(1), by striking in subsection (f) and inserting in subsection (g);(2)by redesignating subsection (f) as subsection (g); and(3)by striking subsections (d) and (e) and inserting the following new subsections:(d)(1)Except as provided in paragraph (2), a hearing before the Board shall be conducted through picture
			 and voice transmission, by electronic or other means, in such a manner
			 that the appellant is not present in the same location as the members of
			 the Board during the hearing.(2)(A)A hearing before the Board shall be conducted in person upon the request of an appellant.(B)In the absence of a request under subparagraph (A), a hearing before the Board may also be
			 conducted in person as the Board considers appropriate.(e)(1)In a case in which a hearing before the Board is to be held as described in subsection (d)(1), the
			 Secretary shall provide suitable facilities and equipment to the Board or
			 other components of the Department to enable an appellant located at an
			 appropriate facility within the area served by a regional office to
			 participate as so described.(2)Any hearing conducted as described in subsection (d)(1) shall be conducted in the same manner as,
			 and shall be considered the equivalent of, a personal hearing.(f)(1)In a case in which a hearing before the Board is to be held as described in subsection (d)(2), the
			 appellant may request that the hearing be held at the principal location
			 of the Board or at a facility of the Department located within the area
			 served by a regional office of the Department.(2)A hearing to be held within an area served by a regional office of the Department shall (except as
			 provided in paragraph (3)) be scheduled to be held in accordance with the
			 place of the case on the docket under subsection (a) relative to other
			 cases on the docket for which hearings are scheduled to be held within
			 that area.(3)A hearing to be held within an area served by a regional office of the Department may, for cause
			 shown, be advanced on motion for an earlier hearing. Any such motion shall
			 set forth succinctly the grounds upon which the motion is based. Such a
			 motion may be granted only—(A)if the case involves interpretation of law of general application affecting other claims;(B)if the appellant is seriously ill or is under severe financial hardship; or(C)for other sufficient cause shown..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to cases received by the Board of
			 Veterans' Appeals pursuant to notices of disagreement submitted on or
			 after the date of the enactment of this Act.VIIOutreach Matters701.Program to increase coordination of outreach efforts between the Department of Veterans Affairs and
			 Federal, State, and local agencies and nonprofit organizations(a)Program requiredThe Secretary of Veterans Affairs shall carry out a program to assess the feasibility and
			 advisability of using State and local government agencies and nonprofit
			 organizations—(1)to increase awareness of veterans regarding benefits and services for veterans; and(2)to improve coordination of outreach activities regarding such benefits and services between the
			 Secretary and Federal, State, and local government and nonprofit providers
			 of health care and benefit services for veterans.(b)DurationThe Secretary shall carry out the program for a two-year period.(c)Grants(1)In generalThe Secretary shall carry out the program through the competitive award of grants to State and
			 local government agencies and nonprofit organizations—(A)to increase the awareness of veterans regarding benefits and services for veterans; and(B)to improve coordination of outreach activities regarding such benefits and services between the
			 Secretary and Federal, State, and local government and nonprofit providers
			 of health care and benefit services for veterans.(2)Application(A)In generalA State or local government agency or nonprofit organization seeking a grant under the program
			 shall submit to the Secretary an application therefor in such form and in
			 such manner as the Secretary considers appropriate.(B)ElementsEach application submitted under subparagraph (A) shall include the following:(i)A description of the consultations, if any, with the Department of Veterans Affairs in the
			 development of any proposal under the application.(ii)A description of the project for which the applicant is seeking a grant under the program,
			 including a plan to coordinate under the program, to the greatest extent
			 possible, the outreach activities of Federal, State, and local government
			 agencies that provide health care, benefits, and services for veterans and
			 nonprofit organizations that provide such care, benefits, and services to
			 enhance the awareness and availability of such care, benefits, and
			 services.(iii)An agreement to report to the Secretary standardized data and other performance measures necessary
			 for the Secretary to evaluate the program and to facilitate evaluation of
			 projects for which grants are awarded under the program.(iv)Such other information as the Secretary may require.(3)Considerations(A)In generalIn awarding grants under the program to carry out projects, the Secretary shall consider—(i)where the projects will be carried out and which populations are targeted; and(ii)the likelihood that each potential grantee will successfully carry out the grant proposal.(B)Considerations regarding location and target populationIn taking the matters specified in subparagraph (A)(ii) into consideration, the Secretary shall
			 consider in particular the advisability of awarding grants for projects—(i)carried out in areas with populations that have a high proportion of veteran representation;(ii)carried out in a variety of geographic areas, including urban, rural, and highly rural areas; and(iii)that target a variety of veteran populations, including racial and ethnic minorities, low-income
			 populations, and older populations.(4)Use of fundsThe Secretary shall establish appropriate uses of grant amounts received under the program.(5)Oversight of use of fundsThe Secretary shall establish appropriate mechanisms for oversight of the use of grant amounts
			 received under the program, including the evidence grantees must submit to
			 demonstrate use of grant amounts and procedures for the recovery of grant
			 amounts that were improperly used.(6)LimitationIn a fiscal year, not more than 20 percent of all grant amounts awarded in that fiscal year may be
			 awarded to a single State entity.(d)State matching requirementThe Secretary may not make a grant to a State under subsection (c) unless that State agrees that,
			 with respect to the costs to be incurred by the State in carrying out the
			 program or projects for which the grant was awarded, the State will make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions in an amount equal to 50 percent of Federal
			 funds provided under the grant.(e)Authorization of appropriationsThere is hereby authorized to be appropriated to carry out this section the following:(1)$2,500,000 for fiscal year 2015.(2)$2,500,000 for fiscal year 2016.(f)Annual report(1)In generalNot later than 120 days after the completion of the first calendar year beginning after the date of
			 the commencement of the program, and not less frequently than once every
			 year thereafter for the duration of the program, the Secretary shall
			 submit to Congress a report evaluating the program and the projects
			 supported by grants awarded under the program.(2)ElementsThe report required by paragraph (1) shall include the following:(A)The findings and conclusions of the Secretary with respect to the program.(B)An assessment of the benefit to veterans of the program.(C)The performance measures used by the Secretary for purposes of the program and data showing the
			 performance of grantees under the program under such measures.(D)The recommendations of the Secretary as to the feasibility and advisability of continuing or
			 expanding or modifying the program.(g)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.702.Cooperative agreements between Secretary of Veterans Affairs and States on outreach activities(a)In generalChapter 63 is amended by inserting after section 6306 the following new section:6306A.Cooperative agreements with States(a)In generalThe Secretary may enter into cooperative agreements and arrangements with various State agencies
			 and State departments to carry out this chapter and to otherwise carry
			 out, coordinate, improve, or enhance outreach activities of the Department
			 and the States.(b)ReportThe Secretary shall include in each report submitted under section 6308 of this title a description
			 of the agreements and arrangements entered into by the Secretary under
			 subsection (a)..(b)Clerical amendmentThe table of sections at the beginning of chapter 63 is amended by inserting after the item
			 relating to section 6306 the following new item:6306A. Cooperative agreements with States..703.Advisory committee on outreach activities of Department of Veterans Affairs(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish an advisory committee on outreach activities of
			 the Department of Veterans Affairs.(b)MembershipThe advisory committee shall be composed of individuals selected by the Secretary from among the
			 following:(1)To the maximum extent practicable, individuals who are eminent in their respective fields of public
			 relations.(2)Representatives of organizations with offices that focus on communications and distribute messages
			 through major media news outlets and social media.(3)To the maximum extent practicable, individuals with experience communicating financial results and
			 business strategy for purposes of shaping a confident brand image.(4)To the maximum extent practicable, individuals with experience with consumer and lifestyle imaging
			 and creating publicity for a particular product or service.(5)To the maximum extent practicable, veterans who have experience in press and public relations.(c)DutiesThe advisory committee shall advise the Assistant Secretary for Public and Intergovernmental
			 Affairs—(1)to ensure that the Department of Veterans Affairs is strategically and effectively—(A)engaging the public and Department stakeholders to increase awareness nationally regarding all
			 benefits and services furnished by the Department;(B)explaining new or changing policies of the Department;(C)improving the image and reputation of the Department; and(D)coordinating and collaborating with national community-based organizations, nonprofits, and State
			 and local government agencies;(2)to assist the Secretary in conducting such other press or public relations activities relating to
			 outreach activities of the Department as the Secretary and the Assistant
			 Secretary for Public and Intergovernmental Affairs consider appropriate;
			 and(3)to ensure coordination and collaboration on efforts within the Department for the development,
			 implementation, and review of local outreach with respect to benefits that
			 include the following:(A)Compensation and pension benefits.(B)Insurance benefits.(C)Burial and memorial benefits.(D)Education benefits.(E)Vocational rehabilitation and employment benefits.(F)Readjustment counseling benefits.(G)Loan guarantee benefits.(H)Such other benefits as the Secretary considers appropriate.(d)Location of meetingsEach meeting of the advisory committee shall take place at a location that is property of the
			 Department and shall, to the maximum extent practicable, use
			 teleconference technology.(e)ConsultationThe Secretary shall consult with and seek the advice of the advisory committee not less frequently
			 than quarterly on matters relating to the duties of the advisory committee
			 under subsection (c).(f)Reports(1)In generalNot less frequently than once every 90 days for the first year and semiannually thereafter, the
			 advisory committee shall submit to Congress and to the Secretary a report
			 on outreach activities of the Department.(2)RecommendationsEach report submitted under paragraph (1) shall include such recommendations for legislative and
			 administrative action as the advisory committee considers appropriate to
			 improve the press and public relations of the Department relating to
			 outreach.(g)TerminationThe advisory committee shall terminate on October 1, 2015, and the requirements and authorities
			 under this section shall terminate on such date.(h)Outreach definedIn this section, the term outreach has the meaning given the term in section 6301 of title 38, United States Code.704.Advisory boards on outreach activities of Department of Veterans Affairs relating to health care(a)Establishment(1)In generalFor each entity described in paragraph (2), the Secretary of Veterans Affairs shall, acting through
			 the director of that entity, establish not later than 180 days after the
			 effective date specified in subsection (h) an advisory board at that
			 entity on matters relating to outreach activities of the Department of
			 Veterans Affairs at that entity.(2)Entity describedAn entity described in this paragraph is—(A)a healthcare system of the Department; or(B)a Veterans Integrated System Network, if such Veterans Integrated System Network does not contain a
			 healthcare system.(b)Membership(1)In generalEach advisory board established under subsection (a)(1) shall be, to the maximum extent
			 practicable, composed of individuals selected by the Secretary from among
			 the following:(A)Individuals who are eminent in their respective fields of public relations.(B)Representatives of organizations with offices that focus on communications and distribute messages
			 through major media news outlets and social media.(C)Individuals with experience communicating financial results and business strategy for purposes of
			 shaping a confident brand image.(D)Individuals with experience with consumer and lifestyle imaging and creating publicity for a
			 particular product or service.(E)Employees of the Department who are involved in press and public relations strategy for an entity
			 described in subsection (a)(2).(F)To the maximum extent practicable, veterans who have experience in press and public relations.(2)Voluntary participationThe participation of an individual selected under paragraph (1) shall be at the election of the
			 individual.(c)DutiesEach advisory board established under subsection (a)(1) at an entity described in subsection (a)(2)
			 shall advise the Assistant Secretary for Public and Intergovernmental
			 Affairs—(1)to ensure that the Department of Veterans Affairs is strategically and effectively—(A)engaging the public and Department stakeholders to increase awareness nationally regarding benefits
			 and services furnished by the Department;(B)explaining new or changing policies of the Department;(C)improving the image and reputation of the Department;(D)coordinating and collaborating with national community-based organizations, nonprofits, and State
			 and local government agencies; and(E)coordinating and collaborating on efforts within the Department for the development,
			 implementation, and review of local outreach with respect to benefits that
			 include—(i)compensation and pension benefits;(ii)insurance benefits;(iii)burial and memorial benefits;(iv)education benefits;(v)vocational rehabilitation and employment benefits;(vi)readjustment counseling benefits;(vii)loan guarantee benefits; and(viii)such other benefits as the Secretary considers appropriate; and(2)to assist the director of that entity in conducting such other press or public relations activities
			 relating to outreach activities of the Department as that advisory board
			 considers appropriate.(d)Meeting location(1)In generalIf teleconference technology is not used, meetings of each advisory board established under
			 subsection (a)(1) shall be held at a location that is property of the
			 Department.(2)Teleconference technologyEach advisory board shall use, to the maximum extent practicable, teleconference technology.(e)ConsultationEach director of an entity described in subsection (a)(2) shall consult with and seek the advice of
			 the advisory board established at such entity not less frequently than
			 once every two months on matters relating to the duties of the advisory
			 board under subsection (c).(f)Annual reportsNot less frequently than each year, each advisory board established under subsection (a)(1) shall
			 submit to the Secretary a report with such information as may be
			 beneficial to the Secretary in preparing the reports required by section
			 6308 of title 38, United States Code.(g)TerminationEach advisory board established under subsection (a)(1) and the authorities and requirements of
			 this section shall terminate three years after the effective date
			 specified in subsection (h).(h)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.705.Modification of requirement for periodic reports to Congress on outreach activities of Department
			 of Veterans Affairs(a)In generalSection 6308 is amended—(1)in subsection (a), by striking even-numbered; and(2)in subsection (b)—(A)in paragraph (1), by striking biennial;(B)in paragraph (2), by inserting for legislative and administrative action after Recommendations; and(C)by adding at the end the following new paragraph:(3)Recommendations that such administrative actions as may be taken—(A)to maximize resources for outreach activities of the Department; and(B)to focus outreach efforts on activities that are proven to be more effective..(b)Clerical amendments(1)Section headingThe heading for section 6308 is amended by striking Biennial and inserting Annual.(2)Table of sectionsThe table of sections at the beginning of chapter 63 is amended by striking the item relating to
			 section 6308 and inserting the following new item:6308. Annual report to Congress..706.Budget transparency for outreach activities of Department of Veterans Affairs(a)In generalChapter 63 is amended by inserting after section 6308 the following new section:6309.Budget transparency(a)Budget requirementsIn the budget justification materials submitted to Congress in support of the Department budget for
			 a fiscal year (as submitted with the budget of the President under section
			 1105(a) of title 31), the Secretary shall include a separate statement of
			 the amount requested for such fiscal year for activities of the Office of
			 Public and Intergovernmental Affairs as follows:(1)For outreach activities of the Department in aggregate.(2)For outreach activities of each element of the Department specified in subsection (b)(1).(b)Procedures for effective coordination and collaboration(1)Not later than 180 days after the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, the Secretary shall establish and maintain procedures for the Office of Public and
			 Intergovernmental Affairs to ensure the effective coordination and
			 collaboration of outreach activities of the Department between and among
			 the following:(A)Office of the Secretary.(B)Veterans Health Administration.(C)Veterans Benefits Administration.(D)National Cemetery Administration.(2)The Secretary shall—(A)beginning after the date on which the Secretary establishes procedures under paragraph (1), not
			 less frequently than once every two years conduct a review of the
			 procedures established and maintained under paragraph (1) to ensure that
			 such procedures meet the requirements of such paragraph;(B)make such modifications to such procedures as the Secretary considers appropriate based upon
			 reviews conducted under subparagraph (A) in order to better meet such
			 requirements; and(C)not later than 45 days after completing a review under subparagraph (A), submit to Congress a
			 report on the findings of such review..(b)Clerical amendmentThe table of sections at the beginning of chapter 63 is amended by inserting after the item
			 relating to section 6308 the following new item:6309. Budget transparency..VIIIEnhancement of rights under Servicemembers Civil Relief Act801.Modification of
			 period determining which actions are covered under stay of proceedings and
			 adjustment of obligation protections concerning mortgages and trust deeds
			 of
			 members of uniformed services(a)In generalSection 303(b) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 533(b)) is amended by striking filed
			 and inserting pending.(b)Conforming amendmentsSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012
			 (Public Law 112–154; 126 Stat. 1208) is amended—(1)by striking paragraph (1) and inserting the following new paragraph (1):(1)Sunset and revival(A)In generalSubsections (b) and (c) of section 303 of the Servicemembers Civil Relief Act (50 U.S.C. App. 533),
			 as amended by subsections (a) and (b) of this section, are amended by
			 striking within one year each place it appears and inserting within 90 days.(B)Effective dateThe amendments made by subparagraph (A) shall take effect on January 1, 2015.; and(2)by striking paragraph (3).802.Protections for
			 members of uniformed services regarding professional licenses(a)In
			 generalTitle VII of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 701 et seq.) is amended by
			 adding at the end the following new section:707.Professional
				licenses(a)Expiration
				during period in which servicemembers are eligible for hostile fire
			 or imminent
				danger special payIf a license issued by a State or local
				licensing authority to a servicemember would otherwise expire
			 during a period in which
				such servicemember is eligible for hostile fire or imminent danger
			 special pay
				under section 310 of title 37, United States Code, such State or
			 local
				licensing authority shall delay the expiration of such license
			 until not earlier than
				the date that is 180 days after the date on which such period of
			 eligibility
				ends.(b)Continuing
				education requirements during period in which servicemembers are
			 eligible for
				hostile fire or imminent danger special payIf a State or local
				licensing authority otherwise requires a servicemember to meet any
			 continuing education
				requirements to maintain a license for a trade or profession during
			 a period in
				which such servicemember is eligible for hostile fire or imminent
			 danger
				special pay under section 310 of title 37, United States Code, such
			 State or
				local licensing authority shall delay such continuing education
			 requirement until not
				earlier than the date that is 180 days after the date on which such
			 period of
				eligibility
				ends..(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act (50
			 U.S.C. App. 501(b)) is amended by inserting after the item relating to
			 section
			 706 the following new item:Sec. 707. Professional licenses
				and
				certifications..803.Prohibition
		on denial of credit because of eligibility for protectionSection 108 of the Servicemembers Civil
		Relief Act (50 U.S.C. App. 518) is
		amended—(1)by striking
		Application by and inserting the following:(a)Application or receiptApplication by; and(2)by adding at the
		end the following new subsection:(b)Eligibility(1)In
		  generalIn addition to the
		  protections under subsection (a), an individual who is entitled to any right or
		  protection provided under this Act may not be denied or refused credit or be
		  subject to any other action described under paragraphs (1) through (6) of
		  subsection (a) solely by reason of such entitlement.(2)ConstructionNothing in this subsection shall be
		  construed to prohibit a lender from considering all relevant factors, other
		  than the entitlement of an individual to a right or protection provided under
		  this Act, in making a determination as to whether it is appropriate to extend
		  credit..804.Interest rate limitation on
			 debt entered into during military service to consolidate or refinance
			 student
			 loans incurred before military service(a)In
			 generalSubsection (a) of section 207 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 527) is amended—(1)in paragraph (1),
			 by inserting on debt
			 incurred before service after Limitation to 6
			 percent;(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(3)by inserting
			 after paragraph (1) the following new paragraph (2):(2)Limitation to 6
				percent on debt incurred during service to consolidate or refinance
			 student
				loans incurred before serviceAn obligation or liability bearing
				interest at a rate in excess of 6 percent per year that is incurred
			 by a
				servicemember, or the servicemember and the servicemember's spouse
			 jointly,
				during military service to consolidate or refinance one or more
			 student loans
				incurred by the servicemember before such military service shall
			 not bear an
				interest at a rate in excess of 6 percent during the period of
			 military
				service.;
				(4)in paragraph (3),
			 as redesignated by paragraph (2) of this subsection, by inserting or
			 (2) after paragraph (1); and(5)in paragraph (4),
			 as so redesignated, by striking paragraph (2) and inserting
			 paragraph (3).(b)Implementation
			 of limitationSubsection (b) of such section is amended—(1)in paragraph (1),
			 by striking the interest rate limitation in subsection (a) and
			 inserting an interest rate limitation in paragraph (1) or (2) of
			 subsection (a); and(2)in paragraph
			 (2)—(A)in the paragraph
			 heading, by striking as of
			 date of order to active duty; and(B)by inserting
			 before the period at the end the following: in the case of an obligation
			 or liability covered by subsection (a)(1), or as of the date the
			 servicemember
			 (or servicemember and spouse jointly) incurs the obligation or liability
			 concerned under subsection (a)(2).(c)Student loan
			 definedSubsection (d) of such section is amended by adding at
			 the end the following new paragraph:(3)Student
				loanThe term student loan means the
				following:(A)A Federal student
				loan made, insured, or guaranteed under title IV of the Higher
			 Education Act of
				1965 (20 U.S.C. 1070 et seq.).(B)A private student
				loan as that term is defined in section 140(a) of the Truth in
			 Lending Act (15
				U.S.C.
				1650(a))..805.Termination of residential leases after assignment or relocation to quarters of United States or
			 housing facility under jurisdiction of uniformed service(a)Termination of
			 residential leases(1)In
			 generalSection 305 of the Servicemembers Civil Relief Act (50 U.S.C. App. 535) is
			 amended—(A)in subsection
			 (a)(1)—(i)in
			 subparagraph (A), by striking or at the end;(ii)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and(iii)by adding at
			 the end the following new subparagraph:(C)in the case of a
				lease described in subsection (b)(1) and subparagraph (C) of such
			 subsection,
				the date the lessee is assigned to or otherwise relocates to
			 quarters or a
				housing facility as described in such
				subparagraph.;
				and(B)in subsection
			 (b)(1)—(i)in
			 subparagraph (A), by striking or at the end;(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 or; and(iii)by adding at
			 the end the following new subparagraph:(C)the lease is
				executed by or on behalf of a person who thereafter and during the
			 term of the
				lease is assigned to or otherwise relocates to quarters of the
			 United States or
				a housing facility under the jurisdiction of a uniformed service
			 (as defined in
				section 101 of title 37, United States Code), including housing
			 provided under
				the Military Housing Privatization
				Initiative..(2)Manner of
			 terminationSubsection (c)(1) of such section is amended—(A)in subparagraph
			 (A)—(i)by
			 inserting in the case of a lease described in subsection (b)(1) and
			 subparagraph (A) or (B) of such subsection, before by
			 delivery; and(ii)by
			 striking and at the end;(B)by redesignating
			 subparagraph (B) as subparagraph (C); and(C)by inserting
			 after subparagraph (A) the following new subparagraph (B):(B)in the case of a
				lease described in subsection (b)(1) and subparagraph (C) of such
			 subsection,
				by delivery by the lessee of written notice of such termination,
			 and a letter
				from the servicemember's commanding officer indicating that the
			 servicemember
				has been assigned to or is otherwise relocating to quarters of the
			 United
				States or a housing facility under the jurisdiction of a uniformed
			 service (as
				defined in section 101 of title 37, United States Code), to the
			 lessor (or the
				lessor's grantee), or to the lessor's agent (or the agent's
			 grantee);
				and.(b)Definition of
			 military orders and continental United States for purposes of Act(1)Transfer of
			 definitionsSuch Act is further amended by transferring
			 paragraphs (1) and (2) of section 305(i) (50 U.S.C. App. 535(i)) to the
			 end of
			 section 101 (50 U.S.C. App. 511) and redesignating such paragraphs, as so
			 transferred, as paragraphs (10) and (11).(2)Conforming
			 amendmentsSuch Act is further amended—(A)in section 305
			 (50 U.S.C. App. 535), as amended by paragraph (1), by striking subsection
			 (i);
			 and(B)in section 705
			 (50 U.S.C. App. 595), by striking or naval both places it
			 appears.806.Protection of surviving spouse with respect to mortgage foreclosure(a)In generalTitle III of the Servicemembers Civil Relief Act (50 U.S.C. App. 531 et seq.) is amended by
			 inserting after section 303 (50 U.S.C. App. 533) the following new
			 section:303A.Protection of surviving spouse with respect to mortgage foreclosure(a)In generalSubject to subsection (b), with respect to a servicemember who dies while in military service and
			 who has a surviving spouse who is the servicemember's successor in
			 interest to property covered under section 303(a), section 303 shall apply
			 to the surviving spouse with respect to that property during the one-year
			 period beginning on the date of such death in the same manner as if the
			 servicemember had not died.(b)Notice required(1)In generalTo be covered under this section with respect to property, a surviving spouse shall submit written
			 notice that such surviving spouse is so covered to the mortgagee, trustee,
			 or other creditor of the mortgage, trust deed, or other security in the
			 nature of a mortgage with which the property is secured.(2)TimeNotice provided under paragraph (1) shall be provided with respect to a surviving spouse anytime
			 during the one-year period beginning on the date of death of the
			 servicemember with respect to whom the surviving spouse is to receive
			 coverage under this section.(3)AddressNotice provided under paragraph (1) with respect to property shall be provided via e-mail,
			 facsimile, standard post, or express mail to facsimile numbers and
			 addresses, as the case may be, designated by the servicer of the mortgage,
			 trust deed, or other security in the nature of a mortgage with which the
			 property is secured.(4)MannerNotice provided under paragraph (1) shall be provided in writing by using a form designed under
			 paragraph (5) or submitting a copy of a Department of Defense or
			 Department of Veterans Affairs document evidencing the military
			 service-related death of a spouse while in military service.(5)Official formsThe Secretary of Defense shall design and distribute an official Department of Defense form that
			 can be used by an individual to give notice under paragraph (1)..(b)Effective dateSection 303A of such Act, as added by subsection (a), shall apply with respect to deaths that occur
			 on or after the date of the enactment of this Act.(c)Clerical amendmentThe table of contents in section 1(b) of such Act (50 U.S.C. App. 501) is amended by inserting
			 after the item relating to section 303 the following new item:Sec. 303A. Protection of surviving spouse with respect to mortgage foreclosure..807.Improved protection of members of uniformed services against default judgments(a)Modification of
			 plaintiff affidavit filing requirementParagraph (1) of section 201(b) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 521(b)) is amended—(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting
			 such clauses two ems to the right;(2)in the matter before clause (i), as redesignated by paragraph (1), by striking In any and inserting the following:(A)In generalIn any; and(3)by adding at the end the following new subparagraph (B):(B)Due
				diligenceBefore filing the affidavit, the plaintiff shall
				conduct a diligent and reasonable investigation to determine
			 whether or not the
				defendant is in military service, including a search of available
			 records of
				the Department of Defense and any other information reasonably
			 available to the
				plaintiff. The affidavit shall set forth all steps taken to
			 determine the
				defendant’s military status and shall have attached copies of the
			 records on which the plaintiff relied in drafting the affidavit..(b)Appointment of attorney to represent defendant in military serviceParagraph (2) of such section (50 U.S.C. App. 521(b)) is amended—(1)by striking If in an action and inserting the following:(A)In generalIf in an action;(2)in subparagraph (A), as designated by paragraph (1), by striking If an attorney and inserting the following:(C)Limitations on appointed attorneyIf an attorney;(3)by inserting after subparagraph (A), as designated by paragraph (1), the following new
			 subparagraph:(B)Due diligenceIf the court appoints an attorney to represent the defendant—(i)the attorney shall conduct a diligent and reasonable investigation to determine whether or not the
			 defendant is in military service, including a search of available records
			 of the Department of Defense and any other information reasonably
			 available to the attorney; and(ii)the plaintiff shall submit to the attorney such information as the plaintiff may have concerning
			 the whereabouts or identity of the defendant.; and(4)by adding at the end the following new subparagraph:(D)Treatment of attorneys feesThe reasonable fees of an attorney appointed to represent a servicemember shall be treated as costs
			 of court for court cost purposes, unless the creditor seeks relief from
			 such charges from the court..808.Clarification
			 regarding application of enforcement authority of Attorney General and
			 private
			 right of action under Servicemembers Civil Relief ActSections 801 and 802 of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 597 and 597a) shall apply as if such
			 sections
			 were included in the enactment of the Soldiers' and Sailors' Civil Relief
			 Act
			 of 1940 (54 Stat. 1178, chapter 888) and included in the restatement of
			 such
			 Act in Public Law 108–189.809.Clerical amendments(a)In generalThe heading for section 305 of the Servicemembers Civil Relief Act (50 U.S.C. App. 535) is amended
			 by striking residential or motor vehicle leases and inserting leases of premises occupied and motor vehicles used.(b)Table of contentsThe table of contents in section 1(b) of such Act (50 U.S.C. App. 501(b)) is amended by striking
			 the item relating to section 305 and inserting the following new item:Sec. 305. Termination of leases of premises occupied and motor vehicles used..IXOther Matters901.Repeal of reductions made by Bipartisan Budget Act of 2013Section 403 of the Bipartisan Budget Act of 2013 is repealed as of the date of the enactment of
			 such Act.902.Consideration by Secretary of Veterans Affairs of resources disposed of for less than fair market
			 value by individuals applying for pension(a)VeteransSection 1522 is amended—(1)in subsection (a)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a veteran otherwise eligible for payment of pension under section 1513 or 1521 of this title or
			 the spouse of such veteran disposes of covered resources for less than
			 fair market value on or after the look-back date described in subparagraph
			 (C)(i), the Secretary shall deny or discontinue the payment of pension to
			 such veteran under section 1513 or 1521 of this title, as the case may be,
			 for months during the period beginning on the date described in
			 subparagraph (D) and equal to the number of months calculated as provided
			 in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the veteran or, if the veteran has a spouse, the corpus of
			 the estates of the veteran and of the veteran's spouse, that the Secretary
			 considers that under all the circumstances, if the veteran or spouse had
			 not disposed of such resource, it would be reasonable that the resource
			 (or some portion of the resource) be consumed for the veteran's
			 maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate of
			 the veteran or, if the veteran has a spouse, the corpus of the estates of
			 the veteran and of the veteran's spouse, that the Secretary considers,
			 under all the circumstances, would be reasonable to be consumed for the
			 veteran's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).(ii)The date described in this clause is the date on which the veteran applies for pension under
			 section 1513 or 1521 of this title or, if later, the date on which the
			 veteran (or the spouse of the veteran) disposes of covered resources for
			 less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which
			 covered resources were disposed of for less than fair market value and
			 which does not occur in any other period of ineligibility under this
			 paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of covered resources so disposed of by the
			 veteran (or the spouse of the veteran) on or after the look-back date
			 described in subparagraph (C)(i) that the Secretary determines would
			 reasonably have been consumed for the veteran's maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a veteran under section 1513 or 1521 of
			 this title, including the maximum amount of increased pension payable
			 under such sections on account of family members, but not including any
			 amount of pension payable under such sections because a veteran is in need
			 of regular aid and attendance or is permanently housebound,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.;(2)in subsection (b)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a veteran otherwise eligible for payment of increased pension under subsection (c), (d), (e), or
			 (f) of section 1521 of this title on account of a child, the spouse of the
			 veteran, or the child disposes of covered resources for less than fair
			 market value on or after the look-back date described in subparagraph
			 (C)(i), the Secretary shall deny or discontinue payment of such increased
			 pension for months during the period beginning on the date described in
			 subparagraph (D) and equal to the number of months calculated as provided
			 in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the child that the Secretary considers that under all the
			 circumstances, if the veteran, the spouse of the veteran, or the child had
			 not disposed of such resource, it would be reasonable that the resource
			 (or some portion of the resource) be consumed for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate of
			 the child that the Secretary considers, under all the circumstances, would
			 be reasonable to be consumed for the child's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).(ii)The date described in this clause is the date on which the veteran applies for payment of increased
			 pension under subsection (c), (d), (e), or (f) of section 1521 of this
			 title on account of a child or, if later, the date on which the veteran,
			 the spouse of the veteran, or the child disposes of covered resources for
			 less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which
			 covered resources were disposed of for less than fair market value and
			 which does not occur in any other period of ineligibility under this
			 paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of the covered resources so disposed of by
			 the veteran, the spouse of the veteran, or the child on or after the
			 look-back date described in subparagraph (C)(i) that the Secretary
			 determines would reasonably have been consumed for the child's
			 maintenance; divided by(ii)the maximum amount of increased monthly pension that is payable to a veteran under subsection (c),
			 (d), (e), or (f) of section 1521 of this title on account of a child,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.; and(3)by adding at the end the following new subsection:(c)(1)(A)The Secretary shall not deny or discontinue payment of pension under section 1513 or 1521 of this
			 title or payment of increased pension under subsection (c), (d), (e), or
			 (f) of section 1521 of this title on account of a child by reason of the
			 application of subsection (a)(2) or (b)(2) of this section to the disposal
			 of resources by an individual—(i)if—(I)a satisfactory showing is made to the Secretary (in accordance with regulations promulgated by the
			 Secretary) that all resources disposed of for less than fair market value
			 have been returned to the individual who disposed of the resources; or(II)the Secretary determines, under procedures established by the Secretary in accordance with
			 subparagraph (B), that the denial or discontinuance of payment would work
			 an undue hardship; or(ii)to the extent that any portion of the resources disposed of for less than fair market value have
			 been returned to the individual who disposed of the resources.(B)Undue hardship would be worked by the denial or discontinuance of payment for purposes of
			 subparagraph (A)(i)(II) if the denial or discontinuance of payment would
			 deprive the individual during the period of denial or discontinuance—(i)of medical care such that the individual's life or health would be endangered;(ii)of necessary food or clothing, or other necessities of life; or(iii)on such other basis as the Secretary shall specify in the procedures required by subparagraph
			 (A)(i)(II).(C)If payment of pension or increased pension that would otherwise be denied or discontinued by reason
			 of the application of subsection (a)(2) or (b)(2) is denied or
			 discontinued only in part by reason of the return of resources as
			 described in subparagraph (A)(ii), the period of the denial or
			 discontinuance as determined pursuant to subparagraph (E) of subsection
			 (a)(2) or (b)(2), as applicable, shall be recalculated to take into
			 account such return of resources.(2)At the time a veteran applies for pension under section 1513 or 1521 of this title or increased
			 pension under subsection (c), (d), (e), or (f) of section 1521 of this
			 title on account of a child, and at such other times as the Secretary
			 considers appropriate, the Secretary shall—(A)inform such veteran of the provisions of subsections (a)(2) and (b)(2) providing for a period of
			 ineligibility for payment of pension under such sections for individuals
			 who make certain dispositions of resources for less than fair market
			 value, including the exception for hardship from such period of
			 ineligibility;(B)obtain from such veteran information which may be used in determining whether or not a period of
			 ineligibility for such payments would be required by reason of such
			 subsections; and(C)provide such veteran a timely process for determining whether or not the exception for hardship
			 shall apply to such veteran..(b)Surviving spouses and childrenSection 1543 is amended—(1)in subsection (a)—(A)by redesignating paragraph (2) as paragraph (3);(B)by inserting after paragraph (1) the following new paragraph (2):(2)(A)If a surviving spouse otherwise eligible for payment of pension under section 1541 of this title
			 disposes of covered resources for less than fair market value on or after
			 the look-back date described in subparagraph (C)(i), the Secretary shall
			 deny or discontinue the payment of pension to such surviving spouse under
			 section 1541 of this title for months during the period beginning on the
			 date described in subparagraph (D) and equal to the number of months
			 calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the surviving spouse that the Secretary considers that under
			 all the circumstances, if the surviving spouse had not disposed of such
			 resource, it would be reasonable that the resource (or some portion of the
			 resource) be consumed for the surviving spouse's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate of
			 the surviving spouse that the Secretary considers, under all the
			 circumstances, would be reasonable to be consumed for the surviving
			 spouse's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).(ii)The date described in this clause is the date on which the surviving spouse applies for pension
			 under section 1541 of this title or, if later, the date on which the
			 surviving spouse disposes of covered resources for less than fair market
			 value.(D)The date described in this subparagraph is the first day of the first month in or after which
			 covered resources were disposed of for less than fair market value and
			 which does not occur in any other period of ineligibility under this
			 paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of the covered resources so disposed of by
			 the surviving spouse on or after the look-back date described in
			 subparagraph (C)(i) that the Secretary determines would reasonably have
			 been consumed for the surviving spouse's maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a surviving spouse under section 1541 of
			 this title, including the maximum amount of increased pension payable
			 under such section on account of a child, but not including any amount of
			 pension payable under such section because a surviving spouse is in need
			 of regular aid and attendance or is permanently housebound,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.;(C)by adding at the end the following new paragraph:(4)(A)If a surviving spouse otherwise eligible for payment of increased pension under subsection (c),
			 (d), or (e) of section 1541 of this title on account of a child or the
			 child disposes of covered resources for less than fair market value on or
			 after the look-back date described in subparagraph (C)(i), the Secretary
			 shall deny or discontinue payment of such increased pension for months
			 during the period beginning on the date described in subparagraph (D) and
			 equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the child that the Secretary considers that under all the
			 circumstances, if the surviving spouse or the child had not disposed of
			 such resource, it would be reasonable that the resource (or some portion
			 of the resource) be consumed for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate of
			 the child that the Secretary considers, under all the circumstances, would
			 be reasonable to be consumed for the child's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).(ii)The date described in this clause is the date on which the surviving spouse applies for payment of
			 increased pension under subsection (c), (d), or (e) of section 1541 of
			 this title on account of a child or, if later, the date on which the
			 surviving spouse (or the child) disposes of covered resources for less
			 than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which
			 covered resources were disposed of for less than fair market value and
			 which does not occur in any other period of ineligibility under this
			 paragraph.(E)The number of months calculated under this clause shall be equal to—(i)the total, cumulative uncompensated value of the portion of the covered resources so disposed of by
			 the surviving spouse (or the child) on or after the look-back date
			 described in subparagraph (C)(i) that the Secretary determines would
			 reasonably have been consumed for the child's maintenance; divided by(ii)the maximum amount of increased monthly pension that is payable to a surviving spouse under
			 subsection (c), (d), or (e) of section 1541 of this title on account of a
			 child,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.;(2)in subsection (b)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a child otherwise eligible for payment of pension under section 1542 of this title or any person
			 with whom such child is residing who is legally responsible for such
			 child's support disposes of covered resources for less than fair market
			 value on or after the look-back date described in subparagraph (C)(i), the
			 Secretary shall deny or discontinue the payment of pension to such child
			 under section 1542 of this title for months during the period beginning on
			 the date described in subparagraph (D) and equal to the number of months
			 calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the child or the corpus of the estate of any person with
			 whom such child is residing who is legally responsible for such child's
			 support that the Secretary considers that under all the circumstances, if
			 the child or person had not disposed of such resource, it would be
			 reasonable that the resource (or some portion of the resource) be consumed
			 for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate
			 described in clause (i) that the Secretary considers, under all the
			 circumstances, would be reasonable to be consumed for the child's
			 maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).(ii)The date described in this clause is the date on which the child applies for pension under section
			 1542 of this title or, if later, the date on which the child (or person
			 described in subparagraph (B)) disposes of covered resources for less than
			 fair market value.(D)The date described in this clause is the first day of the first month in or after which covered
			 resources were disposed of for less than fair market value and which does
			 not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this clause shall be equal to—(i)the total, cumulative uncompensated value of the portion of the covered resources so disposed of by
			 the child (or person described in subparagraph (B)) on or after the
			 look-back date described in subparagraph (C)(i) that the Secretary
			 determines would reasonably have been consumed for the child's
			 maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a child under section 1542 of this title,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.; and(3)by adding at the end the following new subsection:(c)(1)(A)The Secretary shall not deny or discontinue payment of pension under section 1541 or 1542 of this
			 title or payment of increased pension under subsection (c), (d), or (e) of
			 section 1541 of this title on account of a child by reason of the
			 application of subsection (a)(2), (a)(4), or (b)(2) of this section to the
			 disposal of resources by an individual—(i)if—(I)a satisfactory showing is made to the Secretary (in accordance with regulations promulgated by the
			 Secretary) that all resources disposed of for less than fair market value
			 have been returned to the individual who disposed of the resources; or(II)the Secretary determines, under procedures established by the Secretary in accordance with
			 subparagraph (B), that the denial or discontinuance of payment would work
			 an undue hardship; or(ii)to the extent that any portion of the resources disposed of for less than fair market value have
			 been returned to the individual who disposed of the resources.(B)Undue hardship would be worked by the denial or discontinuance of payment for purposes of
			 subparagraph (A)(i)(II) if the denial or discontinuance of payment would
			 deprive the individual during the period of denial or discontinuance—(i)of medical care such that the individual's life or health would be endangered;(ii)of necessary food or clothing, or other necessities of life; or(iii)on such other basis as the Secretary shall specify in the procedures required by subparagraph
			 (A)(i)(II).(C)If payment of pension or increased pension that would otherwise be denied or discontinued by reason
			 of the application of subsection (a)(2), (a)(4), or (b)(2) is denied or
			 discontinued only in part by reason of the return of resources as
			 described in subparagraph (A)(ii), the period of the denial or
			 discontinuance as determined pursuant to subparagraph (E) of subsection
			 (a)(2), (a)(4), or (b)(2), as applicable, shall be recalculated to take
			 into account such return of resources.(2)At the time a surviving spouse or child applies for pension under section 1541 or 1542 of this
			 title or increased pension under subsection (c), (d), or (e) of section
			 1541 of this title on account of a child, and at such other times as the
			 Secretary considers appropriate, the Secretary shall—(A)inform such surviving spouse or child of the provisions of subsections (a)(2), (a)(4), and (b)(2),
			 as applicable, providing for a period of ineligibility for payment of
			 pension or increased pension under such sections for individuals who make
			 certain dispositions of resources for less than fair market value,
			 including the exception for hardship from such period of ineligibility;(B)obtain from such surviving spouse or child information which may be used in determining whether or
			 not a period of ineligibility for such payments would be required by
			 reason of such subsections; and(C)provide such surviving spouse or child a timely process for determining whether or not the
			 exception for hardship shall apply to such surviving spouse or child..(c)Effective dateSubsections (a)(2), (b)(2), and (c) of section 1522 of title 38, United States Code, as added by
			 subsection (a), and subsections (a)(2), (a)(4), (b)(2), and (c) of section
			 1543 of such title, as added by subsection (b), shall take effect on the
			 date that is one year after the date of the enactment of this Act and
			 shall apply with respect to payments of pension and increased pension
			 applied for after such date and to payments of pension and increased
			 pension for which eligibility is redetermined after such date, except that
			 no reduction in pension shall be made under such subsections because of
			 any disposal of covered resources made before such date.(d)Annual reports(1)In generalNot later than 30 months after the date of the enactment of this Act and not less frequently than
			 once each year thereafter through 2018, the Secretary of Veterans Affairs
			 shall submit to the appropriate committees of Congress a report on the
			 administration of subsections (a)(2), (b)(2), and (c) of section 1522 of
			 title 38, United States Code, as added by subsection (a), and subsections
			 (a)(2), (a)(4), (b)(2), and (c) of section 1543 of such title, as added by
			 subsection (b), during the most recent 12-month period.(2)ElementsEach report submitted under paragraph (1) shall include the following, for the period covered by
			 the report:(A)The number of individuals who applied for pension under chapter 15 of such title.(B)The number of individuals who received pension under such chapter.(C)The number of individuals with respect to whom the Secretary denied or discontinued payment of
			 pension under the subsections referred to in paragraph (1).(D)A description of any trends identified by the Secretary regarding pension payments that have
			 occurred as a result of the amendments made by this section.(E)Such other information as the Secretary considers appropriate.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans' Affairs and the Select Committee on Aging of the Senate; and(B)the Committee on Veterans' Affairs of the House of Representatives.903.Extension of reduced pension for certain veterans covered by medicaid plans for services furnished
			 by nursing facilities(a)In generalSubsection (d)(7) of section 5503 is amended by striking November 30, 2016 and inserting September 30, 2023.(b)Clerical amendments(1)Section headingThe section heading of such section is amended to read as follows: Reduced pension for certain hospitalized veterans and certain veterans receiving domiciliary,
			 nursing home, or nursing facility care.(2)Table of sectionsThe table of sections at the beginning of chapter 55 is amended by striking the item relating to
			 section 5503 and inserting the following new item:5503. Reduced pension for certain hospitalized veterans and certain veterans receiving domiciliary,
			 nursing home, or nursing facility care..904.Conditions on award of per diem payments by Secretary of Veterans Affairs for provision of housing
			 or services to homeless veterans(a)Condition(1)In generalSection 2012(c)(1) is amended by striking unless the facilities and all that follows through may specify. and inserting the following: “unless the Secretary certifies the following:(A)That the building where the grant recipient or eligible entity provides housing or services for
			 which the grant recipient or eligible entity would receive such payment is
			 in compliance with the codes relevant to the operations and level of care
			 provided, including applicable provisions of the most recently published
			 version of the Life Safety Code of the National Fire Protection
			 Association or such other comparable fire and safety requirements as the
			 Secretary may specify.(B)That such building and such housing or services are in compliance with licensing requirements, fire
			 and safety requirements, and any other requirements in the jurisdiction in
			 which the building is located regarding the condition of the building and
			 the provision of such housing or services..(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to an application for a per diem
			 payment under section 2012 of title 38, United States Code, submitted on
			 or after the date of the enactment of this Act.(b)Annual inspections requiredSection 2012 is amended by striking subsection (b) and inserting the following new subsection (b):(b)(1)Not less frequently than once each fiscal year, the Secretary shall inspect each facility of each
			 grant recipient or entity eligible for payments under subsection (a) at
			 which the recipients and entities provide services under section 2011 of
			 this title or this section.(2)Except as provided in paragraph (1), inspections made under such paragraph shall be made at such
			 times as the Secretary considers necessary.(3)An inspection of a facility of a recipient or entity described in paragraph (1) made under such
			 paragraph may be made with or without prior notice to the recipient or
			 entity, as the Secretary considers appropriate.(4)No per diem payment may be provided to a grant recipient or eligible entity under this section
			 unless the facilities of the grant recipient or eligible entity meet such
			 standards as the Secretary shall prescribe..(c)Revocation of certification authorizedSubsection (c) of such section is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;(2)in paragraph (1), as amended by subsection (a)(1), by striking in paragraph (2) and inserting in paragraph (4); and(3)by inserting after paragraph (1) the following new paragraph (2):(2)The Secretary may revoke any certification made under paragraph (1) if the Secretary determines
			 that such certification is no longer accurate..(d)Congressional notification of termination of per diem requiredSuch subsection is further amended by inserting after paragraph (2) the following new paragraph
			 (3):(3)Not later than 30 days after the date on which the Secretary terminates provision of per diem
			 payment under this section to a grant recipient or an eligible entity, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives
			 notice of such termination if such termination were made because a
			 facility of the grant recipient or eligible entity did not comply with—(A)an applicable provision of the most recently published version of the Life Safety Code of the
			 National Fire Protection Association or such other comparable fire and
			 safety requirement as the Secretary has specified; or(B)a licensing requirement, fire or safety requirement, or another requirement in the jurisdiction in
			 which the facility is located regarding the condition of the facility..(e)Treatment of current recipients of per diem payments(1)AssessmentIn the case of the recipient of a per diem payment under section 2012 of title 38, United States
			 Code, that receives such a payment during the year in which this Act is
			 enacted for the provision of housing or services, the Secretary of
			 Veterans Affairs shall assess whether the building where such housing or
			 services are provided is and whether the housing and services are in
			 compliance as required by section 2012(c)(1) of such title, as amended by
			 subsection (a)(1).(2)Failure to complyIn the case described in paragraph (1), if the Secretary does not certify the compliance of the
			 building and the housing or services under such section before the date
			 that is two years after the date of the enactment of this Act, the
			 Secretary may not make any additional per diem payments to the recipient
			 for the provision of such housing or services under section 2012 of such
			 title until the Secretary certifies that such building is and such housing
			 or services are in compliance.(f)Conforming condition on award of grants by Secretary of Veterans Affairs for comprehensive service
			 programsSection 2011(b)(5)(A) is amended by inserting , including housing and building codes,.905.Exception to certain recapture requirements and treatment of contracts and grants with State homes
			 with respect to care for homeless veterans(a)Exception to certain recapture requirementsSection 8136(b) is amended by inserting , or the provision of services or conduct of a program pursuant to a contract or grant issued or
			 awarded by the Secretary under subchapter II of chapter 20 or section
			 2031(a)(2) of this title, after outpatient clinic.(b)ConstructionThe amendment made by subsection (a) may not be construed to authorize the Secretary of Veterans
			 Affairs to enter into a contract with a State home or award a grant to a
			 State home for the furnishing of residential care for a veteran without—(1)identifying a substantial need for such care; and(2)determining that the State home is the most appropriate provider of such care.906.Extended period for scheduling of medical exams for veterans receiving temporary disability ratings
			 for severe mental disordersSection 1156(a)(3) is amended by striking six months and inserting 18 months.907.Authority to issue Veterans ID Cards(a)Authority(1)In generalThe Secretary of Veterans Affairs may issue a card to a veteran that identifies the veteran as a
			 veteran and includes a photo of the veteran and the name of the veteran.(2)No requirement for enrollment or receipt of benefitsThe Secretary may issue a card under paragraph (1) to a veteran, whether or not such veteran is—(A)enrolled in the system of annual patient enrollment established under section 1705(a) of title 38,
			 United States Code; or(B)in receipt of educational assistance, compensation, or pension under laws administered by the
			 Secretary.(3)DesignationA card issued under paragraph (1) may be known as a Veterans ID Card.(b)Recognition of Veterans ID Cards for reduced pricing of pharmaceuticals, consumer products, and
			 servicesThe Secretary may work with national retail chains that offer reduced prices on pharmaceuticals,
			 consumer products, and services to veterans to ensure that such retail
			 chains recognize cards issued under subsection (a)(1) for purposes of
			 offering reduced prices on pharmaceuticals, consumer products, and
			 services.(c)Veteran definedIn this section, the term veteran has the meaning given the term in section 101 of title 38, United States Code.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.908.Honoring as veterans certain persons who performed service in the reserve components of the Armed
			 ForcesAny person who is entitled under chapter 1223 of title 10, United States Code, to retired pay for nonregular service or, but for age, would be
			 entitled under such chapter to retired pay for nonregular service shall be
			 honored as a veteran but shall not be entitled to any benefit by reason of
			 this honor.909.Extension of authority for Secretary of Veterans Affairs to obtain information from Secretary of
			 Treasury and Commissioner of Social Security for income verification
			 purposesSection 5317(g) is amended by striking September 30, 2016 and inserting September 30, 2018.910.Extension of authority for Secretary of Veterans Affairs to issue and guarantee certain loansSection 3729(b)(2) is amended—(1)in subparagraph (A)—(A)in clause (iii), by striking October 1, 2017 and inserting September 30, 2023; and(B)in clause (iv), by striking October 1, 2017 and inserting September 30, 2023;(2)in subparagraph (B)—(A)in clause (i), by striking October 1, 2017 and inserting September 30, 2023; and(B)in clause (ii), by striking October 1, 2017 and inserting September 30, 2023;(3)in subparagraph (C)—(A)in clause (i), by striking October 1, 2017 and inserting September 30, 2023; and(B)in clause (ii), by striking October 1, 2017 and inserting September 30, 2023; and(4)in subparagraph (D)—(A)in clause (i), by striking October 1, 2017 and inserting September 30, 2023; and(B)in clause (ii), by striking October 1, 2017 and inserting September 30, 2023.911.Review of determination of certain service in Philippines during World War II(a)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense and such military
			 historians as the Secretary of Defense recommends, shall review the
			 process used to determine whether a covered individual served in support
			 of the Armed Forces of the United States during World War II in accordance
			 with section 1002(d) of title X of Division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 38 U.S.C. 107 note) for
			 purposes of determining whether such covered individual is eligible for
			 payments described in such section.(b)Covered individualsIn this section, a covered individual is any individual who timely submitted a claim for benefits
			 under subsection (c) of section 1002 of title X of Division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 38
			 U.S.C. 107 note) based on service as described in subsection (d) of that
			 section.(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report detailing any findings, actions taken, or recommendations for
			 legislative action with respect to the review conducted under subsection
			 (a).(d)Prohibition on benefits for disqualifying conduct under new process pursuant to reviewIf pursuant to the review conducted under subsection (a) the Secretary of Veterans Affairs
			 determines to establish a new process for the making of payments as
			 described in that subsection, the process shall include mechanisms to
			 ensure that individuals are not treated as covered individuals for
			 purposes of such payments if such individuals engaged in any disqualifying
			 conduct during service described in that subsection, including
			 collaboration with the enemy or criminal conduct.912.Review of determination of certain service of merchant mariners during World War II(a)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, the Secretary of
			 Homeland Security and such military historians as the Secretary of Defense
			 recommends, shall review the process used to determine whether an
			 individual performed service under honorable conditions that satisfies the
			 requirements of a coastwise merchant seaman who is recognized pursuant to
			 section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38
			 U.S.C. 106 note) as having performed active duty service .(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report detailing any findings, actions taken, or recommendations for
			 legislative action with respect to the review conducted under subsection
			 (a).913.Report on Laotian military support of Armed Forces of the United States during Vietnam War(a)In generalNot later than one year after the effective date specified in subsection (c), the Secretary of
			 Veterans Affairs, in consultation with the Secretary of Defense and such
			 agencies and individuals as the Secretary of Veterans Affairs considers
			 appropriate, shall submit to the appropriate committees of Congress a
			 report on—(1)the extent to which Laotian military forces provided combat support to the Armed Forces of the
			 United States between February 28, 1961, and May 15, 1975;(2)whether the current classification by the Civilian/Military Service Review Board of the Department
			 of Defense of service by individuals of Hmong ethnicity is appropriate;
			 and(3)any recommendations for legislative action.(b)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and(2)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.914.Report on practices of the Department of Veterans Affairs to adequately provide services to
			 veterans with hearing loss(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the actions taken by the Secretary to implement the findings and
			 recommendations included in the 2006 report by the Institute of Medicine
			 of the National Academies entitled Noise and Military Service: Implications for Hearing Loss and Tinnitus that was prepared pursuant to section 104 of the Veterans Benefits Act of 2002 (Public Law
			 107–330; 116 Stat. 2822).(b)Effect of Duty Military Occupational Specialty Noise Exposure Listing on receipt of benefits by
			 veterans(1)In generalThe Secretary shall include in the report required by subsection (a) an evaluation of the extent to
			 which veterans who had a military occupational specialty during service as
			 a member of the Armed Forces that is not included on the Duty Military
			 Occupational Specialty Noise Exposure Listing (in this subsection referred
			 to as the MOS List) are precluded from receiving benefits related to hearing loss from the Department of Veterans
			 Affairs.(2)DataThe Secretary shall include in the evaluation required by paragraph (1) the following:(A)With respect to veterans who had a military occupational specialty included on the MOS List—(i)the number of claims for benefits related to hearing loss from the Department of Veterans Affairs
			 that were granted; and(ii)the number of claims for benefits related to hearing loss from the Department that were denied.(B)With respect to veterans who had a military occupational specialty not included on the MOS List—(i)the number of claims for benefits related to hearing loss from the Department that were granted;(ii)the number of claims for benefits related to hearing loss from the Department that were denied;(iii)of the number of denied claims under clause (ii), the number of those claims that were appealed;
			 and(iv)of the number of appealed claims under clause (iii), the number of those appealed claims that were
			 successfully appealed.(c)Additional mattersThe Secretary shall include in the report required by subsection (a) the following:(1)In the case of a veteran with unilateral hearing loss, an explanation of the scientific basis for
			 the practice of the Department of determining a disability rating level
			 with respect to hearing based on an examination of that veteran's healthy
			 ear instead of the injured ear.(2)An analysis of the reduction in earning capacity for veterans as a result of unilateral hearing
			 loss, with a focus on the ability of those veterans—(A)to detect the direction of sound; and(B)to understand speech.(3)An explanation of the rationale for the practice of the Department of not issuing a compensable
			 rating for hearing loss at certain levels that are severe enough to
			 require the use of hearing aids.(4)A survey of the audiologists that conduct compensation and pension examinations for the Department
			 to assess the implementation of the most recent edition of the best
			 practices manual for hearing loss and tinnitus examinations that includes
			 the following:(A)A description of the training received by those audiologists compared to the methods described in
			 the most recent edition of the best practices manual for hearing loss and
			 tinnitus examinations.(B)An assessment of how those audiologists have complied with that training.(C)Whether those audiologists are using a range of tones up to 8000 hertz to test the hearing of
			 veterans.(d)ConstructionNothing in this section shall be construed to authorize or require the Secretary to defer, delay,
			 or replace the ongoing efforts of the Secretary to update the schedule of
			 ratings required by section 1155 of title 38, United States Code.(e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.915.Report on joint programs of Department of Veterans Affairs and Department of Defense with respect
			 to hearing loss of members of the Armed Forces and veterans(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall, in consultation with the Secretary of Defense, submit to
			 Congress a report that identifies the following:(1)Goals for the Department of Veterans Affairs and the Department of Defense for the prevention,
			 early detection, and treatment of hearing loss by the National Center for
			 Rehabilitative Auditory Research of the Department of Veterans Affairs and
			 the Hearing Center of Excellence of the Department of Defense.(2)Resources of the Department of Veterans Affairs that could be made available to assist the
			 Department of Defense in conducting audiometric tests and tinnitus
			 screenings for members of the Armed Forces.(3)Barriers to information being added to the Hearing Loss and Auditory System Injury Registry
			 required under section 721(c)(1) of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4506).(4)Recommendations for any legislative or administrative actions necessary with respect to the Hearing
			 Loss and Auditory System Injury Registry—(A)to assist in achieving the goals specified in paragraph (1);(B)to improve the adjudication of claims for benefits with respect to hearing loss; and(C)to further the research objectives of the National Center for Rehabilitative Auditory Research of
			 the Department of Veterans Affairs and the Hearing Center of Excellence of
			 the Department of Defense.(b)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.916.Limitation on aggregate amount of bonuses payable to personnel of the Department of Veterans
			 Affairs during fiscal year 2014The aggregate amount of bonuses and awards payable to personnel of the Department of Veterans
			 Affairs under chapter 45 or 53 of title 5, United States Code, or any
			 other provision of such title, during fiscal year 2014 may not exceed
			 $368,000,000.917.Amendment to OCO
			 adjustmentsSection 251 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901)
			 is
			 amended—(1)in subsection
			 (a), by striking paragraph (2) and inserting the following:(2)Eliminating a
				breach(A)In
				generalEach non-exempt account within a category shall be reduced
				by a dollar amount calculated by multiplying the enacted level of
			 sequestrable
				budgetary resources in that account at that time by the uniform
			 percentage
				necessary to eliminate a breach within that category.(B)Overseas
				contingenciesAny amount of budget authority designated as for Overseas Contingency
				Operations/Global War on Terrorism for any of fiscal years 2018
			 through
				2021 in excess of the levels set in subsection (b)(2)(E) shall be
			 counted in
				determining whether a breach has occurred in the revised security
				category during the fiscal year.;
				and(2)in subsection
			 (b)(2)—(A)in subparagraph
			 (A)(ii), by inserting for fiscal years 2012 through 2017, before
			 the Congress; and(B)by adding at
			 the end the following:(E)Overseas
				contingency operations/global war on terrorismIf, for fiscal
				years 2018 through 2021, appropriations for discretionary accounts
			 are enacted
				that Congress designates for Overseas Contingency Operations/Global
			 War on Terrorism in statute on an account by account basis and the
			 President subsequently so designates, the adjustment for the
				fiscal year shall be the total of such appropriations for the
			 fiscal year in
				discretionary accounts designated as being for Overseas Contingency
				Operations/Global War on Terrorism, but not to exceed—(i)for fiscal year
				2018, $94,010,000,000
in additional new budget authority;(ii)for fiscal year
				2019, $96,077,000,000
 in additional new budget authority;(iii)for fiscal year
				2020, $98,253,000,000
 in additional new budget
				authority; and(iv)for fiscal year
				2021, $100,437,000,000
 in additional new budget
				authority..